Exhibit 10.1

EXECUTION VERSION

 

     

 

ACQUISITION AGREEMENT

 

by and among

 

ABITIBI-CONSOLIDATED INC.

 

 

ABITIBI-CONSOLIDATED COMPANY OF CANADA

 

and

 

 

 

HQ ÉNERGIE INC.

 

 

 

 

Dated as of November 12 , 2009

 

     


 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

     

Page

ARTICLE I DEFINITIONS 2   Section 1.1 Definitions 2         ARTICLE II PURCHASE
AND SALE 11   Section 2.1 Purchase and Sale 11   Section 2.2 Holdback Amount 14
  Section 2.3 Closing/Deliveries at Closing 17         ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES 18   Section 3.1 Corporate
Status 18   Section 3.2 Authorization 18   Section 3.3 No Conflict 19  
Section 3.4 Governmental Filings 19   Section 3.5 Capital Structure; No
Subsidiaries 20   Section 3.6 Financial Statements 21   Section 3.7 Undisclosed
Liabilities 21   Section 3.8 Excluded Liabilities 21   Section 3.9 Absence of
Certain Changes in respect of the Business 21   Section 3.10 Activities of the
Partnership and the General Partner 22   Section 3.11 Legal Proceedings 22  
Section 3.12 Compliance with Laws 23   Section 3.13 Environmental Matters 23  
Section 3.14 Taxes 24   Section 3.15 Employment and Labour 24   Section 3.16
Employee Benefit Plans 25   Section 3.17 Business Contracts 25   Section 3.18
Personal Property 27   Section 3.19 Real Property 27   Section 3.20 Intellectual
Property 30

    

 

--------------------------------------------------------------------------------

 

  Section 3.21 Affiliated Transactions; Indebtedness 30   Section 3.22 Condition
and Sufficiency of Assets 30   Section 3.23  Residency of Seller 30  
Section 3.24 Brokers' Fees 30         ARTICLE IV REPRESENTATIONS AND WARRANTIES
OF PURCHASER 30   Section 4.1 Corporate Status 30   Section 4.2 Authorization 32
  Section 4.3 No Conflict 32   Section 4.4 Governmental Filings 32   Section 4.5
No Knowledge of Misrepresentation 32         ARTICLE V COVENANTS 33  
Section 5.1 Conduct of the Business 33   Section 5.2 Publicity 34   Section 5.3
Confidentiality 34   Section 5.4 Access to Information 34   Section 5.5 Filings;
Authorizations 34   Section 5.6 Reasonable Best Efforts 35   Section 5.7 Title
Deficiencies 35   Section 5.8 Termination of Agreements; Payments 36  
Section 5.9 Support Services 37   Section 5.10 Supplements to the Disclosure
Schedule 37   Section 5.11 Undertaking by ACI 37   Section 5.12 Books and
Records 37   Section 5.13 Repayment of Loan 38   Section 5.14 No Wind-Up,
Amalgamation or Transfer 38   Section 5.15 Audited Financial Statements 38  
Section 5.16 Canada Revenue Agency Audit 38   Section 5.17 Access to Computer
System 38         ARTICLE VI CONDITIONS OF CLOSING 39   Section 6.1 Conditions
to Obligations of Purchaser and Seller 39   Section 6.2 Additional Conditions to
Obligations of Purchaser 39

 

 

--------------------------------------------------------------------------------

 

 

  Section 6.3 Additional Conditions to Obligations of the Seller 42        
ARTICLE VII TERMINATION 44   Section 7.1 Termination of Agreement 44  
Section 7.2 Effect of Termination 45         ARTICLE VIII INDEMNIFICATION 45  
Section 8.1 Survival 45   Section 8.2 Obligations of the Selling Parties 45  
Section 8.3 Obligations of Purchaser 46   Section 8.4 Indemnification Procedures
46         ARTICLE IX MISCELLANEOUS 49   Section 9.1 Assignment; Binding Effect
49   Section 9.2 Governing Laws and Election of Jurisdiction 49   Section 9.3
Notices 49   Section 9.4  Headings 51   Section 9.5 Fees and Expenses 51  
Section 9.6  Entire Agreement 51   Section 9.7 Interpretation 51   Section 9.8
Waiver and Amendment 51   Section 9.9 Counterparts; Facsimile Signatures 52  
Section 9.10 Third-Party Beneficiaries 52   Section 9.11 Specific Performance 52
  Section 9.12  Language 52   Section 9.13  Severability 52

 


 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

Exhibit A          Form of Asset Transfer Agreement

 

Exhibit B          [Intentionally Deleted.]

 

Exhibit C          Vesting Order

 

Exhibit D          Permitted Encumbrances

 

Exhibit E          Form of Power Purchase Contracts Assignment Agreement

 

 

 

--------------------------------------------------------------------------------


 

ACQUISITION AGREEMENT

THIS ACQUISITION AGREEMENT is made and entered into on the 12th day of November,
2009, by and among Abitibi-Consolidated Inc., a Canadian corporation ("ACI"),
Abitibi-Consolidated Company of Canada, a Québec company ("Seller" and, together
with ACI, the "Selling Parties"), and HQ Énergie Inc. , a Québec company
("Purchaser") and a wholly-owned, direct subsidiary of Hydro-Québec.

RECITALS

WHEREAS , Seller, ACI, Alcoa Canada Ltée ("Alcoa Canada"), Alcoa Ltd.,
Manicouagan Power Company ("MPCo") and the Purchaser intend to implement certain
transactions in respect of MPCo and the Business (as defined herein), the whole
substantially as described in the implementation agreement (the "Implementation
Agreement") made as of September  3, 2009 among ACI, Seller, Alcoa Canada, Alcoa
Ltd. and to which intervened HQ Énergie Inc., a wholly-owned subsidiary of
Hydro-Québec (such transactions being hereinafter referred to as the
"Implementation Transactions");

WHEREAS , pursuant to the Implementation Transactions, among other things,
Seller will, directly or indirectly, acquire Alcoa Canada's 40% interest in
MPCo, MPCo will be wound-up into Seller, and Seller will transfer all of the
assets and Liabilities (as defined herein) related to the Business, other than
the Excluded Liabilities (as defined herein), to Manicouagan Power Limited
Partnership (the "Partnership");

WHEREAS , it is also contemplated that, pursuant to the Implementation
Transactions, (i) Purchaser shall purchase from Seller a 59.9994% interest in
the Partnership and a 60% interest in Manicouagan Power General Partner ULC (the
"General Partner"), the general partner of the Partnership, which will hold a
0.001% interest in the Partnership, and Alcoa Canada shall, directly or
indirectly, become the holder of the remaining 39.9996% interest in the
Partnership and a 40% interest in the General Partner, and (ii) Seller's right,
title and interest in the Abitibi Power Purchase Contracts shall be transferred
to the production division of Hydro-Québec;

WHEREAS , Purchaser desires to purchase and Seller desires to sell to Purchaser,
the Purchased Units (as defined herein) and the Purchased Shares (as defined
herein), upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE , in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:

 

--------------------------------------------------------------------------------

-2-

 

Article I

DEFINITIONS

Section 1.1            Definitions Capitalized terms used in this Agreement
shall have the meanings set forth in this Agreement.  In addition, for purposes
of this Agreement, the following terms, when used in this Agreement, shall have
the meanings assigned to them in this Section 1.1 .

"Abitibi Confidentiality Agreement" shall have the meaning set forth in
Section 5.3.

"Abitibi Indemnified Parties" shall have the meaning set forth in Section 8.3.

"Abitibi Power Purchase Contracts" means any and all Contracts entered into by
and between MPCo (and which will be assigned to the Partnership pursuant to the
Business Transfer) and Seller or any of its Affiliates in respect of the sale or
purchase of power produced by the Business.

"ACCC Non-Union RPP" shall have the meaning set forth in the Pension and
Benefits Agreement.

"ACCC Union RPP" shall have the meaning set forth in the Pension and Benefits
Agreement.

"ACI" shall have the meaning set forth in the first paragraph of this Agreement.

"Action" means any action, demand, claim, prosecution, investigation, suit,
litigation, assessment, reassessment, grievance, arbitration, hearing or other
proceeding, whether civil, criminal or administrative, at Law or in equity, by
or before any Governmental Entity.

"Actual Solvency Deficiency Amount" shall have the meaning set forth in
Section 2.1(d).

"Actuary Letter" shall have the meaning set forth in Section 2.1(d).

"Affiliate" means a Person that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.  A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

"Agreement" means this Acquisition Agreement, as the same may be amended or
supplemented, together with all Exhibits and Schedules attached to this
Acquisition Agreement or referred to in, and delivered pursuant to, this
Acquisition Agreement.

"Alcoa Canada" shall have the meaning set forth in the recitals to this
Agreement.

--------------------------------------------------------------------------------

-3-

 

"Alcoa Newco" means Alcoa Canada Energy Company or any other Affiliate of Alcoa
Canada designated by Alcoa Canada.

"Asserted Liability" shall have the meaning set forth in Section 8.4(a).

"Asset Transfer Agreement" means the asset transfer agreement to be dated as of
the Closing Date by and between Seller and the Partnership pursuant to which
Seller and the Partnership shall, following the MPCo Wind-Up, implement the
Business Transfer, substantially in the form attached hereto as Exhibit A.

"Assignment Consideration Amount" shall have the meaning set forth in
Section 2.1(c).

"BCFPI" means Bowater Canadian Forest Products Inc.

"Business" means the business owned and operated by MPCo prior to the MPCo
Wind-Up, as the same shall, after the MPCo Wind-Up, be transferred to the
Partnership pursuant to the Business Transfer.

"Business Balance Sheet" means the unaudited draft balance sheet of MPCo as at
December 31, 2008 included in the Business Financial Statements.

"Business Balance Sheet Date" means December 31 , 2008.

"Business Contracts" shall have the meaning set forth in Section 3.17(a).

"Business Day" means any day other than a Saturday, a Sunday or a day on which
banks are required to be closed in Montréal, Québec.

"Business Financial Statements" means (i) the Business Balance Sheet and the
accompanying unaudited draft statements of income, retained earnings and cash
flows of MPCo for the period ended December 31, 2008 and (ii) the unaudited
draft balance sheet of MPCo as at December 31, 2007 and the accompanying
unaudited draft statements of income, retained earnings and cash flows of MPCo
for the period then ended. A copy of each Business Financial Statements is
attached under Section 3.6 of the Disclosure Schedule.

"Business Intellectual Property" means the Intellectual Property owned or used
under license in connection with the Business.

"Business Transfer" means the transfer by the Seller to the Partnership,
following the MPCo Wind-Up, of all the assets of MPCo and Liabilities related to
the Business (other than the Excluded Liabilities), such transfer to be
completed pursuant to the Asset Transfer Agreement in connection with the
Implementation Transactions.

"Cash Consideration Amount" shall have the meaning set forth in
Section 2.1(b)(i).

"CCAA" means the Companies' Creditors Arrangement Act (Canada).

--------------------------------------------------------------------------------

-4-

 

"Claim" means, in the case of Purchaser, a claim for indemnification under
Section 8.2, or, in the case of the Selling Parties, a claim for indemnification
under Section 8.3.

"Claim Notice" shall have the meaning set forth in Section 8.4(a).

"Closing" shall have the meaning set forth in Section 2.3(a).

"Closing Agreements" means this Agreement, the Asset Transfer Agreement, the
Supply Agreement, the Power Purchase Contracts Assignment Agreement, the Deeds
of Transfer, the Load Transfer Agreement and the Pension and Benefits Agreement.

"Closing Date" means the third (3rd) Business Day after all conditions to the
purchase and sale of the Purchased Securities set out in Article VI (other than
those conditions that by their nature can only be satisfied on the Closing Date
including, for greater certainty, the condition set forth in Section 6.2(r))
have been satisfied or waived or such other date as may be agreed to in writing
by Purchaser and the Selling Parties.

"Collective Agreements" shall have the meaning set forth in Section 3.15(b).

"Competition Act" means the Competition Act (Canada), as amended, and the
related regulations and published interpretations.

"Confidentiality Agreements" shall have the meaning set forth in Section 5.3.

"Contract" means any written contract, agreement, commitment, promise or
undertaking (whether written or oral) that is legally binding, including,
without limitation, servitudes to which MPCo (prior to the MPCo Wind-Up) or the
Partnership (after the Business Transfer) is bound.

"Copyrights" means all rights in a work of authorship and all copyrights
(including all registrations and applications to register the same).

"Deeds of Transfer" means, collectively, (a) the deed of transfer to be entered
into between MPCo and Seller in order to publish at the Land Register the
transfer of the Real Estate from MPCo to Seller pursuant to the MPCo Wind-Up and
(b) the deed of transfer to be entered into between Seller and the Partnership
in order to publish at the Land Register the transfer of the Real Estate from
Seller to the Partnership pursuant to the Business Transfer; and "Deed of
Transfer" means any one of them.

"Discharge" means any emission, discharge, release, deposit, issuance, spray,
injection, abandonment, spill, leak, seepage, disposal or exhaust (other than
exhaust from a vehicle or non-stationary equipment).

"Disclosure Schedule" shall mean the disclosure schedule of the Selling Parties
referred to in, and delivered pursuant to, this Agreement.

"Distribution Date" shall have the meaning set forth in Section 2.2(b).

--------------------------------------------------------------------------------

-5-

 

"Distribution Date Distribution Amount" shall have the meaning set forth in
Section 2.2(b).

"Effective Time of the Business Transfer" means the "Effective Time" (as defined
in the Asset Transfer Agreement) of the Business Transfer.

"Encumbrance" means any lien, encumbrance, security interest, pledge, servitude,
lease, charge, preemptive right, right of first refusal, option to purchase,
encroachments and imperfections of title in regard to real property, mortgage,
hypothecation, restriction on transfer of title, adverse claim, title retention
agreement of any nature or kind, or other encumbrance, other than Permitted
Encumbrances and any restrictions arising under any applicable securities Laws.

"Environmental Laws" shall have the meaning set forth in Section 3.13.

"Estimated Solvency Deficiency Amount" shall have the meaning set forth in
Section 2.1(d).

"Excluded Liabilities" shall have the meaning set forth in the Asset Transfer
Agreement.

"Final Judgment" shall have the meaning set forth in Section 2.2(g)(i).

"GAAP" means generally accepted accounting principles in Canada, as in effect
from time to time.

"General Partner" shall have the meaning set forth in the recitals to this
Agreement.

"Governmental Entity" means any Canadian federal, provincial, municipal or local
government, or any other governmental, regulatory or administrative authority,
or any agency, board, department, commission, court, tribunal or instrumentality
thereof.

"Governmental Filings" shall have the meaning set forth in Section 3.4 or in
Section 4.4, as applicable.

"GST" shall have the meaning set forth in the Asset Transfer Agreement.

"Hazardous Substance" shall have the meaning set forth in Section 3.13.

"Holdback Amount" shall have the meaning set forth in  Section 2.1(b)(ii).

"HQ Indemnified Parties" shall have the meaning set forth in Section 8.2.

"HQ Parties" means the Purchaser and Hydro-Québec, collectively.

"Hydro-Québec" means Hydro-Québec, created in 1944 by the Hydro-Québec Act of
the Parliament of Québec.

--------------------------------------------------------------------------------

-6-

 

"Implementation Agreement" shall have the meaning set forth in the recitals to
this Agreement.

"Implementation Transactions" shall have the meaning set forth in the recitals
to this Agreement.

"Indebtedness" means, with respect to any Person, without duplication: 
(i) indebtedness for borrowed money; (ii) indebtedness for borrowed money of any
other Person guaranteed in any manner by such Person; and (iii) obligations of
such Person to pay rent or other amounts under any lease of real property or
personal property which obligations are required to be classified and accounted
for as capital leases in accordance with GAAP.

"Indemnified Party" shall have the meaning set forth in Section 8.4(a).

"Indemnifying Party" shall have the meaning set forth in Section 8.4(a).

"Industrial Design" means all industrial designs registered or applied for
registration under the Industrial Designs Act (Canada).

"Intellectual Property" means all Trademarks, Patents, Industrial Designs,
Copyrights, Trade Secrets, moral rights and the benefit of any waivers of moral
rights.

"ITA" means the Income Tax Act (Canada), as amended.

"Knowledge of Seller" (or similar phrases) shall mean the actual knowledge,
after reasonable inquiry, of Allen Dea, Michel Girard, Paul Goyette, Martin
Savoie or Franz Mitterrer.

"Lac Sainte-Anne Claims" means, collectively, any and all fees and other amounts
payable by MPCo (or its successors) to Hydro-Québec or any of its Affiliates,
and any and all claims of Hydro-Québec and its Affiliates against MPCo (or its
successors), in connection with or in relation to the regulation of the
flow-rate of the Manicouagan river made by Hydro-Québec at or from the Lac
Sainte-Anne reservoir, whether pursuant to the agreement between MPCo and
Hydro-Québec dated September 17, 1956 (as same may have been modified, amended,
restated, supplemented and/or extended from time to time) or pursuant to any
other agreement that might have been or might be entered into between MPCo and
Hydro-Québec, or otherwise, and including any and all obligations and
liabilities of MPCo (or its successors) under any and all of the aforementioned
agreements, and including the amounts indicated in Section 2.1(e) of the
Disclosure Schedule.

"Lac Sainte-Anne Deduction Amount" shall have the meaning set forth in
Section 2.1(e).

"Labour Laws" shall have the meaning set forth in Section 3.15(b).

"Land Register" means the Registry Office for the Registration Division of
Saguenay or any other applicable registration division, as the case may be.

--------------------------------------------------------------------------------

-7-

 

"Law" means any statute, code, rule, regulation, order, ordinance, judgment,
decree or other pronouncement of any Governmental Entity having the effect of
law.

"Leased Real Property" shall have the meaning set forth in Section 3.19(b).

"Liability" means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued and whether or not required
under GAAP to be accrued on the financial statements of such Person.

"Limited Partnership Agreement" shall have the meaning set forth in
Section 3.5(c).

"Load Transfer Agreement" means the agreement to be entered into on or prior to
the Closing Date by and between the distribution division of Hydro-Québec and
MPCo pursuant to article 76.1 of An Act respecting the Régie de l'énergie
regarding the transfer to Hydro-Québec of all of Seller's electricity load,
which it currently gets from MPCo.

"Losses" shall have the meaning set forth in Section 8.2.

"Material Adverse Effect" means (A) in respect of the Business, individually or
together with other adverse effects, any matter or action that has an effect
that is, or would reasonably be expected to be, material and adverse to the
assets, Liabilities, results of operations, cash flows, capitalization or
business condition (financial or otherwise) of the Business, taken as a whole,
and (B) in respect of any Person, individually or together with other adverse
effects, any matter or action that has an effect that is, or would reasonably be
expected to be, material and adverse to the assets, Liabilities, results of
operations, cash flows, capitalization or business condition (financial or
otherwise) of such Person and its Subsidiaries, taken as a whole, or such
Person's ability to consummate the transactions contemplated by this Agreement;
in each of (A) and (B) other than as a result of: (i) changes generally
adversely affecting the Canadian economy (so long as the Business or such Person
is not disproportionately affected thereby); (ii) changes adversely affecting
the industry in which the Business or such Person operates (so long as the
Business or such Person is not disproportionately affected thereby); (iii) the
announcement or pendency of the transactions contemplated by this Agreement;
(iv) changes in Laws; (v) changes in GAAP; (vi) any change, event or occurrence
related to the fluctuations of hydrology; or (vii) acts of war or terrorism.

"MPCo" shall have the meaning set forth in the recitals to this Agreement.

"MPCo Plans " means all retirement, pension, supplemental pension, savings,
retirement savings, retiring allowance, bonus, profit sharing, stock purchase,
stock option, phantom stock, share appreciation rights, deferred compensation,
severance or termination pay, change of control, life insurance, medical,
hospital, dental care, vision care, drug, sick leave, short term or long term
disability, salary continuation, unemployment benefits, vacation, incentive,
compensation or other employee benefit plan, program, arrangement, policy or
practice whether written or oral, formal or informal, funded or unfunded,
registered or unregistered, insured or self-insured that is maintained or
otherwise contributed to, or required to be contributed to, by or on behalf of
MPCo, Seller or any of their respective Affiliates for the benefit of current or
former employees, directors, officers, shareholders, independent contractors or
agents of MPCo other than government sponsored pension, employment insurance,
workers compensation and health insurance plans.

--------------------------------------------------------------------------------

-8-

 

"MPCo Wind-Up" means the wind-up of MPCo into Seller to be completed as part of
the Implementation Transactions.

"Mutual Release and Discharge" means a full and final release and discharge to
be dated as of the Closing Date, by and between Seller and Hydro-Québec,
pursuant to which upon the assumption of the Lac Sainte-Anne Claims by the
Partnership pursuant to the Asset Transfer Agreement, Hydro-Québec and Seller
shall release each other of any claim either of them may have against the other
in respect of the Lac Sainte-Anne Claims.

"Notice Period" shall have the meaning set forth in Section 8.4(a).

"Outstanding Title Deficiencies" shall have the meaning set forth in
Section 5.7(c).

"Owned Real Property" shall have the meaning set forth in Section 3.19(a).

"Partnership" shall have the meaning set forth in the recitals to this
Agreement.

"Partnership's RPP" shall have the meaning set forth in the Pension and Benefits
Agreement.

"Patents" means all patents and patent applications, including divisions,
continuations, continuations-in-part, reissues, reexaminations, and any
extensions thereof.

"Pension and Benefits Agreement" means the "Pension and Benefits Agreement" (as
defined in the Asset Transfer Agreement) to be entered into as of the Effective
Time of the Business Transfer between the Seller and the Partnership in the form
attached as Schedule 4.02 to the form of Asset Transfer Agreement attached
hereto as Exhibit A.

"Pension Transfer Report" shall have the meaning set forth in the Pension and
Benefits Agreement.

"Permits" shall have the meaning set forth in Section 3.12.

"Permitted Encumbrances" shall have the meaning set forth in Exhibit D.

"Person" means an association, a corporation, an individual, a partnership, a
limited partnership, a limited liability company, an unlimited liability
company, a trust or any other entity or organization, including a Governmental
Entity.

"Power Purchase Contracts" shall have the meaning set forth in
Section 3.17(a)(v).

--------------------------------------------------------------------------------

-9-

 

"Power Purchase Contracts Assignment Agreement" means the assignment agreement
to be dated as of the Closing Date, by and between Seller, Purchaser and the
Partnership, pursuant to which Seller will assign all its rights and obligations
pursuant to the Abitibi Power Purchase Contracts to Purchaser, substantially in
the form of Exhibit E.

"Power Reallocation Agreement" means the Power Reallocation Agreement effective
February 1, 2008 entered into by and between Seller, Alcoa Canada and MPCo .

"Prime Rate" for any day, means the rate of interest expressed as a rate per
annum that National Bank of Canada establishes at its head office in Montréal,
Québec as the reference rate of interest that it will charge on that day for
Canadian dollar demand loans to its customers in Canada and which at present it
refers to as its "prime rate".

"Proposed Corrections" shall have the meaning set forth in Section 5.7(a).

"Purchase Price" shall have the meaning set forth in Section 2.1(b).

"Purchased Shares" shall have the meaning set forth in Section 2.1(a).

"Purchased Units" shall have the meaning set forth in Section 2.1(a).

"Purchased Securities" shall have the meaning set forth in Section 2.1(a).

"Purchaser" shall have the meaning set forth in the first paragraph of this
Agreement.

"QST" shall have the meaning set forth in the Asset Transfer Agreement.

"Real Estate" shall mean, collectively, the Owned Real Property and the works,
constructions, erections, buildings and improvements made thereon or thereunder
by MPCo and on, over and under the Leased Real Property and the Servitude Real
Property and the rights, title and interest of MPCo (and, following the MPCo
Wind-Up and the Business Transfer, of the Partnership) in the Water Rights Lease
and Servitudes.

"Representatives" shall have the meaning assigned to its French language
equivalent "Représentants" in each of the Confidentiality Agreements.

"Resolved Claim" shall have the meaning set forth in Section 2.2(g)(ii).

"Resolved Claim Amount" shall have the meaning set forth in Section 2.2(g)(iii).

"Schedule Update" shall have the meaning set forth in Section 5.10.

"Second Anniversary Date" shall have the meaning set forth in
Section 2.2(g)(iv).

"Seller" shall have the meaning set forth in the first paragraph of this
Agreement.

--------------------------------------------------------------------------------

-10-

 

"Selling Parties" shall have the meaning set forth in the first paragraph of
this Agreement.

"Servitudes" shall have the meaning set forth in Section 3.19(c).

"Servitude Real Property" shall have the meaning set forth in Section 3.19(c).

"Solvency Deficiency Holdback Reduction Amount" shall have the meaning set forth
in Section 2.1(d).

"Subsidiary" of any Person means, on any date, any Person of which securities or
other ownership interests representing more than fifty (50) percent of the
equity or more than fifty (50) percent of the ordinary voting power or, in the
case of a partnership, more than fifty (50) percent of the general partnership
interests or more than fifty (50) percent of the profits or losses of which are,
as of such date, owned, controlled or held by the applicable Person or one or
more subsidiaries of such Person.

"Supply Agreement" means the Contrat de service d'électricité to be entered into
on or prior to the Closing Date by and among the distribution division of
Hydro-Québec and Seller for the electricity service and delivery of electricity
to Seller following the Closing.

"Support Services" shall have the meaning set forth in Section 5.9.

"Tax" means (a) any foreign, federal, provincial, state, municipal, school,
county or local income, capital, sales and use, excise, franchise, real and
personal property, land transfer, gross receipt, capital stock, production,
business and occupation, disability, employment, payroll, severance or
withholding tax or other tax, duty, fee, assessment, deficiency, imposition,
Liability or charge imposed by any taxing authority, including any Canada,
Québec or other government pension plan premium or contribution, social security
or employment insurance premium, deductions at source, withholding tax, and any
interest, penalties or fines related thereto or in addition thereto, and (b) any
Liability for the payment of any amounts of the type described in clause (a) of
this definition of "Tax" as a result of any express obligation to indemnify any
other Person or as a result of any obligations under any agreement or
arrangements with any other Person with respect to such amounts.

"Terminating Contracts" shall have the meaning set forth in Section 5.8(a).

"Title Deficiencies" shall have the meaning set forth in Section 5.7(a).

"Title Deficiencies Amount" shall have the meaning set forth in
Section 2.2(g)(v);

"Trade Secrets" means all proprietary, confidential information, formulas,
processes, data, know-how, devices or compilations of information used in a
business that confer a competitive advantage over those in similar businesses
who do not know how to use them.

--------------------------------------------------------------------------------

-11-

 

"Trademarks" means all trademarks, trade names, brands, logos, trade dress,
business names and Internet domain names, together with the goodwill associated
with any of the foregoing, and all registrations and applications for
registration of the foregoing.

"Transfer Taxes" shall have the meaning set forth in the Asset Transfer
Agreement.

"Transmission Line Networks" shall have the meaning set forth in
Section 3.19(d).

"Unresolved Claim" shall have the meaning set forth in Section 2.2(g)(vi).

"Unresolved Claim Asserted Amount" shall have the meaning set forth in
Section 2.2(g)(vii).

"Unresolved Claim Final Amount" shall have the meaning set forth in
Section 2.2(g)(viii).

"Unresolved Title Deficiencies Amount" shall have the meaning set forth in
Section 2.2(g)(ix).

"Vesting Order" means an order of the Québec Superior Court providing for, inter
alia, (a) the approval of the terms and condition of this Agreement and of the
terms and conditions of the Asset Transfer Agreement, (b) the vesting of title
to the Acquired Assets (as defined in the Asset Transfer Agreement) in the
Partnership in accordance with the Asset Transfer Agreement, free and clear of
Encumbrances and (c) the vesting of title to the Purchased Securities in the
Purchaser in accordance with this Agreement, free and clear of Encumbrances,
such order to be substantially in the form of Exhibit C attached hereto.

"Water Rights Lease" shall have the meaning set forth in Section 3.19(b).

 

Article II

PURCHASE AND SALE

Section 2.1            Purchase and Sale

(a)             Purchaser and Seller hereby agree that, upon the terms and
subject to the satisfaction or waiver of the conditions hereof, at the Closing:

(i)             Purchaser shall purchase, acquire and accept from Seller, and
Seller shall sell, transfer, assign and deliver to Purchaser: (A) effective as
of 12:00 p.m. on the Closing Date, such number of units of the Partnership
representing an interest of 59.9994% in the Partnership (the "Purchased Units")
and (B) effective as of 12:15 p.m. on the Closing Date,  60 common shares of the
General Partner (the "Purchased Shares" and, collectively with the Purchased
Units, the "Purchased Securities"), free and clear of Encumbrances as provided
in the Vesting Order; and

--------------------------------------------------------------------------------

-12-

 

(ii)               effective as of 12:00 p.m. on the Closing Date, Seller shall
assign to Purchaser all of Seller's right, title and interest in and to the
Abitibi Power Purchase Contracts, and the Purchaser shall accept such assignment
and assume and agree to perform all of the duties, obligations, terms,
provisions, and covenants thereunder, and to pay and discharge all of the
liabilities thereunder, in each case only to the extent arising after such
effective time by entering into the Power Purchase Contracts Assignment
Agreement.

(b)             In consideration for the Purchased Securities, Purchaser shall
pay to Seller, in the manner set out in Section 2.1(b) (i) and (ii), the sum of
the Cash Consideration Amount and the Holdback Amount (the "Purchase Price") : 

(i)                 At the Closing, Purchaser shall pay to Seller, or as
directed in writing by Seller, on account of the Purchase Price, in cash, an
amount (the "Cash Consideration Amount") equal to $ 565,807,600, minus an amount
equal to the sum of (A) 60% of the outstanding amount of principal and
interests, if any, owed by MPCo as of the close of business on the day
immediately preceding the Closing Date under or in connection with the
$5,000,000 line of credit granted by the Canadian Imperial Bank of Commerce to
MPCo pursuant to the summary terms and conditions dated April 10, 2001 between
the Canadian Imperial Bank of Commerce and MPCo and (B) the Lac Sainte‑Anne
Deduction Amount (as defined in Section 2.1(e) below); the Cash Consideration
Amount shall be subject to adjustment after Closing as contemplated in
Section 2.1(d); and

(ii)               Subject to Section 2.2, on the Distribution Date, Purchaser
shall pay to Seller on account of the Purchase Price, in cash, the sum of $30.75
million (the "Holdback Amount") .

(c)               At Closing, Purchaser shall pay to Seller, or as directed in
writing by Seller, in cash, the sum of $ 17,000,000 in consideration for the
assignment to the Purchaser, pursuant to the Power Purchase Contracts Assignment
Agreement, of all of Seller's right, title and interest in and to the Abitibi
Power Purchase Contracts (the "Assignment Consideration Amount"). In addition,
Purchaser shall also pay to Seller on Closing, in cash, the amount of any sales
tax applicable to the assignment of the Abitibi Power Purchase Contracts
including taxes payable under Part IX of the Excise Tax Act (Canada) and Title I
of An Act respecting the Québec Sales Tax.

(d)               The parties acknowledge that the Cash Consideration Amount set
forth in Section 2.1(b)(i) has been determined and agreed upon on the basis of
the parties' assumption that the solvency funding deficiency in respect of the
employees and former employees of MPCo under the ACCC Non-Union RPP and the ACCC
Union RPP will be $2,404,000 in the aggregate as of the Effective Time of the
Business Transfer (being $360,000 in respect of the ACCC Non-Union RPP and
$2,044,000 in respect of the ACCC Union RPP) (each of the aforementioned amounts
of $360,000 and $2,044,000 is hereinafter referred to individually as an
"Estimated Solvency Deficiency Amount"). The parties further acknowledge that
Pension Transfer Reports will be prepared, in accordance with the Pension and
Benefits Agreement, in support of the proposed transfer to the Partnership's RPP
of assets and liabilities under the ACCC Non-Union

 

--------------------------------------------------------------------------------

-13-

 

RPP and the ACCC Union RPP as of the Effective Time of the Business Transfer.
Promptly following the transfer of pension assets and liabilities to the
Partnership's RPP, the Seller shall cause to be prepared, on the basis of the
aforementioned Pension Transfer Reports, and delivered to the Purchaser a letter
from the Seller's actuary (in each case, an "Actuary Letter") in respect of each
of the ACCC Non-Union RPP and the ACCC Union RPP which compares the Estimated
Solvency Deficiency Amount in respect of such plans with the actual solvency
funding deficiency as at the Effective Time of the Business Transfer in respect
of the current and former employees of MPCo under such plans, as outlined in the
Pension Transfer Reports approved by the applicable Governmental Entity in
connection with the actual transfer of assets and liabilities from that plan to
the Partnership's RPP (the greater of the two funding deficiencies in respect of
a plan is hereinafter referred to as the "Actual Solvency Deficiency Amount").
The Actuary Letter in respect of a plan and the Actual Solvency Deficiency
Amount set forth therein in respect of such plan shall be final and binding upon
the Seller and the Purchaser. If the Actual Solvency Deficiency Amount in
respect of a plan, as set forth in the Actuary Letter in respect of such plan,
is greater than the Estimated Solvency Deficiency Amount in respect of such
plan, then (a) if the Actuary Letter in respect of such plan is delivered to the
Purchaser before the Second Anniversary Date, an amount equal to 60% of the
difference in respect of such plan (the "Solvency Deficiency Holdback Reduction
Amount") shall reduce the Holdback Amount as contemplated in clause (v) or (vi)
of Section 2.2(b) and (b) if the Actuary Letter in respect of such plan is
delivered to the Purchaser on or after the Second Anniversary Date, the Seller
shall pay an amount in cash equal to 60% of the difference in respect of such
plan to the Purchaser within 30 days of the date of delivery of the Actuary
Letter in respect of such plan to the Purchaser. Conversely, if the Actual
Solvency Deficiency Amount in respect of a plan, as set forth in the Actuary
Letter in respect of such plan, is lesser than the Estimated Solvency Deficiency
Amount in respect of such plan, then the Purchaser shall pay an amount in cash
equal to 60% of the difference in respect of such plan to the Seller within 30
days of the date of delivery of the Actuary Letter in respect of such plan to
the Purchaser. In the event that the transfer of pension assets and liabilities
in respect of the ACCC Non-Union RPP or the ACCC Union RPP, or both, has not
been completed within six years of the Closing Date (or if it becomes known
earlier that such a transfer will not occur), then the Purchaser shall forthwith
pay to the Seller an amount equal to 60% of the Estimated Solvency Deficiency
Amount in respect of such plan or plans, less 60% of any liability incurred by
the Partnership as a result of both (i) the failure to implement such transfer
and (ii) the failure of the ACCC Non-Union RPP or the ACCC Union RPP to pay the
pension and ancillary benefits to which a current or former employee of MPCo is
entitled under such plan. Purchaser shall also pay to Seller, at the same time
as an amount is paid by Purchaser to Seller pursuant to this Section 2.1(d),
interest on the amount so paid by Purchaser to Seller pursuant to this Section
2.1(d), at Prime Rate, from the Closing Date to the date of payment of such
amount, such interest to be calculated and compounded on a monthly basis on the
last day of each month during such period, at the Prime Rate in effect at such
time. Seller shall also pay to Purchaser, at the same time as an amount is paid
by Seller to Purchaser pursuant to this Section 2.1(d), interest on the amount
so paid by Seller to Purchaser pursuant to this Section 2.1(d), at Prime Rate,
from the Closing Date to the date of payment of such amount, such interest to be
calculated and compounded on a monthly basis on the last day of each month
during such period, at the Prime Rate in effect at such time.

(e)               For the purpose of Section 2.1(b)(i), "Lac Sainte-Anne
Deduction Amount" means an amount of $2,285,266.31 (which amount the parties
recognize has been

 

--------------------------------------------------------------------------------

-14-

 

determined in the manner set forth in Section 2.1(e) of the Disclosure Schedule)
plus, if the Closing occurs after December 7, 2009, an amount equal to 60% of
the amount obtained by multiplying (x) a per diem amount of $1,440.10 per day,
by (y) the number of days from (and including) December 8, 2009 to (and
including) the Closing Date. For greater certainty, the parties acknowledge that
the foregoing amounts have been agreed upon on the basis of their understanding
that the Lac Saint‑Anne Claims will be assumed by the Partnership pursuant to
the Asset Transfer Agreement, and that no payment in connection therewith will
have to be made by MPCo or Seller, whether before, on or after the Closing Date.

 

Section 2.2            Holdback Amount

(a)               Seller hereby irrevocably authorizes Purchaser, and Purchaser
hereby agrees, to hold, transfer, deliver and otherwise act with respect to the
Holdback Amount strictly in accordance with the provisions of this Agreement.

(b)               On or before the fifth Business Day (the "Distribution Date")
following the Second Anniversary Date, Purchaser shall pay to Seller the amount,
if any, (the "Distribution Date Distribution Amount") by which the Holdback
Amount exceeds, the sum of (i) the aggregate amount of any and all Resolved
Claim Amounts, if any, (ii) the aggregate amount of any and all Unresolved Claim
Asserted Amounts, if any, (iii) the Title Deficiencies Amount, (iv) the
Unresolved Title Deficiencies Amount, if any, (v) the Solvency Deficiency
Holdback Reduction Amount in respect of the ACCC Non-Union RPP, if any, and (vi)
the Solvency Deficiency Holdback Reduction Amount in respect of the ACCC Union
RPP, if any.

(c)               Purchaser shall also pay to Seller, at the same time as an
amount is paid by Purchaser to Seller pursuant to Section 2.2(b), interest on
the amount so paid by Purchaser to Seller pursuant to Section 2.2(b), at Prime
Rate, from the Closing Date to the date of payment of such amount, such interest
to be calculated and compounded on a monthly basis on the last day of each month
during such period, at the Prime Rate in effect at such time.

(d)               On or before the fifth Business Day following the date on
which an Unresolved Claim is finally resolved, either pursuant to a written
agreement between the Selling Parties and Purchaser or between the Seller and
the Partnership, as applicable, or pursuant to a Final Judgment, Purchaser shall
pay to the Seller an amount equal to (i) the Unresolved Claim Asserted Amount in
respect of such Unresolved Claim, minus (ii) the Unresolved Claim Final Amount
in respect of such Unresolved Claim , provided, however, that the amounts, if
any, payable pursuant to this  Section 2.2(d) shall not exceed the difference
between the Holdback Amount and the Distribution Date Distribution Amount.

(e)               Purchaser shall also pay to Seller, at the same time as an
amount is paid by Purchaser to Seller pursuant to Section 2.2(d), interest on
the amount so paid by Purchaser to Seller pursuant to Section 2.2(d), at Prime
Rate, from the Closing Date to the date of payment of such amount, such interest
to be calculated and compounded on a monthly basis on the last day of each month
during such period, at the Prime Rate in effect at such time.

--------------------------------------------------------------------------------

-15-

 

(f)                 The Unresolved Title Deficiencies Amount shall be final and
binding, notwithstanding the actual cost incurred, if any, to complete the
outstanding Proposed Corrections.

Without limiting the generality of Section 8.4(o) but without duplication,
(i) the Resolved Claim Amount in respect of a Resolved Claim shall be treated as
a downward adjustment in the Purchase Price immediately upon the final
resolution of such Resolved Claim, (ii) the Unresolved Claim Final Amount in
respect of an Unresolved Claim shall be treated as a downward adjustment in the
Purchase Price immediately upon the final resolution of such Unresolved Claim,
(iii) the Title Deficiencies Amount shall be treated as a downward adjustment in
the Purchase Price immediately upon the occurrence of the Second Anniversary
Date, and (iv) the Unresolved Title Deficiencies Amount shall be treated as a
downward adjustment in the Purchase Price immediately upon the occurrence of the
Second Anniversary Date.

(g)               For the purpose hereof:

(i)                 "Final Judgment" means a final judgment of a court of
competent jurisdiction in respect of which the applicable delay for appeal, if
any, has expired without any appeal having been made;

(ii)               "Resolved Claim" means either (A) a Claim which has been
asserted against the Selling Parties by Purchaser in accordance with
Article VIII (including in respect of Losses resulting from a breach of any of
the representations or warranties of Seller in the Power Purchase Contracts
Assignment Agreement) or (B) subject to Section 2.2(h), a claim for
indemnification which has been asserted against the Seller by the Partnership in
accordance with the Asset Transfer Agreement, in each case before the Second
Anniversary Date, and which has been finally resolved before the Second
Anniversary Date either pursuant to a written agreement between the Selling
Parties and Purchaser or Seller and the Partnership, as applicable, or pursuant
to a Final Judgment;

(iii)              "Resolved Claim Amount" means, in respect of a Resolved
Claim, (A) the amount of the indemnity payable by the Selling Parties to
Purchaser in accordance with Article VIII in respect of such Resolved Claim or
(B) subject to Section 2.2(h), 60% of the unpaid portion of the amount of the
indemnity payable by Seller to the Partnership in accordance with the Asset
Transfer Agreement in respect of such Resolved Claim, as applicable, as such
amount has been finally determined, as applicable, by the Selling Parties and
Purchaser or Seller and the Partnership, as applicable, in the written agreement
pursuant to which such Resolved Claim has been finally resolved or in the Final
Judgment pursuant to which such Resolved Claim has been finally resolved;

(iv)             "Second Anniversary Date" means the second anniversary date of
the Closing Date;

(v)               "Title Deficiencies Amount" means an amount equal to 60% of
the aggregate amount of all costs and expenses incurred by Seller in connection
with the completion of Proposed Corrections which have been reimbursed by the
Partnership to Seller, in accordance with Section 5.7(f), prior to the Second
Anniversary Date;

--------------------------------------------------------------------------------

-16-

 

(vi)             "Unresolved Claim" means either (A) a Claim which has been
asserted against the Selling Parties by Purchaser in accordance with
Article VIII, (including in respect of Losses resulting from a breach of any of
the representations or warranties of Seller in the Power Purchase Contracts
Assignment Agreement) or (B) subject to Section 2.2(h), a claim for
indemnification which has been asserted against the Seller by the Partnership in
accordance with the Asset Transfer Agreement, in each case before the Second
Anniversary Date, and which has not been finally resolved before the Second
Anniversary Date either pursuant to a written agreement between the Selling
Parties and Purchaser or Seller and the Partnership, as applicable, or pursuant
to a Final Judgment;

(vii)            "Unresolved Claim Asserted Amount" means, in respect of an
Unresolved Claim, (A) the amount asserted against the Selling Parties by
Purchaser, acting reasonably, in accordance with Article VIII in respect of such
Unresolved Claim or (B) subject to Section 2.2(h), 60% of the unpaid portion of
the amount asserted against Seller by the Partnership, acting reasonably, in
accordance with the Asset Transfer Agreement, in respect of such Unresolved
Claim, as applicable;

(viii)          "Unresolved Claim Final Amount" means, in respect of an
Unresolved Claim, (A) the amount of the indemnity payable by the Selling Parties
to Purchaser in accordance with Article VIII in respect of such Unresolved Claim
or (B) subject to Section 2.2(h), 60% of the unpaid portion of the amount of the
indemnity payable by Seller to the Partnership in accordance with the Asset
Transfer Agreement in respect of such Unresolved Claim, as applicable, as such
amount has been finally determined, as applicable, pursuant to a written
agreement between the Selling Parties and Purchaser or Seller and the
Partnership, as applicable, or pursuant to a Final Judgment ; and

(ix)             "Unresolved Title Deficiencies Amount" means, in respect of the
Proposed Corrections which are not completed prior to the Second Anniversary
Date, an amount equal to 60% of the aggregate amount of all costs and expenses
which Purchaser reasonably estimates, in its sole discretion (and in respect of
which the Purchaser shall have explained in a written notice to the Seller the
basis of its estimate), will be required to be incurred by the Partnership after
the Second Anniversary Date to complete the Proposed Corrections which are not
completed prior to the Second Anniversary Date.

(h)               Notwithstanding the foregoing, a claim for indemnification
asserted against Seller by the Partnership in accordance with the Asset Transfer
Agreement will not constitute a Resolved Claim or an Unresolved Claim, as the
case may be, and 60% of the amount of the indemnity payable by Seller to the
Partnership in accordance with the Asset Transfer Agreement in respect of such
claim for indemnification will not constitute a Resolved Claim Amount, an
Unresolved Claim Asserted Amount or an Unresolved Claim Final Amount, as the
case may be, unless, before the Second Anniversary Date, the Partnership has
executed in favour of, and delivered to, the Selling Parties an unconditional
full and final release, in a form and substance satisfactory to the Selling
Parties, acting reasonably, in respect of 60% of the amount of such claim for
indemnification.

--------------------------------------------------------------------------------

-17-

 

Section 2.3            Closing /Deliveries at Closing

(a)               The closing of the transactions contemplated by this Agreement
(the "Closing") shall be held at the offices of McCarthy Tétrault LLP, located
at 1000 De La Gauchetière Street West, Suite 2500, Montréal, Québec, commencing
at 10:00 a.m., Montréal time (or such other time as the parties may agree) on
the Closing Date.

(b)               At the Closing, Seller shall deliver, or cause to be
delivered, to Purchaser:

(i)                 a certificate or certificates evidencing all of the
Purchased Securities duly endorsed in blank for transfer or accompanied by
powers of attorney for the transfer of the Purchased Securities duly executed in
blank, in either case, by the holder of record, together with evidence
satisfactory to Purchaser that Purchaser has been entered in the applicable
securities register and register of transfers of the Partnership and the General
Partner as the holder of record of the Purchased Securities;

(ii)               certified copies of (A) the limited partnership agreement in
respect of the Partnership, (B) the charter documents and by-laws of the General
Partner, (C) all resolutions of the board of directors or shareholders, as
applicable, of each of the General Partner and Seller approving the entering
into and completion of the transactions contemplated by this Agreement, the
Asset Transfer Agreement, the Supply Agreement and the Power Purchase Contracts
Assignment Agreement, as applicable, (D) all resolutions of the board of
directors of MPCo approving the entering into of the Load Transfer Agreement,
and (E) a list of the officers and directors of the General Partner authorized
to sign agreements together with their specimen signatures;

(iii)              a certificate of status with respect to each of the
Partnership, the General Partner, Seller and ACI issued by the appropriate
government official of their respective jurisdiction of organization;

(iv)             the certificate referred to in Section 6.2(c);

(v)               copies of all consents, approvals or waivers required in
connection with the consummation of the transactions contemplated by this
Agreement, including the authorization of the Ministère du développement
durable, de l'Environnement et des Parcs for the transfer of all permits and
certificates required by Environmental Laws, in all cases to the extent obtained
by Seller or MPCo, as applicable, prior to the Closing;

(vi)             copies of the records and minutes books of the Partnership and
the General Partner to the extent such records and books are in the possession
of Seller or any of its Affiliates (other than the Partnership or General
Partner);

(vii)            originals (to the extent available) or copies of all real
property documents relating to the Real Estate which are in the possession of
Seller or any of its Affiliates (other than the Partnership or General Partner)
including, without limitation, an up to date legal description of the Leased
Real Property;

--------------------------------------------------------------------------------

-18-

 

(viii)          a corporate legal opinion of McCarthy Tétrault LLP addressed to
Purchaser and Hydro-Québec, as regards to the existence of the Partnership, and
the due issuance of the Purchased Units, in a form and substance satisfactory to
Purchaser, acting reasonably;

(ix)             written resignations, effective as of the Closing Date, from
each of the directors and officers of the General Partner.

(c)               At the Closing, Purchaser shall deliver, or cause to be
delivered, to Seller:

(i)                 certified copies of (A) the charter documents and by-laws of
Purchaser, (B) all resolutions of the board of directors of each of Purchaser
and Hydro-Québec approving the entering into and completion of the transactions
contemplated by this Agreement, and the Power Purchase Contracts Assignment
Agreement, as the case may be, and (C) a list of the officers and directors of
each of Purchaser and Hydro-Québec authorized to sign agreements together with
their specimen signatures;

(ii)               a certificate of status with respect to the Purchaser issued
by the appropriate government official of its jurisdiction of organization;

(iii)              the Cash Consideration Amount and the Assignment
Consideration Amount, by wire transfer of immediately available funds to an
account or accounts designated by Seller prior to Closing; and

(iv)             the certificate referred to in Section 6.3(c).

Article III

REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES

Except as set forth on the Disclosure Schedule, the Selling Parties solidarily
represent and warrant to Purchaser as follows:

Section 3.1            Corporate Status

Seller is duly incorporated and validly existing under the Laws of Québec and
ACI is duly incorporated and validly existing under the Laws of Canada.  The
Partnership is duly formed and validly existing under the Laws of Québec and is
duly qualified to do business in each of the jurisdictions in which the
ownership, operation or leasing of its properties and assets or the conduct of
its business requires it to be so qualified. The General Partner is duly
incorporated and validly existing under the laws of the Province of Nova Scotia
and has all requisite power and authority to act as general partner of the
Partnership.

Section 3.2            Authorization

Subject to obtaining the Vesting Order: (a) each of Seller and ACI has all
requisite corporate power and authority to enter into, and perform its
obligations under the Closing Agreements to which it is a party; (b) Seller and
ACI have each taken all necessary

--------------------------------------------------------------------------------

-19-

 

corporate action to authorize the execution and delivery of each of the Closing
Agreements to which it is a party, and the performance of their obligations
hereunder and thereunder; (c) the General Partner, on behalf of the Partnership,
has taken all necessary corporate action to authorize the execution and delivery
of each of the Closing Agreements to which it is a party and the performance of
its obligations thereunder; (d) MPCo has all requisite corporate power and
authority to enter into, and perform its obligations under the Load Transfer
Agreement; (e) this Agreement has been duly executed and delivered by each of
Seller and ACI, and (assuming due authorization, execution and delivery by
Purchaser and Hydro-Québec) this Agreement constitutes, and each of the Closing
Agreements, when executed and delivered by Seller, ACI or the General Partner,
on behalf of the Partnership, as applicable, (assuming due authorization,
execution and delivery by the other parties thereto), will constitute, a valid
and binding obligation of Seller (in the case of each of the Closing Agreements
to which it is a party), of ACI (in the case of this Agreement) and the
Partnership (in the case of each of the Closing Agreements to which it is a
party), enforceable against Seller (in the case of each of the Closing
Agreements to which it is a party), ACI (in the case of this Agreement) and the
Partnership (in the case of each of the Closing Agreements to which it is a
party) in accordance with their respective terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar Laws relating to or affecting creditors' rights generally or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law); and (f) the Load Transfer Agreement, when
executed and delivered by MPCo (assuming due authorization, execution and
delivery by Hydro-Québec), will constitute a valid and binding obligation of
MPCo, enforceable against MPCo in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar Laws relating to or affecting creditors' rights
generally or by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).

Section 3.3            No Conflict Except as set forth in Section 3.4 of the
Disclosure Schedule and subject to obtaining the Vesting Order, the execution
and delivery of this Agreement by each of the Selling Parties and the execution
and delivery of each of the other Closing Agreements by Seller and the General
Partner, on behalf of the Partnership, as the case may be, and the consummation
of the transactions contemplated hereby by Seller and ACI or thereby by Seller
and the Partnership, as the case may be, will not (a) violate any applicable Law
to which any of the Selling Parties or the Partnership (or any of their
respective properties) is subject, except to the extent that such violation
could not be reasonably expected to have a Material Adverse Effect in respect of
the Business or the Partnership, (b) materially conflict with, result in a
material violation or material breach of, or constitute a material default
under, result in the acceleration of or create in any party the right to
accelerate, terminate or cancel (i) any Business Contract or the Water Rights
Lease, or (ii) any material Contract to which either of the General Partner or
the Partnership is a party or by which the assets of either of the General
Partner or the Partnership may be bound, (c) violate the charter, by-laws or
other organizational documents of any of the Selling Parties or the General
Partner, or (d) violate the limited partnership agreement of the Partnership.

Section 3.4            Governmental Filings Except as set forth in Section 3.4
of the Disclosure Schedule and subject to obtaining the Vesting Order, no
filings or registrations with, notifications to, or authorizations, consents or
approvals of, a Governmental Entity (collectively,

--------------------------------------------------------------------------------

-20-

 

"Governmental Filings") are required to be obtained or made by any of the
Selling Parties or the Partnership in connection with the implementation of the
Implementation Transactions, the execution and delivery of this Agreement by the
Selling Parties or the other Closing Agreements by Seller or by the General
Partner, on behalf of the Partnership, as the case may be, or the consummation
of the transactions contemplated hereby by the Selling Parties or thereby by
Seller and the Partnership, as the case may be.

Section 3.5            Capital Structure ; No Subsidiaries

(a)               The authorized capital representing the interests of the
partners in the Partnership consists of an unlimited number of class A units and
class B units .  The Purchased Units will, on the Closing Date, represent a
59.9994% interest in the Partnership. Immediately before the effective time of
the transfer thereof to Purchaser as contemplated in Section 2.1(a)(i), Seller
will be the registered holder and beneficial owner of the Purchased Units and,
at the effective time of such transfer, title to the Purchased Units will vest
in the Purchaser free and clear of all Encumbrances. The remaining interests in
the Partnership shall be held on the Closing Date, following completion of the
Implementation Transactions, by Alcoa Newco and the General Partner which shall
hold at such time interests of 39.9996% and 0.001% respectively.

(b)               The authorized capital of the General Partner consists of an
unlimited number of common shares , without par value, of which only 100 common
shares are currently issued and outstanding .  On the Closing Date, only 100
common shares will be issued and outstanding. The common shares of the General
Partner issued and outstanding on the Closing Date, including the Purchased
Shares, will be duly authorized, validly issued, fully paid and non-assessable,
and will be held of record on the Closing Date, following completion of the
transactions contemplated by this Agreement and the Implementation Transactions,
as to 60 common shares by Purchaser, and as to 40 common shares by Alcoa Newco
.  Immediately before the effective time of the transfer thereof to Purchaser as
contemplated in Section 2.1(a)(i), Seller will be the registered holder and
beneficial owner of the Purchased Shares and, at the effective time of such
transfer, title to the Purchased Shares will vest in the Purchaser free and
clear of all Encumbrances.

(c)               Except as contemplated under the Implementation Transactions,
there are no (i) outstanding obligations, options, warrants, convertible
securities, exchangeable securities or other rights, agreements or commitments
relating to the capital of the Partnership or obligating the Partnership or the
General Partner to issue or sell or otherwise transfer securities of the capital
of the Partnership or any securities convertible into or exchangeable for any
units or shares of the capital of the Partnership or the General Partner,
(ii) outstanding obligations of the Partnership or the General Partner to
repurchase, redeem or otherwise acquire units or shares of the capital of the
Partnership or the General Partner or to make any investment (in the form of a
loan, capital contribution or otherwise) in any other Person or (iii) voting
trusts, stockholder agreements, proxies or other agreements or understandings in
effect with respect to the voting or transfer of shares or units of the capital
of the Partnership or General Partner, except for the limited partnership
agreement of the Partnership between Seller and the General Partner dated  as of
September 24 , 2009 (the "Limited Partnership Agreement").

--------------------------------------------------------------------------------

-21-

 

(d)               The Partnership and the General Partner have no Subsidiaries
and the Partnership and the General Partner do not own, directly or indirectly,
any share, membership interest, partnership interest, joint venture interest or
other equity interest in any Person (other than, in the case of the General
Partner, its interest in the Partnership).

Section 3.6            Financial Statements

Seller has made available to Purchaser a true and complete copy of the Business
Financial Statements.  Except as disclosed in Section 3.6 of the Disclosure
Schedule, the Business Financial Statements were prepared in accordance with
GAAP, consistently applied throughout the periods indicated, and fairly present,
in all material respects, the financial position, results of operations and cash
flows of MPCo as of the dates thereof and for the periods covered thereby. 

Section 3.7            Undisclosed Liabilities

Except as set forth in Section 3.7 of the Disclosure Schedule or as otherwise
disclosed in this Agreement or in the Disclosure Schedule, and except for
Liabilities which are accrued or reserved against in the Business Balance Sheet
(or reflected in the notes thereto) and Liabilities incurred since the Business
Balance Sheet Date in the ordinary course of business consistent with past
practice, there are no material Liabilities required to be reflected or reserved
against on a balance sheet in respect of the Business or disclosed in the notes
thereto prepared in accordance with GAAP.

Section 3.8            Excluded Liabilities

As of the Closing Date, following the completion of the Business Transfer and
all the Implementation Transactions which are to be completed as of the Closing
Date, the Partnership will not have assumed any Excluded Liabilities.

Section 3.9            Absence of Certain Changes in respect of the Business

Except (1) as expressly contemplated by this Agreement, (2) for actions required
or useful to complete the Implementation Transactions, including the Business
Transfer, or (3) as set forth in Section 3.9 of the Disclosure Schedule, from
the Business Balance Sheet Date through the date of this Agreement, there has
not been any Material Adverse Effect in respect of the Business and there has
not been, in respect of the Business:

(a)               any transaction involving the acquisition of the business,
stock, assets or other properties of any other Person;

(b)               a sale, lease, license or other disposition of any material
amount of assets or property for a consideration in excess of $250,000, except
pursuant to existing contracts or except in the ordinary course of business
consistent with past practice;

(c)               any capital expenditures in excess of $250,000;

(d)               any Action or settlement of any Action or threatened Action
involving a payment in excess of $250,000;

(e)               any increase of the reserves for contingent Liabilities;

(f)                 any sale and leaseback transactions in excess of $10,000;

--------------------------------------------------------------------------------

-22-

 

(g)               a write up or write down of any material assets of the
Business by MPCo;

(h)               any extraordinary casualty losses, damages, destructions,
whether or not covered by insurance;

(i)                 any note, bond or other debt security issued or incurred or
any Indebtedness guaranteed which relates to the Business, other than in the
ordinary course of business consistent with past practice;

(j)                 except in the ordinary course of business consistent with
past practice or as contemplated in any existing employment Contract or
Collective Agreement, any increase in the compensation payable to any officer,
employee, consultants or agents of the Business;

(k)               any change in any of the accounting principles or costing
systems or methods applicable to the Business;

(l)                 any extension beyond normal terms, consistent with past
practice of the Business, of the terms of payments of supplier invoices and
other accrued Liabilities;

(m)             any declaration, setting aside or payment of any dividend or
other distribution with respect to any shares of MPCo or the General Partner or
units of the Partnership;

(n)               agreements or commitments by Contract or otherwise to do any
of the foregoing.

Section 3.10        Activities of the Partnership and the General Partner

Since its incorporation, the activities of the General Partner have consisted
solely of acting as the general partner of the Partnership. The Partnership was
formed for the sole purpose of acquiring, holding and operating the Business and
the assets related thereto, as contemplated in the Limited Partnership
Agreement, and since its formation its sole activities have been, and as of the
Closing Date will have been, the entering into of the Implementation
Transactions and of Contracts in connection therewith and, following the
Business Transfer, the ownership, holding and operation of the Business. As of
the Closing Date, after completion of the Implementation Transactions which are
to be completed as of the Closing Date: (a) the Partnership will have no
Liabilities, other than (i) Liabilities assumed by the Partnership pursuant to
the Asset Transfer Agreement, (ii) Liabilities under Contracts entered into by
the Partnership in connection with the Implementation Transactions, and (iii)
Liabilities in respect of Transfer Taxes, GST and QST, and (b) the Partnership
will have no assets other than the assets sold, conveyed, transferred and
assigned to it pursuant to the Asset Transfer Agreement.

Section 3.11        Legal Proceedings Except as disclosed in Section 3.11 of the
Disclosure Schedule , there are no Actions pending, or, to the Knowledge of
Seller, threatened against any of the Selling Parties, the Partnership or the
General Partner or in respect of the Business, which if adversely determined,
(a) would have a Material Adverse Effect in respect of the Partnership, the
General Partner or the Business, as applicable, (b) would impair the ability of
the Selling Parties, the Partnership and the General Partner to perform their
respective obligations under the Closing Agreements or consummate the
Implementation Transactions or the transactions contemplated

--------------------------------------------------------------------------------

-23-

 

hereby or thereby (as applicable), or (c) would challenge the validity or
enforceability of the Closing Agreements or seek to enjoin or prohibit
consummation of the transactions contemplated hereby or thereby or under the
Closing Agreements or Implementation Agreement.  The Business is not subject to
any judgment, decree, injunction or order of any Governmental Entity which would
have a Material Adverse Effect in respect of the Business or would materially
impair the Selling Parties' ability to perform their obligations under the
Closing Agreements or the Partnership's ability to perform its obligations under
the Asset Transfer Agreement or the Power Purchase Contracts Assignment
Agreement or consummate the transactions contemplated hereby or thereby.

Section 3.12        Compliance with Laws Except as set forth in Section 3.12 of
the Disclosure Schedule, the Business has been operated in compliance with
applicable Laws, other than non-compliances, which do not have, individually or
in the aggregate, a Material Adverse Effect in respect of the Business.  (i) All
approvals, authorizations, certificate of authorization, permits, licenses and
registrations from Governmental Entities (collectively, "Permits") required to
conduct the Business as currently conducted have been obtained, (ii) all such
Permits are in full force and effect and the Business is being operated in
material compliance therewith, and (iii) and all such Permits will be
transferred or re-issued, as applicable and subject to the approval or consent
of the responsible Governmental Entity, to the Partnership in connection with
the MPCo Wind-Up and the Business Transfer.

Section 3.13        Environmental Matters To the Knowledge of Seller and except
as set forth in Section 3.13 of the Disclosure Schedule :

(a)               the Business possesses all Permits that are required under any
Environmental Law for the operation of the Business as currently being
conducted, all such Permits are in full force and effect and all such Permits
will, subject to the approval or consent of the responsible Governmental Entity,
be transferred or re-issued, as applicable, to the Partnership in connection
with the MPCo Wind-Up and the Business Transfer;

(b)               the Business has been operated and is operating in material
compliance with Environmental Laws;

(c)               Seller has made available to Purchaser copies of all material
environmental assessments, audits, studies and other material environmental
reports since 2002, including those of third party consultants, in its
possession relating to the Business and Owned Real Property;

(d)               there has not been a Discharge of any Hazardous Substances on,
under, in, from, or about the Owned Real Property and no Hazardous Substances
have been stored or maintained on, at or under any Owned Real Property, in each
case, except in material compliance with Environmental Laws since 1987;

(e)               with respect to the Business (i) there has not been any
written notice, demand, letter, claim or remediation order alleging a violation
of any Environmental Law or alleging damages to the environment or to property
owned or used by third parties, and (ii) there is no Action, order (including a
remediation order), decree or injunction alleging material Liability under any
Environmental Law or material Liability for damages caused to the environment or
property of third parties;

--------------------------------------------------------------------------------

-24-

 

(f)                 none of the Owned Real Property has been used for the
deposit of waste in a manner that would materially restrict the current use of
such property in the Business; and

(g)               there are no storage tanks, sumps or other similar vessels,
asbestos-containing materials or polychlorinated biphenyls located on, at or
under any Owned Real Property, except in compliance with Environmental Laws, and
any removal of any of the foregoing made in the course of the operation of the
Business was carried out in accordance with Environmental Laws.

As used herein, "Environmental Law" means any Law applicable to the Business
relating to (i) the protection of the natural environment, (ii) the protection
of human health and safety as it pertains to exposure to Hazardous Substances
Discharged into the natural environment, for greater certainty, this excludes
Health and Safety Law as they pertain to labour and workplace issues (iii) the
safety of dams and watercourses or (iv) the handling, use, presence, treatment,
storage, Discharge or threatened Discharge of any Hazardous Substance. 
"Hazardous Substance" means any substance that is (i) listed, classified,
regulated or defined pursuant to any Environmental Law to be a pollutant,
contaminant, waste, hazardous waste, hazardous substance, hazardous material,
toxic substance, deleterious substance or dangerous good, (ii) any petroleum
product or by-product, (iii) any asbestos-containing material (including
asbestos-containing vermiculite), chlorinated solvents, lead or urea
formaldehyde foam insulation, or (iv) toxic, explosive, corrosive, flammable,
radioactive, carcinogenic, mutagenic, or is otherwise hazardous and is regulated
by any Environmental Laws.

Section 3.14        Taxes

As of the Closing Date, following the completion of the Business Transfer and
all the Implementation Transactions which are to be completed as of the Closing
Date, the Partnership will not have any Tax Liabilities (other than in respect
of Transfer Taxes, GST or QST).

Section 3.15        Employment and Labour

(a)               Section 3.15 of the Disclosure Schedule sets forth a list of
all the employees and retirees of the Business with their respective age,
status, length of service, compensation and benefits.

(b)               Section 3.15 of the Disclosure Schedule sets forth a list of
Contracts of employment and collective bargaining agreements applicable to the
Business.  Except as set forth in Section 3.15 of the Disclosure Schedule:
(i) there is no Contract of employment, collective bargaining agreement or any
other labour-related agreements with any employee, labour union or labour
organization applicable to the Business (the "Collective Agreements"), nor is
any such Contract of employment or Collective Agreement currently being
negotiated; (ii) there is currently no breach of any Contract of employment or
Collective Agreement in connection with the Business, other than any such breach
that would not have a Material Adverse Effect in respect of the Business;
(iii) no work stoppage, labour strike, picketing, slow down or lock-out

--------------------------------------------------------------------------------

-25-

 

involving the Business is pending or, to the Knowledge of Seller, threatened
against or directly or indirectly affecting the Business; (iv) the Business has
been operated in compliance with all Labour Laws other than non-compliances,
which in the aggregate, would not have a Material Adverse Effect in respect of
the Business; (v) to the Knowledge of Seller, there are no ongoing union
certification drives or pending proceedings for certifying a union with respect
to employees of the Business; (vi) there has been no workplace accident
resulting in a fatality of any employee of the Business within 365 days prior to
the date hereof and there are no remedial order, notice of offence or conviction
under applicable Labour Laws, except in respect of matters which have been
settled or remedied since the issuance of such order or notice, within five (5)
years prior to the date hereof; (vii) there are no complaint, grievance, claim,
proceeding, civil action, work order or investigation filed, made or commenced
against Seller or MPCo in respect of, concerning or affecting the employees or
retirees of the Business; and (viii) Seller and/or MPCo have performed all
financial obligations under Labour Laws which are owed to the employees,
retirees and the governmental authorities having jurisdiction over such
matters.  "Labour Laws" means any applicable Law relating to employment
standards, human rights, health and safety, labour relations, workplace safety
and insurance and/or pay equity.

Section 3.16        Employee Benefit Plans

(a)               Section 3.16(a) of the Disclosure Schedule sets forth a list
of all MPCo Plans with an indication of the stand-alone plans applicable only to
employees or former employees of MPCo.

(b)               Seller has made available to Purchaser the following
documents:

(i)                 true and complete copies of the texts of all MPCo Plans
(where no text exists, a summary has been provided); and

(ii)               the most recent actuarial valuation of each MPCo Plan which
has been filed with a pension regulatory authority.

(c)               MPCo or the Selling Parties have not made any promise or
commitment to amend any MPCo Plan, to provide increased benefits thereunder or
to establish any new benefit plan in respect of the employees or retirees of the
Business listed in Section 3.15 of the Disclosure Schedule, except as required
by applicable Laws, a collective bargaining agreement or as disclosed in
Section 3.16(c) of the Disclosure Schedule.

Section 3.17        Business Contracts

(a)                Section 3.17(a) of the Disclosure Schedule identifies
Contracts in effect as of the date of this Agreement in respect of the Business,
which are in the categories listed below (collectively, the "Business
Contracts"):

(i)                 any partnership or joint venture Contract;

(ii)               any employment, consulting or similar Contract requiring
payment by the Business of base annual compensation in excess of $100,000;

--------------------------------------------------------------------------------

-26-

 

(iii)              any Contract evidencing Indebtedness in excess of $250,000;

(iv)             any Contract providing for capital expenditures or the
acquisition or construction of fixed assets for the benefit and use of the
Business, (A) which requires payments by the Business in excess of $750,000 in
any year or (B) which is not in respect of capital expenditures or the
acquisition or construction of fixed assets contemplated by the capital
expenditures budget of the Business set forth in Section 3.17(a)(iv) of the
Disclosure Schedule;

(v)               any Contract for the sale or purchase of power produced by the
Business entered into by MPCo (and which will be assigned to the Partnership
pursuant to the Business Transfer) or the Partnership with Seller, Alcoa Canada
or any of their respective Affiliates or any third party (the "Power Purchase
Contracts");

(vi)             any Contract for the sale or other transfer of Owned Real
Property or other material tangible assets having a fair market value in excess
of $500,000 that has not yet been consummated and was not entered into in the
ordinary course of business consistent with past practice;

(vii)            the Water Rights Lease and the Servitudes;

(viii)          any other Contract, not otherwise covered by clauses (i) through
(vii) of this Section 3.17(a), that requires payments by or to the Business in
excess of $500,000 during any one (1) year and has not been entered into in the
ordinary course of business consistent with past practice; and

(ix)             any written commitment (including any letter of intent or
memorandum of understanding) to enter into any agreement of the type described
in clauses (i) through (viii) of this Section 3.17(a).

(b)               (i) Each Business Contract (A) constitutes a valid and binding
obligation of MPCo, and, following the Business Transfer, will constitute a
valid and binding obligation of the Partnership (B) assuming such Business
Contract is a legal, valid and binding obligation of and enforceable against the
other parties thereto in accordance with its terms, is enforceable against MPCo,
and, following the Business Transfer, will be enforceable against the
Partnership, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors' rights
in general and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity), and (C)
is in full force and effect, and (ii)  MPCo is not in breach or default under
any Business Contract, except, in each case, where such failure to be so valid,
binding and enforceable or in full force and effect, or where such breach or
default, would not have a Material Adverse Effect in respect of the Business.

--------------------------------------------------------------------------------

-27-

 

Section 3.18        Personal Property Except as may be reflected in the Business
Financial Statements, all the tangible personal property reflected in the
Business Balance Sheet used or held for use in the Business and all such
tangible personal property acquired since the Balance Sheet Date, are currently
owned or leased by MPCo, and, following the Business Transfer, will be owned or
leased by the Partnership, free and clear of any Encumbrances (except for
Permitted Encumbrances), except in each case for inventory or other tangible
personal property as has been sold or otherwise disposed of in the ordinary
course of business consistent with past practice and except for such tangible
personal property the failure of which to so own or lease would not have a
Material Adverse Effect in respect of the Business.

Section 3.19        Real Property

(a)                Section 3.19(a) of the Disclosure Schedule sets forth a list
and legal description of all real property currently used in the Business and
owned by MPCo, and which will, following the MPCo Wind-Up, be transferred to the
Partnership pursuant to the Business Transfer (the "Owned Real Property").
Except as set forth in Section 3.19(a) of the Disclosure Schedule, MPCo owns,
and the Partnership will own, after the Business Transfer, with good and
marketable title, free and clear of Encumbrances (other than Permitted
Encumbrances), all of the Owned Real Property. Except as set forth in
Section 3.19(a) of the Disclosure Schedule, with respect to each such parcel of
Owned Real Property, there are no leases, subleases, servitudes or other written
agreements granting any Person the right of use or occupancy of any portion of
such parcel.

(b)               Except for the lease executed before Jean Panneton, notary,
bearing his minute number 2104 dated January 23, 1957 between MPCo and the
Government of the Province of Québec and registered at the Land Register under
number 159 778, as completed by supplemental deed registered at the Land
Register under number 159 779, as extended on February 23, 1986, as amended from
time to time by deeds of abandonment registered at the Land Register under
numbers 65 067, 157 076, 177 038, 194 234 and 11 629 819, undertakings of
abandonment registered at the Land Register under number 164 005 and by letters
of abandonment dated April 13, 2001, July 18, 2003, March 3, 2006, May 9, 2008,
May 12, 2008 and May 13, 2008 (collectively, the "Water Rights Lease"), (i)
pursuant to which MPCo currently holds, and pursuant to which the Partnership
will hold, following the Business Transfer, superficies or other right to use or
occupy interests in real property or water power rights (forces hydrauliques)
used in the Business and (ii) under which MPCo currently is, and under which the
Partnership will be, following the Business Transfer, a tenant of the parcel of
the real property described thereunder (the "Leased Real Property"), there is no
lease or sublease of real property or water power rights (forces hydrauliques)
used in the Business or pursuant to which MPCo currently holds, or pursuant to
which the Partnership will hold, following the Business Transfer, superficies or
other right to use or occupy any interests in real property or water power
rights (forces hydrauliques). Section 3.19(b) of the Disclosure Schedule sets
forth the term and rent payable under the Water Rights Lease together with the
legal description of the Leased Real Property. Except as set forth in
Section 3.19(b) of the Disclosure Schedule, there are no restrictive covenants,
municipal by-laws or other Laws that in any way materially restrict or prohibit
the use of any Leased Real Property for the purposes for which it is used in the
Business as of the date hereof, other than Permitted Encumbrances.  The Water
Rights Lease (A) constitutes a valid and binding obligation of MPCo, and,
following the Business Transfer,

--------------------------------------------------------------------------------

-28-

 

will constitute a valid and binding obligation of the Partnership, (B) assuming
such Water Rights Lease is a legal, valid and binding obligation of, and
enforceable against, the other parties thereto, is enforceable against MPCo,
and, following the Business Transfer, will be enforceable against the
Partnership, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors' rights
in general, (C) is in full force and effect and (D) the Water Rights Lease
indicating MPCo as tenant is presently registered at the Land Register. MPCo is
not in breach or default under the Water Rights Lease and, to the Knowledge of
Seller, the landlord under the Water Rights Lease is not in breach or default of
its obligations under the Water Rights Lease, except, in each case, where such
failure to be so valid, binding and enforceable or in full force and effect, or
where such breach or default, would not have a Material Adverse Effect in
respect of the Business and other than as a result of an event of default by
MPCo, the landlord under the Water Rights Lease does not have the unilateral
right to terminate the Water Rights Lease.  Copy of the Water Rights Lease has
heretofore been made available to Purchaser.

(c)                Section 3.19(c) of the Disclosure Schedule sets forth a list
of all of the servitudes pursuant to which part of the Owned Real Property
benefits from a right to use or occupy any interest in real property (the
"Servitudes") and a summary description of the servient land over which part of
the Owned Real Property benefits from a right of servitude thereunder (the
"Servitude Real Property").  There are no restrictive covenants, municipal
by-laws or other Laws that in any way materially restrict or prohibit the use of
any Servitude Real Property for the purposes for which it is used in the
Business as of the date hereof, other than Permitted Encumbrances.  Each
Servitude (A) constitutes a valid and binding obligation of MPCo, and, following
the Business Transfer, will constitute a valid and binding obligation of the
Partnership, (B) has been properly registered against the servient land(s) at
the appropriate land registry office and is perpetual in nature, (C) contains
descriptions of dominant and servient lands in compliance with applicable Laws
at the time of its registration, and is not personal in nature, and (D) is in
full force and effect.  MPCo is not in breach or default under any Servitude,
and to the Knowledge of Seller, none of the owners of the servient lands under
any Servitude is in breach or default of its obligations under any such
Servitude, except, in each case, where such failure to be so valid, binding and
enforceable or in full force and effect, or where such breach or default, would
not have a Material Adverse Effect in respect of the Business.  Copies of all
Servitudes have heretofore been made available to Purchaser.

(d)               Except as set forth in Section 5.7(a) of the Disclosure
Schedule, the Real Estate and the corridors available under the Servitudes are
adequate and suitable for the purposes for which they are presently being used
and MPCo has, and, following the Business Transfer, the Partnership will have
adequate rights of ingress and egress into all Leased Real Property, Owned Real
Property and Servitude Real Property used by it for the operation of the
Business in the ordinary course.  Except as set forth in  Section 5.7(a) of the
Disclosure Schedule, MPCo's transmission line networks used by the Business in
order to distribute electricity from the Business' power stations on the
Manicouagan River to Seller's plant in Baie-Comeau as well as to Alcoa's plant
in Baie-Comeau, as such are commonly known as lines L5-L6, L10-L11, LTA1-LTA2,
LT6-LT7, L1611 and L1612 (collectively, the "Transmission Line Networks") are
composed of continuous and interrupted corridors of transmission lines which are
erected on contiguous pieces of land which are either Owned Real Property,
Leased Real Property or Servitude Real Property described under Section 3.19(a),
Section 3.19(b) and Section 3.19(c) of

--------------------------------------------------------------------------------

-29-

 

the Disclosure Schedule.  Except as set forth in Section 5.7(a) of the
Disclosure Schedule, other than the Owned Real Property, the Water Rights Lease
and the Servitudes, listed in Section 3.19(a), Section 3.19(b) and
Section 3.19(c) respectively of the Disclosure Schedule, there are no other real
property rights required in order to conduct the Business and to generate and
distribute electricity from the Business' power stations on the Manicouagan
River to Seller's plant in Baie-Comeau and to Alcoa's plant in Baie-Comeau.

(e)               To the Knowledge of Seller, none of the Real Estate is subject
to claims by adjoining owners, nor are there claims by MPCo against the owners
of adjoining properties, that improvements encroach beyond or on the Owned Real
Property, Leased Real Property and Servitude Real Property.

(f)                 There are no buildings or improvements included in the
assets owned or used for the operation of the Business that are currently under
construction or renovation or any commitments to do so.

(g)               Other than as disclosed in Section 3.19(a), Section 3.19(b),
Section 3.19(c) and Section 5.7(a) of the Disclosure Schedule, MPCo has, and,
following the Business Transfer, the Partnership will have exclusive possession
of the Real Estate.

(h)               Except as set forth in Section 5.7(a) of the Disclosure
Schedule, MPCo has, and, following the Business Transfer, the Partnership will
have good and marketable title, free and clear of Encumbrances (other than
Permitted Encumbrances) over all Real Estate.  Except as set forth in
Section 5.7(a) of the Disclosure Schedule, such title is duly registered at the
Land Register. Except as set forth in Section 5.7(a) of the Disclosure Schedule,
the buildings, structures and Transmission Line Networks comprised in the Real
Estate do not encroach upon any lands over which MPCo has and, after the
Business Transfer, the Partnership will have no right or permission to occupy.
There are no expropriation, condemnation or similar proceedings pending or, to
the Knowledge of Seller, threatened, with respect to any of the Real Estate or
any part thereof.

(i)                 None of the Real Estate is situated in a zoning area
protected by An Act to preserve agricultural land and agricultural activities
(Québec).

(j)                 None of the Real Estate is recognized or classified as
cultural property and is not situated within a historic or natural district,
within a classified historic site, or in a protected area within the meaning of
the Cultural Property Act (Québec).

(k)               Other than as disclosed in Section 3.19(k) of the Disclosure
Schedule, there are no public road consents (permissions de voirie) required for
the Business in regards to the Transmission Line Networks.

(l)                 Except as set forth in Section 3.19(l) of the Disclosure
Schedule, MPCo is not, and, following the Business Transfer, the Partnership
will not be, a party to any lease, sublease, concession agreement, use and
occupancy agreement, assignment or similar arrangement under which they are a
sub-lessor or assignor of the Leased Real Property.

--------------------------------------------------------------------------------

-30-

 

Section 3.20        Intellectual Property

(a)               To the Knowledge of Seller, the conduct of the Business as
currently conducted (including the use of the Business Intellectual Property)
does not infringe, misappropriate, conflict with or otherwise violate any
Person's Intellectual Property, and there is no such claim pending or threatened
against MPCo.

(b)               All Business Intellectual Property currently owned by MPCo is,
and, all Business Intellectual Property to be owned by the Partnership following
the Business Transfer, will be, owned free and clear of all Encumbrances.

Section 3.21        Affiliated Transactions; Indebtedness Except as set forth in
Section 3.21 of the Disclosure Schedule , there are, or, following the Business
Transfer will be, no Contracts providing for the provision or sharing of
services or tangible or intangible assets, including hydroelectric power
produced by the Business, or any other matter between MPCo or the Partnership
(if after the Business Transfer), as the case may be, on the one hand, and
Seller or Alcoa Canada or their respective Affiliates (other than the
Partnership), on the other hand.  There are no letters of credit, guarantees or
similar obligations given by MPCo or the Partnership in respect of Indebtedness
or Liabilities of any Person. On the Closing Date, following the completion of
the Business Transfer and all of the Implementation Transactions, the
Partnership will not have any Indebtedness, except as set forth in Section 3.21
of the Disclosure Schedule.

Section 3.22        Condition and Sufficiency of Assets Except as set forth in
Section 3.22 of the Disclosure Schedule , (a) the buildings, plants, structures
and equipment required for the Business have, in all material respects, been
properly maintained and are in good and working condition for the purposes of
on-going operation and (b) the buildings, plants, structures and equipment
required for the Business are adequate for the continued conduct of the Business
after the Closing in substantially the same manner as conducted prior to the
Closing, in each case subject to ordinary wear and tear for buildings, plants,
structures and equipment of comparable age.

Section 3.23        Residency of Seller Seller is not a non-resident of Canada
for purposes of the ITA.

Section 3.24        Brokers' Fees No broker, investment banker, financial
advisor or other Person, other than CIBC World Markets, the fees and expenses
for which shall be paid by Seller or any of its Affiliates, is entitled to any
broker's, finder's, financial advisor's or other similar fee or commission in
connection with this Agreement or the transactions contemplated hereby based
upon arrangements made by or on behalf of Seller or any of its Affiliates.

Article IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

Section 4.1            Corporate Status Purchaser is duly incorporated and is
validly existing under the Laws of its governing jurisdiction and (a) has all
requisite corporate power and authority to carry on its business as it is now
being conducted and (b) is duly qualified to do business in each of the
jurisdictions in which the ownership, operation or leasing of its properties and
assets or the

--------------------------------------------------------------------------------

-31-

 

conduct of its business requires it to be so qualified, except where the failure
to be so qualified would not have a Material Adverse Effect. 

Purchaser is a wholly-owned, direct Subsidiary of Hydro-Québec, a corporation
created in 1944 by the Hydro-Québec Act of the Parliament of Québec.

--------------------------------------------------------------------------------

-32-

 

Section 4.2            Authorization Purchaser has all the requisite corporate
power and authority to enter into, and to perform its obligations under this
Agreement. Purchaser has all the requisite corporate power and authority to
enter into, and to perform its obligations under the Power Purchase Contracts
Assignment Agreement. Hydro-Québec has all the requisite corporate power and
authority to enter into, and to perform its obligations under the Supply
Agreement and the Load Transfer Agreement. Purchaser has taken all necessary
corporate action to authorize the execution and delivery of this Agreement and
the performance of its obligations hereunder.  Purchaser has taken all necessary
corporate action to authorize the execution and delivery of the Power Purchase
Contracts Assignment Agreement and the performance of its obligations
thereunder. This Agreement has been duly executed and delivered by Purchaser,
and (assuming due authorization, execution and delivery by Seller and ACI) this
Agreement constitutes, and the Power Purchase Contracts Assignment Agreement,
the Supply Agreement and the Load Transfer Agreement, when executed and
delivered by Purchaser and Hydro-Québec, as applicable, (assuming, in all cases,
due authorization, execution and delivery by the other parties thereto) will
constitute, a valid and binding obligation of Purchaser (in the case of this
Agreement and the Power Purchase Contracts Assignment Agreement) and
Hydro-Québec (in the case of the Supply Agreement and the Load Transfer
Agreement), enforceable against Purchaser (in the case of this Agreement and the
Power Purchase Contracts Assignment Agreement) and Hydro-Québec (in the case of
the Supply Agreement and the Load Transfer Agreement), in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws relating to or affecting
creditors' rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).

Section 4.3            No Conflict The execution and delivery of this Agreement
and the Power Purchase Contracts Assignment Agreement by Purchaser, the Supply
Agreement and the Load Transfer Agreement by Hydro-Québec and the consummation
of the transactions contemplated hereby by Purchaser and thereby by Purchaser
and Hydro-Québec, as the case may be, will not (a) violate any applicable Law to
which they are subject, and (b) violate their respective charter, by-laws or
other organizational documents.

Section 4.4            Governmental Filings Except as set forth in Section 4.4
of the Disclosure Schedule , no filings or registrations with, notifications to,
or authorizations, consents or approvals of, a Governmental Entity
(collectively, "Governmental Filings") are required to be obtained or made by
any of the HQ Parties in connection with the execution and delivery of this
Agreement and the Power Purchase Contracts Assignment Agreement by Purchaser or
the Supply Agreement and the Load Transfer Agreement by Hydro-Québec or the
consummation of the transactions contemplated hereby by Purchaser or thereby by
Purchaser and Hydro-Québec, as the case may be.

Section 4.5            No Knowledge of Misrepresentation

Neither the Purchaser nor any of the employees of the Purchaser or its
Affiliates who are or have been involved in the negotiation of this Agreement
are aware of any material fact, event of circumstance which would constitute a
misrepresentation or a breach of any of the representations or warranties made
by the Selling Parties in Section 3.22 of this Agreement.

 

--------------------------------------------------------------------------------

-33-

 

Article V

COVENANTS

Section 5.1            Conduct of the Business

Except (1) as otherwise contemplated by this Agreement or the Implementation
Agreement, (2) for actions approved by Purchaser or Hydro-Québec in writing
(which approval shall not be unreasonably withheld or delayed), (3) for actions
required or useful to implement the Implementation Transactions, including the
Business Transfer, (4) as required to comply with applicable Laws, or (5) as set
forth in Section 5.1 of the Disclosure Schedule, from and after the date hereof,
the Selling Parties shall cause the Business to be conducted only in the
ordinary course consistent with past practice and, without limiting the
generality of the foregoing, the Selling Parties shall cause the Business and
MPCo not to take any of the following actions:

(a)               enter into or consummate any transaction involving the
acquisition of the business, stock, assets or other properties of any other
Person;

(b)               sell, lease, license or otherwise dispose of any material
amount of assets or property except pursuant to existing contracts and except in
the ordinary course of business consistent with past practice;

(c)               make any capital expenditures in excess of $250,000, except as
contemplated by the capital expenditures budget of the Business set forth in
Section 3.17(a)(iv) of the Disclosure Schedule;

(d)               settle any Action or threatened Action;

(e)               except as may be required as a result of a change in GAAP,
change any of its accounting principles or practices;

(f)                 enter into a material Collective Agreement or renew or
renegotiate any existing Collective Agreement;

(g)               enter into any employment, consulting or similar Contract with
any individual;

(h)               enter into any Contract with (i) an officer, key employee or
shareholder of MPCo or any of its Subsidiaries, prior to the Business Transfer,
and the Partnership or any of its Subsidiaries, thereafter, or (ii) Seller or
any of its Affiliates (other than the Partnership) or with any of their
respective directors, officers or employees;

(i)                 modify, amend or voluntarily terminate prior to the
expiration date thereof any of the Business Contracts or the Water Rights Lease
or waive any default by, or release, settle or compromise any claim against, any
other party thereto, other than in the ordinary course of business consistent
with past practice or in connection with any renewal, renegotiation or extension
of any lease to which any of MPCo or its Subsidiaries is a party or by which it
is bound;

--------------------------------------------------------------------------------

-34-

 

(j)                 increase its reserves for contingent Liabilities, except as
may be required under GAAP;

(k)               effect any sale and leaseback transactions;

(l)                 enter into any Business Contract, lease of real property or
servitude; or

(m)             agree or otherwise commit to take any of the actions set forth
in the foregoing subsections (a) through (l) of this Section 5.1.

Section 5.2            Publicity The HQ Parties and the Selling Parties shall
communicate with each other and cooperate with each other prior to any public
disclosure of the transactions contemplated by this Agreement.  The HQ Parties
and the Selling Parties agree that no public release or announcement concerning
the terms of the transactions contemplated hereby shall be issued by any party
without the prior consent of the HQ Parties and the Selling Parties, except as
such release or announcement may be required by Law or the rules and regulations
of any stock exchange upon which the securities of Seller or any of its
Affiliates, as applicable, are listed, in which case the party required to make
the release or announcement shall consult with the other party about, and allow
the other party reasonable time to comment on such release or announcement in
advance of such issuance.

Section 5.3            Confidentiality The HQ Parties and their Representatives
(as such term is defined in the Confidentiality Agreement between Seller and
Hydro-Québec, dated December 1, 2008 (the "Abitibi Confidentiality Agreement")
and in the Confidentiality Agreement between MPCo and Hydro-Québec, dated March
4 , 2009 (collectively with the Abitibi Confidentiality Agreement, the
"Confidentiality Agreements")) shall treat all proprietary or nonpublic
information obtained in connection with this Agreement and the transactions
contemplated hereby as confidential in accordance with the terms of the
Confidentiality Agreements.  The Selling Parties and their Representatives (as
such term is defined in the Confidentiality Agreements) shall treat all
proprietary or nonpublic information in respect of the HQ Parties (including,
from and after the Closing the Partnership and the Business) and the
transactions contemplated hereby as confidential in accordance with the terms of
the Confidentiality Agreements.  The terms of the Confidentiality Agreements are
hereby incorporated herein by reference.  If this Agreement is, for any reason,
terminated prior to the Closing, the Confidentiality Agreements shall continue
in full force and effect as provided in Section 7.2 .

Section 5.4            Access to Information Subject to Section 5.3 , the
Selling Parties shall cause MPCo, prior to the Business Transfer, and the
Partnership, thereafter, to afford the HQ Parties and their Representatives
reasonable access during normal business hours to the officers, employees,
agents, properties, offices and other facilities of the Business and to their
books and records, and shall furnish the HQ Parties with available financial,
operating and other data and information with respect to the Business as the HQ
Parties may reasonably request.

Section 5.5            Filings; Authorizations

(a)               The Selling Parties, on the one hand, and Purchaser, on the
other hand, shall promptly provide or file or cause to be provided or filed all
necessary Governmental Filings and any additional information requested by any
Governmental Entity in connection with the

--------------------------------------------------------------------------------

-35-

 

transactions contemplated hereby.  Each of Purchaser and Seller shall, and shall
cause its Subsidiaries to, comply with any applicable post-Closing notification
or filing requirements, as well as with other requirements of any antitrust,
trade, competition, investment or similar Law.  Each of Purchaser and Seller
shall promptly cooperate and consult with respect to the preparation and
submission of any filings with a Governmental Entity that may be required by Law
or be considered by either party to be desirable, as well as with respect to the
preparation and submission of any information requested by a Governmental
Entity, in connection with the transactions contemplated hereby, including by
providing to the other party or its counsel (i) an opportunity to review and
input into drafts of such filings and other written communications with a
Governmental Entity prior to their finalization, (ii) any reasonably available
information that may be requested for such purpose and (iii) copies of all
filings and other information provided to any Governmental Entity.

(b)               Purchaser and Seller shall cooperate with one another in
determining whether any action by or in respect of, or filing with, any
Governmental Entity is required or reasonably appropriate, or any action,
consent, approval or waiver from any party to any Business Contract is required
or reasonably appropriate, in connection with the consummation of the
transactions contemplated by this Agreement or the Implementation Transactions. 
Subject to the terms and conditions of this Agreement, in taking such actions or
making any such filings, the parties shall furnish such information as may be
required in connection therewith and timely seek to obtain any such actions,
consents, approvals or waivers.  

Section 5.6            Reasonable Best Efforts Upon the terms and subject to the
conditions herein provided, except as otherwise provided in this Agreement and
without limiting the application of the provisions of Section 5.5 , each of the
parties agrees to use its reasonable best efforts to take or cause to be taken
all action, to do or cause to be done and to assist and cooperate with the other
party in doing all things necessary, proper or advisable under applicable Laws
to consummate and make effective, in the most expeditious manner practicable,
the transactions contemplated hereby, including: (a) the satisfaction of the
conditions precedent to the obligations of Seller (in the case of Purchaser) or
Purchaser (in the case of Seller); (b) the obtaining of applicable consents,
waivers or approvals of any third parties; (c) the defending of any Actions
challenging this Agreement, the Implementation Transactions or the performance
of the obligations hereunder; and (d) the execution and delivery of such
instruments, and the taking of such other actions as the other party may
reasonably require in order to carry out the intent of this Agreement.

Section 5.7            Title Deficiencies

(a)                Section 5.7(a) of the Disclosure Schedule sets forth a list
of title deficiencies in respect of the Real Estate (the "Title Deficiencies")
and the proposed corrections thereof which have been agreed upon between the
Selling Parties and the Purchaser (the "Proposed Corrections").

(b)               From the date of execution of this Agreement to the Closing
Date, Seller undertakes to use its reasonable best efforts in order to cause,
either directly or through MPCo or the Partnership, the Proposed Corrections
indicated in Section 5.7(a) of the Disclosure Schedule in respect of the Title
Deficiencies listed in Section 5.7(a) of the Disclosure Schedule to be
completed.

--------------------------------------------------------------------------------

-36-

 

(c)               Prior to Closing, Seller and Purchaser shall have agreed upon
a list of all Title Deficiencies in respect of which the Proposed Corrections
indicated in Section 5.7(a) of the Disclosure Schedule have not been completed
prior to the Closing Date (the "Outstanding Title Deficiencies").

(d)                From the Closing Date until the Second Anniversary Date,
Seller undertakes to use its reasonable best efforts in order to cause the
Proposed Corrections indicated in Section 5.7(a) of the Disclosure Schedule in
respect of the Outstanding Title Deficiencies to be completed before the Second
Anniversary Date. The Proposed Corrections in respect of the Outstanding Title
Deficiencies shall be completed in consultation with the Purchaser, and the
Seller shall keep the Purchaser reasonably informed of the actions taken in
connection with, and the status of, the Proposed Corrections in respect of the
Outstanding Title Deficiencies. Purchaser shall cooperate with Seller, and shall
use its reasonable best efforts in order to cause the Partnership and the
General Partner to cooperate with Seller and to sign all such agreements,
instruments and documents reasonably required to be signed by the Partnership or
the General Partner, in connection with the completion of the Proposed
Corrections in respect of the Outstanding Title Deficiencies.

(e)               When a Proposed Correction is completed before the Second
Anniversary Date, whether before, on or after the Closing Date, Seller shall
provide satisfactory and conclusive evidence to Purchaser, within a reasonable
delay following the completion of such Proposed Correction, that such Proposed
Correction has been completed. Within a reasonable delay following its receipt
of such evidence, Purchaser will confirm in writing to Seller that the evidence
provided by Seller that such Proposed Correction has been completed is
satisfactory to Purchaser.

(f)                 The parties acknowledge and agree that, as contemplated in
Section 2.1 of the Implementation Agreement, the Partnership shall be
responsible to pay for all costs and expenses related to the completion of
Proposed Corrections. Accordingly, Purchaser shall cause the Partnership to
reimburse to Seller all costs and expenses incurred by Seller in connection with
the completion of Proposed Corrections (including those relating to the
cooperation of Purchaser as contemplated in Section 5.7(d)) upon presentation of
invoices and supporting documentation relating to such costs and expenses
together with a certificate of an officer of Seller that such expenses were
incurred in order to complete Proposed Corrections, it being understood and
agreed that Seller shall try to limit its reimbursement requests to not more
than one request every twelve months.

Section 5.8            Termination of Agreements; Payments

(a)               As of the Closing, except for the Abitibi Power Purchase
Contracts (which shall be assigned to Purchaser in accordance with the terms of
the Power Purchase Contracts Assignment Agreement) and those Contracts set forth
in Section 5.8(a) of the Disclosure Schedule, all Contracts between the
Partnership or MPCo, on the one hand, and Seller or its Affiliates (other than
the Partnership or the General Partner), on the other hand, including the

--------------------------------------------------------------------------------

-37-

 

Power Reallocation Agreement (the "Terminating Contracts"), shall be terminated
as between them and shall be without any further force and effect, and there
shall be no further obligations of any of the relevant parties thereunder. 
Purchaser agrees to take and to cause the Partnership to take any action
following the Closing that would be required to give effect to the termination
of the Terminating Contracts.

(b)               Except as set forth in Section 5.8(b) of the Disclosure
Schedule, all inter-company accounts, whether payables or receivables, between
Seller and its Affiliates (other than the Partnership), on the one hand, and
MPCo or the Partnership, on the other hand, as of the Closing shall,
substantially as provided in Exhibit B of the Implementation Agreement, be
repaid.

Section 5.9            Support Services

Purchaser acknowledges that MPCo currently receives, and that the Partnership
may receive on the Closing Date after the Business Transfer, from Seller or its
Affiliates certain services ("Support Services") which are required in order to
conduct the Business.  Seller and Purchaser acknowledge that the Support
Services shall cease as of the Closing, and all agreements and arrangements in
respect thereof shall terminate as of the Closing, with no further obligation of
any party thereto (other than the repayment of any amounts owed in respect
thereof through the Closing in accordance with Section 5.8(b)).

Section 5.10        Supplements to the Disclosure Schedule

The Selling Parties shall have the right from time to time prior to Closing to
supplement, amend or update the Disclosure Schedule (a "Schedule Update") to
reflect facts, events or circumstances, whether existing prior to, on, or after
the date hereof, that would have otherwise been appropriate to include in any
section of such Disclosure Schedule; provided, that:

(i)                 no Schedule Update shall cure any breach of any
representation, warranty or covenant of the Selling Parties made as of the date
of this Agreement;

(ii)               such Schedule Update shall be taken into account in the
certificate to be provided by Seller pursuant to Section 6.2(c); and

(iii)              to the extent that such Schedule Update discloses facts,
events or circumstances that occurred after the date hereof, such Schedule
Update shall not be taken into account in determining whether or not the
condition set forth in Section 6.2(a) has been satisfied.

Section 5.11        Undertaking by ACI

ACI expressly undertakes that it shall cause Seller to comply with its
obligations under this Agreement.

Section 5.12        Books and Records

The Seller shall, voluntarily or upon written request by the Purchaser after the
Closing, for a period of two (2) years following the Closing Date, use its
reasonable best efforts,

--------------------------------------------------------------------------------

-38-

 

to deliver to the Partnership copies of books of account, personnel records,
historic documents relating to sales and purchase records, customer and supplier
lists, referral sources, research and development reports and records,
production reports and records, equipment logs, operating guides and manuals,
business reports, plans and projections and all other documents, files,
correspondence and other information in respect of the Business (whether in
written or electronic form) that may reasonably require the Partnership.

Section 5.13        Repayment of Loan

Provided that Alcoa Newco then has contributed its forty percent (40%) share as
contemplated in the Implementation Transactions, Purchaser shall cause the
Partnership to repay to ACI, on the day immediately following the Closing Date,
the full amount of the $10,000,000 loan to be owed by the Partnership to ACI
pursuant to the loan agreement dated December 18, 2003 between MPCo (the rights
and obligations of which will have been assigned to and assumed by the
Partnership in connection with the Business Transfer), as borrower, and Seller
(the rights and obligations of which will have been assigned to and assumed by
ACI as part of the Implementation Transactions), as lender.

Section 5.14        No Wind-Up, Amalgamation or Transfer

The Purchaser agrees that it shall not be wound-up or amalgamate with any other
person and that it shall not sell, transfer, assign or otherwise dispose of the
Purchased Units at any time on or before the 10th day following the Closing
Date.

Section 5.15        Audited Financial Statements

On or prior to the Closing Date, the Seller shall cause to be prepared and
delivered to the Purchaser audited versions of the Business Financial Statements
substantially similar in form and substance to the draft Business Financial
Statements attached under Section 3.6 of the Disclosure Schedule, which shall be
accompanied by an auditor's report thereon as contemplated in Section 6.2(m).
The Purchaser acknowledges and agrees that the basis of accounting to be used in
these audited versions of the Business Financial Statements will materially
differ from GAAP as set forth in Section 3.6 of the Disclosure Schedule.

Section 5.16        Canada Revenue Agency Audit

Seller is considering requesting that the Implementation Transactions be audited
by Canada Revenue Agency by way of a so‑called real time audit. If such an audit
is effectively conducted by the Canada Revenue Agency, Seller shall keep
Purchaser, the Partnership and the General Partner informed of the Canada
Revenue Agency's audit process and, to the extent relevant to each of them, the
results of such audit.

Section 5.17        Access to Computer System

For a transitional period after Closing not exceeding three months following the
Closing Date, Seller shall grant to the Partnership viewer access to the
Seller's AS 400 computer system in relation to the Business, free of charge and
otherwise on terms and conditions acceptable to Seller, acting reasonably,
provided that Seller shall not have any liability whatsoever to the Purchaser or
the Partnership as a result of or in relation to the Seller granting such access
to the Partnership or the Partnership accessing such system.

--------------------------------------------------------------------------------

-39-

 

Article VI

CONDITIONS OF CLOSING

Section 6.1            Conditions to Obligations of Purchaser and Seller The
respective obligations of Purchaser and Seller to consummate the transactions
contemplated by this Agreement are subject to the fulfillment or waiver by each
of Purchaser and Seller, on the Closing Date, of the following conditions:

(a)               Seller shall have obtained the Vesting Order, which shall
contain a conclusion to the effect that said Vesting Order is executory,
notwithstanding any appeal (or, if such a conclusion is not contained therein,
the delay for appeal shall have expired without any appeal having being made
within such delay or, if an appeal is made within such delay, the Vesting Order
shall have been confirmed in appeal);

(b)               there shall not be any Law in effect making illegal the
consummation of the Implementation Transactions or the transactions contemplated
herein; and

(c)               there shall not be any order or injunction of a court of
competent jurisdiction in effect prohibiting the consummation of the
Implementation Transactions or the transactions contemplated herein.

Section 6.2            Additional Conditions to Obligations of Purchaser The
obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part in its sole discretion):

(a)               the representations and warranties of the Selling Parties
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date (except to the extent such representations and
warranties shall have been expressly made as of an earlier date, in which case
such representations and warranties shall have been true and correct as of such
earlier date) with the same force and effect as if made on and as of the Closing
Date;

(b)               the Selling Parties shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by the Selling Parties on or prior to the
Closing Date, including, without limiting the generality of the foregoing, the
Selling Parties shall have delivered, or caused to be delivered, to Purchaser at
the Closing all the documents set forth in Section 2.3(b);

(c)               Purchaser shall have received a certificate of an executive
officer of Seller that the conditions set forth in subsections (a) and (b) of
this Section 6.2 have been satisfied ;

--------------------------------------------------------------------------------

-40-

 

(d)               the Implementation Transactions, including the Business
Transfer, shall have been completed in manner and substance satisfactory to
Purchaser and the conditions for the benefit of Purchaser in the intervention of
HQ Énergie Inc. to the Implementation Agreement shall have been satisfied;

(e)               the following agreements shall have been executed by all
parties thereto other than the Purchaser and its Affiliates, and copies thereof
executed by all parties thereto other than the Purchaser and its Affiliates
shall have been delivered to the Purchaser:

(i)                 the Asset Transfer Agreement;

(ii)               the Power Purchase Contracts Assignment Agreement;

(iii)              the Deeds of Transfer;

(iv)             the Load Transfer Agreement;

(v)               the Pensions and Benefits Agreement; and

(vi)             the Mutual Release and Discharge;

(f)                 Purchaser shall have obtained an advance ruling certificate
pursuant to Section 102 of the Competition Act; or the Commissioner of
Competition or his authorized representative shall have advised Purchaser in
writing, on terms and in a form satisfactory to Purchaser acting reasonably,
that the Commissioner does not intend to make an application under Section 92 of
the Competition Act with respect to the transactions contemplated by this
Agreement, and neither the Commissioner nor any of its representatives shall
have rescinded or amended such advice;

(g)               the Government of Québec shall have issued an order in council
renewing the Water Rights Lease, effective as of February 23, 2011, for a period
of at least twenty-five (25) years and on terms and conditions satisfactory to
Purchaser, acting reasonably, and a copy thereof shall have been delivered to
Purchaser;

(h)               the Government of Québec shall have issued an order in council
authorizing the assignment of the Water Rights Lease from MPCo to Seller
pursuant to the MPCo Wind-Up and from Seller to the Partnership pursuant to the
Business Transfer, and a copy thereof shall have been delivered to Purchaser;

(i)                 the Government of Québec shall have issued an order in
council authorizing the transactions contemplated herein, the MPCo Wind-Up and
the Business Transfer in accordance with article 80 of An Act Respecting the
Régie de l'Énergie, and a copy thereof shall have been delivered to Purchaser;

(j)                 since the date of this Agreement, no Material Adverse Effect
in respect of the Partnership or the Business shall have occurred;

--------------------------------------------------------------------------------

-41-

 

(k)               except for money owed in connection with the Lac Sainte-Anne
Claims, any money owed by Seller, ACI or BCFPI or any of their respective
Affiliates to Hydro-Québec or any of its Affiliates shall have been paid, or, at
the discretion of Seller, an irrevocable direction of payment shall have been
given by Seller to Purchaser to use a portion of the Cash Consideration Amount
to pay the amount of money owed, if any, to each such person;

(l)                 except for money owed in connection with the Lac Sainte-Anne
Claims, any money owed by MPCo to Hydro-Québec or any of its Affiliates shall
have been paid, or, at the discretion of Seller, an irrevocable direction of
payment shall have been given by Seller to Purchaser to use a portion of the
Cash Consideration Amount to pay the amount of money, if any, owed to each such
person;

(m)             PricewaterhouseCoopers LLP shall have delivered to Seller an
executed copy of its report contemplated in Section 5.15, in a form as set forth
under Section 3.6 of the Disclosure Schedule, and Seller shall have delivered a
copy thereof to the Purchaser;

(n)               Purchaser shall be satisfied, acting reasonably, that neither
Purchaser nor any of its Affiliates (other than the Partnership and the General
Partner) has assumed any Liability in connection with any aspect of the
Implementation Transactions (except pursuant to the transactions contemplated
herein or any Contracts entered into by Purchaser or any of its Affiliates in
connection with the Implementation Transactions);

(o)               the unionized employees of MPCo shall have executed a
collective bargaining agreement with MPCo or the Partnership applicable to said
employees, on terms and conditions satisfactory to each of Purchaser and the
Partnership; provided that, in the event the new collective bargaining agreement
is not signed with MPCo or the Partnership on terms and conditions acceptable to
the Purchaser and the Partnership prior to Closing, then the parties will
consider a scenario whereby the MPCo employees will be transferred to Seller and
retained by Seller, and Seller and the Partnership will conclude an agreement
whereby these employees will provide services to the Partnership on terms and
conditions to be agreed upon between Seller, Purchaser and the Partnership;

(p)               Purchaser shall be satisfied, acting reasonably, that neither
the Partnership nor the General Partner has assumed any Excluded Liability;

(q)               the relevant Governmental Entity shall have pre-approved
(orally or in writing) the Deeds of Transfer for publication at the Land
Register;

(r)                the Vesting Order shall have been published by Seller at the
Land Register, without adverse entry;

(s)                The 161Kv substation on lot 3 683 759 of the Cadastre of
Québec, Registration Division of Saguenay shall have been transferred to MPCo
upon terms and conditions satisfactory to Purchaser and Seller, such transfer to
occur either by way of transfer of lot 3 683 759 of the Cadastre of Québec,
Registration Division of Saguenay to MPCo or by way of a cadastral operation to
attribute a separate cadastral number to the 161Kv power station;

--------------------------------------------------------------------------------

-42-

 

(t)                 Purchaser shall have obtained from the Government of Québec
or any other relevant Governmental Entity assurance satisfactory to Purchaser,
acting reasonably, that it will grant servitudes to the Partnership for parts of
the Transmission Line Networks currently erected (i) on land leased pursuant to
expired leases registered at the Land Register under numbers 44621, 44066 and
107892 (save for lot 2 904 146 of the Cadastre of Québec, now owned by Seller)
and (ii) on public land where no servitude currently exists, as identified in
the Proposed Corrections set forth in Section 5.7(a) of the Disclosure Schedule;

(u)               Seller and Purchaser, acting reasonably, shall have agreed
upon the list of Outstanding Title Deficiencies contemplated at Section 5.7(c);
and

(v)               the Power Reallocation Agreement shall have been terminated,
and written evidence of such termination shall have been delivered to Purchaser.

Section 6.3            Additional Conditions to Obligations of the Seller The
obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on the Closing Date, of each of the
following conditions (any or all of which may be waived by Seller in whole or in
part in its sole discretion):

(a)               the representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date (except to the extent such representations and warranties shall
have been expressly made as of an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date) with the same force and effect as if made on and as of the Closing
Date;

(b)               Purchaser shall have performed or complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by Purchaser on or prior to the Closing Date,
including, without limiting the generality of the foregoing, Purchaser shall
have delivered, or caused to be delivered, to Seller at the Closing all the
documents set forth in Section 2.3(c);

(c)               Seller shall have received a certificate of an executive
officer of Purchaser or Hydro-Québec that the conditions set forth in
subsections (a) and (b) of this Section 6.3 have been satisfied ;

(d)               Purchaser shall have obtained an advance ruling certificate
pursuant to Section 102 of the Competition Act; or the Commissioner of
Competition or his authorized representative shall have advised Purchaser in
writing, on terms and in a form satisfactory to Purchaser acting reasonably,
that the Commissioner does not intend to make an application under Section 92 of
the Competition Act with respect to the transactions contemplated by this
Agreement, and neither the Commissioner nor any of its representatives shall
have rescinded or amended such advice;

(e)               the Implementation Transactions, including the Business
Transfer, shall have been completed and the conditions for the benefit of Seller
in the Implementation Agreement shall have been satisfied;

--------------------------------------------------------------------------------

-43-

 

(f)                 the following agreements shall have been executed by all
parties thereto other than Seller and its Affiliates, and copies thereof
executed by all parties thereto other than Seller and its Affiliates shall have
been delivered to Seller:

(i)                 the Power Purchase Contracts Assignment Agreement;

(ii)               the Load Transfer Agreement; and

(iii)              the Mutual Release and Discharge;

(g)               Hydro-Québec shall have paid BCFPI for all electricity
purchased by Hydro-Québec from BCFPI's Gatineau Mill since March 1, 2009;

(h)               Seller and Alcoa Canada shall have reached an agreement, in
writing, as regards to the terms and conditions (including security ranking)
upon which the ULC DIP Loans (as such term is defined in Section 2.5.3 of the
Implementation Agreement) may be made to ACI or Seller, and such terms and
conditions shall have been approved by the Court;

(i)                 Seller and the Partnership shall have entered
into an agreement on terms and conditions satisfactory to Seller, Purchaser and
Alcoa Canada, acting reasonably, for the provision of transformation and
transmission services by the Partnership to Seller to transform and deliver the
electricity delivered by Hydro-Québec to the benefit of Seller at the
"Hauterive" delivery point pursuant to the Contrat de fourniture d'électricité
dated December 9, 1996 between Hydro-Québec and Seller (as successor in interest
to Donohue QUNO Inc.) to the Baie-Comeau paper plant of Seller, including any
extension thereof. Such agreement shall, inter alia, provide that the
transformation and transmission services shall be provided to Seller without any
fee payable by Seller, unless the Partnership becomes legally required to charge
fees to Seller for such services, in which case the Partnership shall charge the
lowest fees which it is legally required to charge Seller under applicable laws;

(j)                 closing of the sale to Hydro-Québec TransÉnergie, on an "as
is, where is" basis, of the Seller's rights, titles and interests in (i) the six
69 kV transmission lines of the Seller in or near Baie-Comeau, Province of
Québec, as such are commonly known as lines L1, L2, L3, L4, L9 and L17 (L17-1 &
L17-2), and (ii) the servitudes and leases relating to the lands on which those
lines are erected, the whole in consideration of the payment by Hydro-Québec
TransÉnergie to the Seller of an amount of $1 and the assumption by Hydro-Québec
TransÉnergie of all Liabilities in connection with such property; and

(k)               the conditions set forth in paragraphs (h), (i), (s), (t) and
(u) of Section 6.2 shall have been fulfilled, and written evidence of the
fulfillment of such conditions shall have been delivered to Seller .

--------------------------------------------------------------------------------

-44-

 

Article VII

TERMINATION

Section 7.1            Termination of Agreement This Agreement may be terminated
at any time on or prior to the Closing Date as follows:

(a)               by mutual written consent of the Purchaser and Seller;

(b)               (i) by Purchaser if any of the conditions in Section 6.1 or
Section 6.2 has not been satisfied as of the Closing Date or if satisfaction of
such a condition is or becomes impossible (other than through the failure of
Purchaser or Hydro-Québec to comply with their obligations under this Agreement)
and Purchaser has not waived such condition on or before the Closing Date; or
(ii) by Seller, if any of the conditions in Section 6.1 or Section 6.3 has not
been satisfied as of the Closing Date or if satisfaction of such a condition is
or becomes impossible (other than through the failure of Seller to comply with
its obligations under this Agreement) and Seller has not waived such condition
on or before the Closing Date;

(c)               by either Purchaser or Seller if a material breach of any
provision of this Agreement has been committed by any other party (that is not
an Affiliate thereof) and such breach has not been waived;

(d)               by written notice of Purchaser to Seller if the Closing shall
not have occured on or before December 31, 2010; provided, however, that the
right to terminate this Agreement under this Section 7.1(d) shall not be
available to Purchaser if the failure of Purchaser to fulfill any obligation
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of the Closing to occur on or prior to such date ; or

(e)               by written notice of the Selling Parties to Purchaser if the
Closing shall not have occurred on or before December 31, 2010; provided,
however, that the right to terminate this Agreement under this Section 7.1(e)
shall not be available to the Selling Parties if the failure of the Selling
Parties to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date .

--------------------------------------------------------------------------------

-45-

 

Section 7.2            Effect of Termination In the event of termination of this
Agreement by a party pursuant to Section 7.1 , written notice thereof shall
forthwith be given by the terminating party to the other parties, and this
Agreement shall thereupon terminate and become void and have no effect, and the
transactions contemplated hereby shall be abandoned without further action by
the parties, except that the provisions of Section 5.3 , Section 9.2 ,
Section 9.3 , Section 9.4 , Section 9.5 , Section 9.6 , Section 9.7 ,
Section 9.8 , Section 9.9 and Section 9.13 and this Section 7.2 shall survive
the termination of this Agreement; provided , however , that such termination
shall not relieve any party of any Liability for any breach of this Agreement
that has occurred prior to such termination.

Article VIII

INDEMNIFICATION

Section 8.1            Survival

(a)               The representations and warranties contained herein or in the
Power Purchase Contracts Assignment Agreement shall survive the Closing until
the date that is two (2) years following the Closing Date and shall thereupon
terminate; provided, however, that the representations and warranties made by
(i) the Selling Parties in Section 3.1, Section 3.2, Section 3.5, Section 3.8,
and Section 3.14, and (ii) Purchaser in Section 4.1 and Section 4.2, shall
survive the Closing indefinitely .

(b)               A Claim for any breach of any of the representations and
warranties of the Selling Parties contained in this Agreement involving fraud or
fraudulent misrepresentation shall survive and continue in full force and effect
without limitation of time.

(c)               All covenants and agreements contained herein that by their
terms are to be performed in whole or in part, or which prohibit actions,
subsequent to the Closing Date, shall survive the Closing in accordance with
their terms.  All other covenants and agreements contained herein shall not
survive the Closing and shall thereupon terminate.

Section 8.2            Obligations of the Selling Parties

If the Closing occurs, subject to the terms of this Article VIII, the Selling
Parties shall solidarily indemnify and hold harmless Purchaser, its Affiliates
(excluding, for greater certainty, as at and from the Closing, the Partnership
and the General Partner) and their respective directors and officers
(collectively, the "HQ Indemnified Parties"), from and against any (i) losses,
damages, Liabilities, claims, interest, penalties, judgments, settlements and
costs and expenses (including reasonable attorneys' fees and court costs)
(collectively, "Losses") incurred by any HQ Indemnified Party resulting from any
breach of any of the representations or warranties of the Selling Parties in
this Agreement or of Seller in the Power Purchase Contracts Assignment
Agreement, (ii) Losses incurred by any HQ Indemnified Party resulting from any
breach in any material respect of any of the covenants or agreements of the
Selling Parties in this Agreement that by their terms are to be performed in
whole or in part, or which prohibit actions, subsequent to the Closing Date;
(iii) Losses incurred by any HQ Indemnified Party or the Partnership resulting
from or related to any Title Deficiencies (other than the reimbursement of costs
and expenses related to the completion of Proposed Corrections, as contemplated
in Section 5.7(f)); and (iv) Losses incurred by any HQ Indemnified Party
resulting from any breach by Seller of its obligations pursuant to Section 1.2
of the Power Purchase Contracts Assignment Agreement.

--------------------------------------------------------------------------------

-46-

 

Section 8.3            Obligations of Purchaser

If the Closing occurs, subject to the terms of this Article VIII, Purchaser
shall indemnify and hold harmless the Selling Parties and their respective
directors and officers (collectively, the "Abitibi Indemnified Parties") from
and against any (i) Losses incurred by any Abitibi Indemnified Party resulting
from any breach of any of the representations or warranties of Purchaser in this
Agreement or the Power Purchase Contracts Assignment Agreement, (ii) Losses
incurred by any Abitibi Indemnified Party resulting from any breach in any
material respect of any of the covenants or agreements of Purchaser in this
Agreement that by their terms are to be performed in whole or in part, or which
prohibit actions, subsequent to the Closing Date, and (iii) Losses incurred by
any Abitibi Indemnified Party or the Partnership resulting from or related to
any Title Deficiencies.

Section 8.4            Indemnification Procedures

(a)               In the event that any Action is commenced by a third party
involving a claim for which a party required to provide indemnification
hereunder (an "Indemnifying Party") may be liable to a party entitled to
indemnification (an "Indemnified Party") hereunder (an "Asserted Liability"),
the Indemnified Party shall promptly notify the Indemnifying Party in writing of
such Asserted Liability (the "Claim Notice"); provided that no delay on the part
of the Indemnified Party in giving any such Claim Notice shall relieve the
Indemnifying Party of any indemnification obligation hereunder except to the
extent of any prejudice to the Indemnifying Party as a result of such delay. 
Subject to the provisions of Section 8.4(b), the Indemnifying Party shall have
30 days from its receipt of the Claim Notice (the "Notice Period") to notify the
Indemnified Party whether or not the Indemnifying Party desires, at the
Indemnifying Party's sole cost and expense and by counsel of its own choosing,
to defend against such Asserted Liability, provided, however, that an
Indemnifying Party shall be permitted to defend any Asserted Liability only
after having acknowledged in writing to the Indemnified Party that the
Indemnifying Party would be required to provide indemnification in the event its
defense of such Asserted Liability proved unsuccessful.  If the Indemnifying
Party undertakes to defend against such Asserted Liability, (i) the Indemnifying
Party shall use its reasonable best efforts to defend and protect the interests
of the Indemnified Party with respect to such Asserted Liability and (ii) the
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, consent to any settlement which does not contain an
unconditional release of the Indemnified Party from the subject matter of the
settlement or that contains an admission of liability or wrongdoing.  The
Indemnified Party shall have the right to participate in the defence against any
Asserted Liability at its own expense.  Notwithstanding the foregoing, in any
event, the Indemnified Party shall have the right to control, pay or settle any
Asserted Liability which the Indemnifying Party shall have undertaken to defend
so long as the Indemnified Party shall also waive any right to indemnification
therefor by the Indemnifying Party.  If the Indemnifying Party undertakes to
defend against such Asserted Liability, the Indemnified Party shall fully render
to the Indemnifying Party and its counsel such assistance and cooperation as may
be required to ensure the proper and adequate defence and settlement of such
claim or demand.  

--------------------------------------------------------------------------------

-47-

 

(b)               In the case of any Asserted Liability for Taxes, if the
Indemnifying Party does not undertake within the Notice Period to defend against
such Asserted Liability, then the Indemnified Party shall have the right to
defend and the Indemnifying Party shall bear the reasonable costs and expenses
of the Indemnified Party of such defence.  In such case, the Indemnified Party
shall control the investigation and defence and may settle or take any other
actions the Indemnified Party deems reasonably advisable without in any way
waiving or otherwise affecting the Indemnified Party's rights to indemnification
pursuant to this Agreement.  The Indemnified Party and the Indemnifying Party
agree to make available to each other, their counsel and other representatives,
all information and documents available to them which relate to such claim or
demand.  The Indemnified Party and the Indemnifying Party also agree to render
to each other such assistance and cooperation as may reasonably be required to
ensure the proper and adequate defence and settlement of such claim or demand.

(c)               The Indemnifying Party shall use its reasonable efforts to
make available to the Indemnified Party those employees whose assistance,
testimony or presence is necessary or desirable, in the Indemnified Party's
reasonable determination, to assist the Indemnified Party in evaluating and
defending against any Asserted Liability and, upon request of the Indemnified
Party shall make available to the Indemnified Party or its representatives on a
timely basis all documents, records and other materials in the possession of the
Indemnifying Party, at the expense of the Indemnifying Party, reasonably
required by the Indemnified Party for its use in defending any such Asserted
Liability.

(d)               In calculating amounts payable to an Indemnified Party, the
amount of any indemnified Losses shall be determined without duplication of any
other Loss for which an indemnification Claim has been made or could be made
under any other representation, warranty, covenant, or agreement and shall be
computed net of (i) payments recoverable by the Indemnified Party or the
Partnership under any insurance policy with respect to such Losses, (ii) any
prior or subsequent recovery by the Indemnified Party or the Partnership from
any Person with respect to such Losses and (iii) any tax benefit receivable by
the Partnership or the Indemnified Party with respect to such Losses.

(e)               Notwithstanding any other provision of this Agreement, (a)
Claims pursuant to Section 8.2(i) and (ii) and  Section 8.3(i) and (ii) for
indemnification with respect to the representations, warranties and covenants
made by the Selling Parties or Purchaser may not be made after the expiration of
the applicable time period set forth in Section 8.1 and (b) Claims pursuant to
Section 8.2(iii) may not be made after the Second Anniversary Date. Claims for
indemnification made with reasonable specificity by the Indemnified Party within
the time periods set forth in this Section 8.4(e) shall survive until such Claim
is finally and fully resolved.

(f)                 For greater certainty, as Purchaser will, from the Closing
Date, be the holder, either directly or indirectly through the General Partner,
of units of the Partnership representing a 60% ownership interest in the
Partnership, the parties hereto acknowledge that any indemnification payable to
the HQ Indemnified Parties hereunder arising from an inaccuracy in or a breach
of a representation or warranty or covenant of the Selling Parties relating to
the Partnership or the Business (including any indemnification payable pursuant
to Section 8.2(iii)) shall not exceed 60% of the Losses to the Partnership or
the Business in respect of such inaccuracy or breach, Liability or obligation.

--------------------------------------------------------------------------------

-48-

 

(g)               Notwithstanding any provision of this Agreement, except for
Losses arising from, or with respect to, (i) fraud, (ii) breach of the
representations and warranties relating to title to the Purchased Securities
contained in Section 2.1 of this Agreement, or (iii) any Excluded Liabilities,
the aggregate liability of the Selling Parties in respect of Claims of Purchaser
and the HQ Indemnified Parties under this Agreement shall not exceed $123
million.

(h)               To the extent that an Indemnifying Party makes any payment
pursuant to this Article VIII in respect of Losses for which an Indemnified
Party or any of its Affiliates have a right to recover against a third party
(including an insurance company), the Indemnifying Party shall be subrogated to
the right of the Indemnified Party or any of its Affiliates to seek and obtain
recovery from such third party.

(i)                 Notwithstanding any other provision of this Agreement, in no
event shall the Selling Parties or Purchaser be liable for punitive damages or
any special, incidental, indirect or consequential damages of any kind or
nature, regardless of the form of action through which such damages are sought. 
In no event shall the Selling Parties or Purchaser be liable for lost profits
resulting from an alleged breach of this Agreement, even if under applicable
Laws, such lost profits would not be considered consequential or special
damages.

(j)                 The indemnification procedures set forth in this Section 8.4
shall be subject to the provisions relating to the Holdback Amount and
Purchaser's rights related thereto set forth in Section 2.2.

(k)               Notwithstanding any other provisions of this Agreement, the
Selling Parties shall not have the obligation, pursuant to this Article VIII, to
indemnify and save harmless the HQ Indemnified Parties against and from a Claim
or a Loss in respect of which any of the Selling Parties or any of their
Affiliates have the obligation to indemnify and save harmless the Partnership
under the Implementation Agreement or the Asset Transfer Agreement.

(l)                   The Indemnifying Party's liability to an Indemnified Party
under this Agreement shall be reduced to the extent that the Indemnified Party
fails to mitigate or is negligent in mitigating its damages. Accordingly, the
Indemnifying Party shall have no liability in respect of the increase in the
amount of any Loss, to the extent that such increase arises due to the failure
or negligence of the Indemnified Party.

(m)             If the use of Real Estate or the operation of the Business
changes after the Closing Date, the liability of the Selling Parties under this
Agreement shall not be greater than it would have been had such use or operation
not changed.

(n)               The right to indemnification provided for in this Article VIII
constitutes the sole and exclusive remedy available to Purchaser and the HQ
Indemnified Parties from and after the Closing Date with respect to any and all
inaccuracies or breaches of representations, warranties, covenants, conditions,
agreements or obligations contained in this Agreement.

--------------------------------------------------------------------------------

-49-

 

(o)               Any payment made pursuant to this Article VIII by an
Indemnifying Party to an Indemnified Party (including, if the Indemnifying Party
is the Selling Parties, any reduction of the Holdback Amount in accordance with
Section 2.2) shall be treated as a downward adjustment in the Purchase Price if
the Indemnifying Party is the Selling Parties and as an upward adjustment in the
Purchase Price if the Indemnifying Party is Purchaser.

Article IX

MISCELLANEOUS

Section 9.1            Assignment; Binding Effect This Agreement and the rights
hereunder are not assignable unless such assignment is consented to in writing
by each of Purchaser and Seller; provided , however , that HQ Énergie Inc. may,
by written notice to be sent to the Seller prior to the Closing Date (and
without such consent), assign its rights hereunder to Hydro-Québec or any of
Hydro-Québec's wholly owned Subsidiaries (the "Permitted Assignee"), in which
case (a) such Permitted Assignee shall be the Purchaser hereunder, shall be
entitled to all of the rights of the Purchaser hereunder and shall assume and be
responsible for all obligations of the Purchaser hereunder and (b) HQ Énergie
Inc. shall be relieved of all obligations hereunder. Subject to the foregoing,
this Agreement and all the provisions hereof shall be binding upon and shall
inure to the benefit of the parties and their respective successors and
permitted assigns.

Section 9.2            Governing Law s and Election of Jurisdiction

This Agreement shall in all respects be governed by and construed in accordance
with the Laws in force in the Province of Québec and the Laws of Canada
applicable therein.  The parties hereby irrevocably submit to the exclusive
jurisdiction of the courts in the judicial district of Montréal, Québec for the
purpose of any dispute, controversy or claim arising out of or in connection
with this Agreement and waive any and all objections to jurisdiction that they
may have under the Laws of such jurisdiction or any other jurisdiction.

Section 9.3            Notices All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally, (b) when sent by
telecopy or facsimile (which is confirmed by the intended recipient), and (c)
when sent by overnight courier service or when mailed by certified or registered
mail, return receipt requested, with postage prepaid to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

If to Purchaser, to:

Hydro-Québec, Production
75 René-Lévesque West, Blvd.
Montréal, Québec  H2Z 1A4
Attn:   President
Fax:     (514) 289-3254

--------------------------------------------------------------------------------

-50-

 

- and -

Hydro-Québec
75 René-Lévesque West, Blvd.
Montréal, Québec  H2Z 1A4
Attn: Executive Vice-President, Corporate Affairs and Secretary General

                                with copies, in the case of notice to Purchaser,
to:

Ogilvy Renault LLP
1 Place Ville-Marie
Suite 2500
Montréal, Québec H3B 1R1
Attn:   Gino Martel
            Niko Veilleux
Fax:     (514) 286-5474

                                If to Seller or ACI, to:

Abitibi-Consolidated Company of Canada

1155 Metcalfe Street
Suite 800
Montréal, Québec  H3B 5H2
Attn:    Legal Department
Fax:     (514) 394-3644

                                with copies, in the case of notice to Seller or
ACI, to:

McCarthy Tetrault LLP
1000 De La Gauchetière Street West, Suite 2500
Montréal, Québec  H3B 0A2
Attn:   Marc Dorion
Fax:     (514) 397-5676

--------------------------------------------------------------------------------

-51-

 

Section 9.4            Headings The headings contained in this Agreement are
inserted for convenience only and shall not be considered in interpreting or
construing any of the provisions contained in this Agreement.

Section 9.5            Fees and Expenses Each party shall bear its own costs and
expenses (including investment advisory and legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.

Section 9.6            Entire Agreement This Agreement (including the Exhibits
and Schedules) constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

Section 9.7            Interpretation

(a)               When a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference shall be to an Article, Section,
Exhibit or Schedule of or to this Agreement unless otherwise indicated.

(b)               Whenever the words "include," "includes" or "including" are
used in this Agreement, they shall be deemed to be followed by the words
"without limitation".

(c)               When a reference in this Agreement is made to a "party" or
"parties," such reference shall be to a party or parties to this Agreement
unless otherwise indicated.

(d)               Unless the context requires otherwise, the terms "hereof,"
"herein," "hereby," "hereto" and derivative or similar words in this Agreement
refer to this entire Agreement.

(e)               Unless the context requires otherwise, words in this Agreement
using the singular or plural number also include the plural or singular number,
respectively, and the use of any gender herein shall be deemed to include the
other genders. 

(f)                 References in this Agreement to "dollars" or "$" are to
Canadian dollars.

(g)               Except as otherwise specifically provided herein, where any
action is required to be taken on a particular day and such day is not a
Business Day and, as a result, such action cannot be taken on such day, then
this Agreement shall be deemed to provide that such action shall be taken on the
first Business Day after such day.

(h)               This Agreement was prepared jointly by the parties and no rule
that it be construed against the drafter will have any application in its
construction or interpretation.

Section 9.8            Waiver and Amendment This Agreement may be amended,
modified or supplemented only by a written mutual agreement executed and
delivered by Purchaser and Seller.  Except as otherwise provided in this
Agreement, any failure of any party to comply with any obligation, covenant,
agreement or condition herein may be waived by the party entitled to the
benefits thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligations, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

--------------------------------------------------------------------------------

-52-

 

Section 9.9            Counterparts; Facsimile Signatures This Agreement may be
executed in any number of counterparts, each of which when executed, shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument binding upon all of the parties notwithstanding the fact
that all of the parties are not signatory to the original or the same
counterpart.  For purposes of this Agreement, facsimile signatures shall be
deemed originals.

Section 9.10        Third-Party Beneficiaries This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or be construed to give to any Person,
other than the parties and such successors and permitted assigns, any legal or
equitable rights hereunder

Section 9.11        Specific Performance The parties agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at Law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at Law or in equity.

Section 9.12        Language The parties confirm that it is their wish that this
Agreement, as well as any other documents relating to this Agreement, including
notices, schedules and authorizations, have been and shall be drawn up in the
English language only. Les signataires confirment leur volonté que la présente
convention, de même que tous les documents s'y rattachant, y compris tout avis,
annexe et autorisation, soient rédigés en anglais seulement.

Section 9.13        Severability If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.  The parties shall engage in good faith negotiations
to replace any provision which is declared invalid, illegal or unenforceable
with a valid, legal and enforceable provision, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision which it replaces.

 

(Signature page follows)

 

--------------------------------------------------------------------------------

-53-
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

ABITIBI-CONSOLIDATED INC.

 

By:     ______________________________          

            Name:

            Title:    

 

 

ABITIBI-CONSOLIDATED COMPANY OF CANADA

 

By:     ______________________________          

            Name:

            Title:    

 

 

HQ ÉNERGIE INC.

 

By:     ______________________________

            Name:

            Title:    

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO ACQUISITION AGREEMENT -  

FORM OF ASSET TRANSFER AGREEMENT

 







ASSET TRANSFER AGREEMENT

 

BETWEEN

 

ABITIBI-CONSOLIDATED COMPANY OF CANADA

 

AND

 

MANICOUAGAN POWER LIMITED PARTNERSHIP

 

MADE AS OF

 

●, 2009












McCarthy Tétrault LLP

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

     

Page

ARTICLE 1 - INTERPRETATION 1   1.01 Definitions 1   1.02 Headings 7   1.03
Extended Meanings 7   1.04 Statutory References 7   1.05 Currency 7   1.06
Schedules 7         ARTICLE 2 - TRANSFER OF ASSETS 8           2.01 Transfer of
Acquired Assets 8   2.02 Purchase Price 10   2.03 Satisfaction of Purchase Price
10   2.04 Price Adjustment Clause 10   2.05 Assumption of Liabilities 11   2.06
Excluded Liabilities 11   2.07 Tax Elections 11   2.08 Transfer Taxes 12   2.09
Non-Assignable Contracts and Commitments 13         ARTICLE 3 - NO
REPRESENTATIONS AND WARRANTIES 13           3.01 No Representations and
Warranties 13         ARTICLE 4 - COVENANTS 14           4.01 Employees 14  
4.02 Pension and Benefits 14   4.03 Environmental Matters 14   4.04 Cooperation
on Tax Matters 15   4.05 Implementation Agreement 15         ARTICLE 5 -
INDEMNIFICATION 15           5.01 Survival 15   5.02 Indemnification by ACCC 15
  5.03 Indemnification by the Partnership 16   5.04 Limit on Rights to Indemnity
16   5.05 Exclusive Remedy 16         ARTICLE 6 - GENERAL 17           6.01 No
Confusion 17   6.02 Further Assurances 17   6.03 Time of the Essence 17

            

--------------------------------------------------------------------------------

ii

  6.04 Benefit of the Agreement 17   6.05   Entire Agreement 17   6.06
Amendments and Waivers 18   6.07   Assignment 18   6.08 Notices 18   6.09
Governing Law 20   6.10 Attornment 20   6.11 Counterparts 20   6.12 Electronic
Execution 20

            
 

--------------------------------------------------------------------------------

 

ASSET TRANSFER AGREEMENT

THIS AGREEMENT is made as of ●, 2009

BETWEEN

Abitibi-Consolidated Company of Canada , a company existing under the laws of
the Province of Québec ("ACCC")

-  and  -

Manicouagan Power Limited Partnership , a limited partnership created under the
laws of the Province of Québec (the "Partnership"), acting and represented by
its general partner, Manicouagan Power General Partner ULC, an unlimited
liability company existing under the laws of the Province of Nova Scotia
(the "General Partner")

WHEREAS ACCC, Abitibi-Consolidated Inc. ("ACI"), Alcoa Canada Ltée ("Alcoa
Canada"), Alcoa Ltd. and Manicouagan Power Company ("MPCo") are parties to an
implementation agreement dated September 3, 2009 (the "Implementation
Agreement"), to which HQ Énergie Inc., a wholly-owned, direct subsidiary of
Hydro-Québec, intervened, which describes certain transactions in respect of
MPCo and the Business (as hereinafter defined) that such parties agreed to
implement;

WHEREAS, pursuant to one of the transactions contemplated in the Implementation
Agreement, namely the wind-up of MPCo into ACCC (the "Wind-Up"), ACCC and MPCo
entered into a liquidation agreement dated ●, 2009 (the "Liquidation
Agreement"), pursuant to which, prior to the Effective Time (as hereinafter
defined), (a) MPCo conveyed, transferred and assigned to ACCC all of the right,
title and interest of MPCo in and to all of its property and assets, both
corporeal and incorporeal and both movable and immovable, wherever situate
(collectively, the "MPCo Assets"); and (b) ACCC assumed all of the Liabilities
(as hereinafter defined) of MPCo  (collectively, the "MPCo Liabilities");

AND WHEREAS ACCC wishes to sell, convey, transfer and assign the Acquired Assets
(as hereinafter defined) to the Partnership, and the Partnership wishes to
acquire the Acquired Assets from ACCC, upon and subject to the terms and
conditions set out in this Agreement;

NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

 

Article 1 - INTERPRETATION

1.01           Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

 

--------------------------------------------------------------------------------

-2-

"97(2) Assets" has the meaning set out in Section 2.07(4).

"Abitibi Power Purchase Contracts" has the meaning set out in Section
2.01(1)(h)(i);

"Alcoa Power Purchase Contracts" has the meaning set out in Section
2.01(1)(h)(i);

"ACCC" has the meaning set out in the recitals.

"ACCC Indemnitees" has the meaning set out in Section 5.03.

"ACI" has the meaning set out in the preamble.

"Acquired Assets" means the MPCo Assets other than the Excluded Assets.

"Affiliate" means a Person that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.  A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

"Agreement" means this asset transfer agreement, including its recitals and
schedules, as amended from time to time.

"Alcoa Canada" has the meaning set out in the preamble.

"Applicable Law" means

(i)         any applicable domestic or foreign law including any statute or
subordinate legislation; and

(ii)        any applicable guideline, directive, rule, standard, requirement,
policy, order, judgment, injunction, award or decree of a Governmental Authority
having the force of law.

"Assumed Liabilities" means the MPCo Liabilities (but excluding the Excluded
Liabilities) including, without limiting the generality of the foregoing, all of
the following MPCo Liabilities:

(i)         under or in connection with the $5,000,000 line of credit granted by
the Canadian Imperial Bank of Commerce to MPCo pursuant to the summary terms and
conditions dated April 10, 2001 between the Canadian Imperial Bank of Commerce
and MPCo;

(ii)        under or in connection with the loan agreement dated December 18,
2003 between MPCo, as borrower, and ACCC (which has assigned all of its rights
thereunder to ACI on the date hereof, prior to the Wind-Up), as lender, in
respect of a $10,000,000 loan to MPCo;

(iii)       under or in connection with Lac Sainte‑Anne Claims; and

(iv)       the obligations and liabilities set out in Section 4.01.

 

--------------------------------------------------------------------------------

-3-

"Business" means the business owned and operated by MPCo immediately prior to
the Wind-Up.

"Business Day" means any day other than a Saturday, a Sunday or a day on which
banks are required to be closed in Montréal, Québec.

"Claim" means any actual or threatened civil, criminal, administrative,
regulatory, arbitral or investigative inquiry, action, suit, investigation or
proceeding and any claim or demand resulting therefrom or any other claim or
demand of whatever nature or kind.

"Class A Units" means the class A units in the capital of the Partnership, which
class A units have attached thereto the rights, privileges, restrictions and
conditions set forth in the Partnership Agreement.

"Contract" means any contract, agreement, commitment, promise or undertaking
(whether written or oral) that is legally binding   and which relates to the
Business or the Acquired Assets and to which ACCC (as assignee of MPCo further
to the Wind-Up) is a party or by which ACCC (as assignee of MPCo further to the
Wind-Up) is bound.

"CRA" has the meaning set out in Section 2.08.

"Effective Time" means [11:30 a.m.] on ●, 2009.

"Employees" means all of the employees of MPCo employed in the Business
immediately prior to the Wind-Up.

"Encumbrance" means any lien, encumbrance, security interest, pledge, servitude,
lease, charge, preemptive right, right of first refusal, option to purchase,
encroachments and imperfections of title in regard to real property, mortgage,
hypothecation, restriction on transfer of title, adverse claim, title retention
agreement of any nature or kind, or other encumbrance, other than Permitted
Encumbrances.

"Environmental Authorities" means all Governmental Authorities charged with
enforcing any of the Environmental Laws and any duly appointed agent of any such
Governmental Authority acting within his or her authority.

"Environmental Laws" means all Applicable Laws in respect of the environment and
the protection of the environment.

"Environmental Permits" means all Permits listed in Part A of
Schedule 2.01(1)(i) issued or granted to MPCo by Environmental Authorities
pursuant to any Environmental Law related to the Business.

"Equipment" has the meaning set out in Section 2.01(1)(d).

"Equipment Leases" has the meaning set out in Section 2.01(1)(h)(v).

--------------------------------------------------------------------------------

-4-

"Excluded Assets" means (i) any Tax refund relating to the Acquired Assets or
the Business for a period preceding the Effective Time, (ii) the shares of
3239432 Nova Scotia Company, and (iii) all Plans and all assets related thereto.

"Excluded Liabilities" has the meaning set out in Section 2.06.

"FMV" has the meaning set out in Section 2.04(a).

"GAAP" means generally accepted accounting principles in Canada, as in effect
from time to time.

"General Partner" has the meaning set out in the recitals.

"Governmental Authority" means any Canadian federal, provincial, municipal or
local government, or any other governmental, regulatory or administrative
authority, or any agency, board, department, commission, court, tribunal or
instrumentality thereof.

"GST" has the meaning set out in Section 2.07(1).

"Implementation Agreement" has the meaning set out in the preamble.

"Intellectual Property" means intellectual property of any nature and kind
including all domestic and foreign trade-marks, business names, trade names,
domain names, trading styles, patents, trade secrets, software, industrial
designs and copyrights, whether registered or unregistered, and all applications
for registration thereof, and inventions, formulae, recipes, product
formulations, processes and processing methods, technology and techniques and
know-how.

"Inventories" means all inventories of materials, supplies, tooling, service
parts, spare parts, fuels and other goods used in the Business.

"IP License Agreements" has the meaning set out in Section 2.01(1)(h)(vi).

"Lac Sainte-Anne Claims" means, collectively, any and all fees and other amounts
payable by MPCo (or its successors) to Hydro-Québec or any of its Affiliates,
and any and all claims of Hydro-Québec and its Affiliates against MPCo (or its
successors), in connection with or in relation to the regulation of the
flow-rate of the Manicouagan river made by Hydro-Québec at or from the Lac
Sainte-Anne reservoir, whether pursuant to the agreement between MPCo and
Hydro-Québec dated September 17, 1956 (as same may have been modified, amended,
restated, supplemented and/or extended from time to time) or pursuant to any
other agreement that might have been or might be entered into between MPCo and
Hydro-Québec, or otherwise, and including any and all obligations and
liabilities of MPCo (or its successors) under any and all of the aforementioned
agreements.

"Land Register" means the Registry Office for the Registration Division of
Saguenay or any other applicable registration division, as the case may be.

--------------------------------------------------------------------------------

-5-

"Leased Real Property" has the meaning set out in the definition of "Water
Rights Lease" in this Section 1.01.

"Liability" means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether matured or
unmatured, and whether or not required under GAAP to be accrued on the financial
statements of such Person.

"Liquidation Agreement" has the meaning set out in the preamble.

"Losses" has the meaning set out in Section 5.02.

"MPCo" has the meaning set out in the preamble.

"MPCo Assets" has the meaning set out in the preamble.

"MPCo Liabilities" has the meaning set out in the preamble.

"MRQ" has the meaning set out in Section 2.07(1).

"Owned Intellectual Property" has the meaning set out in Section 2.01(1)(g).

"Owned Real Property" has the meaning set out in Section 2.01(1)(a).

"Partnership" has the meaning set out in the recitals.

"Partnership Agreement" means the limited partnership agreement entered into as
of September 24, 2009 between ACCC and the General Partner, pursuant to which
the Partnership was created.

"Partnership Indemnitees" has the meaning set out in Section ‎5.02.

"Pension and Benefits Agreement" has the meaning set out in Section 4.02.

"Permitted Encumbrances" has the meaning set out in Exhibit A.

"Permits" means all permits, consents, waivers, licences, certificates,
certificates of authorization, approvals, authorizations, registrations,
franchises, rights, privileges, quotas and exemptions, or any item with a
similar effect, issued or granted by any person.

"Person" means an association, a corporation, an individual, a partnership, a
limited partnership, a limited liability company, an unlimited liability
company, a trust or any other entity or organization, including a Governmental
Authority.

"Plans" means (i) all retirement, pension, supplemental pension, savings,
retirement savings, retiring allowance, bonus, profit sharing, stock purchase,
stock option, phantom stock, share appreciation rights, deferred compensation,
change of control, life insurance, medical, hospital, dental care, vision care,
drug, sick leave, short term or long term disability, salary continuation,
incentive, compensation or other employee benefit plan, program, arrangement,
policy or

--------------------------------------------------------------------------------

-6-

practice, whether written or oral, formal or informal, funded or unfunded,
registered or unregistered, insured or self-insured that is maintained or
otherwise contributed to, or required to be contributed to, by or on behalf of
MPCo (immediately prior to the Wind-Up), ACCC or any of their respective
Affiliates for the benefit of current or former employees, directors, officers,
shareholders, independent contractors or agents of MPCo (immediately prior to
the Wind-Up), ACCC or any of their respective Affiliates other than government
sponsored pension, employment insurance, workers compensation and health
insurance plans and (ii) "Plans" as defined in the Implementation Agreement.

"Purchase Price" has the meaning set out in Section 2.02.

"QST" has the meaning set out in Section 2.07(1).

"September Order" has the meaning set out in Section 6.05.

"Servitude Real Property" has the meaning set out in Section 2.01(1)(h)(iv).

"Tax" means (a) any foreign, federal, provincial, state, municipal, school,
county or local income, capital, sales and use, value added (including GST and
QST), excise, franchise, real and personal property, land transfer, gross
receipt, capital stock, production, business and occupation, disability,
employment, payroll, severance or withholding tax or other tax, duty, fee,
assessment, deficiency, imposition, Liability or charge imposed by any taxing
authority, including any Canada, Québec or other government pension plan premium
or contribution, social security or employment insurance premium, deductions at
source, withholding tax, and any interest, penalties or fines related thereto or
in addition thereto, and (b) any Liability for the payment of any amounts of the
type described in clause (a) of this definition of "Tax" as a result of any
express obligation to indemnify any other Person or as a result of any
obligations under any agreement or arrangements with any other Person with
respect to such amounts.

"Tax Act" means the Income Tax Act (Canada).

"Transfer Taxes" has the meaning set out in Section ‎2.08.

"Vesting Order" has the meaning set out in Section 6.05.

"Water Rights Lease" means the lease executed before Jean Panneton, notary,
bearing his minute number 2104 dated January 23, 1957 between MPCo and the
Government of the Province of Québec and registered at the Land Register under
number 159 778, as completed by supplemental deed registered at the Land
Register under number 159 779, as extended on February 23, 1986, as amended from
time to time by deeds of abandonment registered at the Land Register under
numbers 65 067, 157 076, 177 038, 194 234 and 11 629 819, undertakings of
abandonment registered at the Land Register under number 164 005 and by letters
of abandonment dated April 13, 2001, July 18, 2003, March 3, 2006, May 9, 2008,
May 12, 2008 and May 13, 2008 (i) pursuant to which MPCo held, prior to the
Wind-Up, and pursuant to which ACCC holds, after the Wind-Up, superficies or
other right to use or occupy interests in real property or water power rights
(forces hydrauliques) used in the Business and (ii) under which MPCo was, prior
to the Wind-Up, and under which ACCC is, after the Wind-Up, a tenant of the
parcel of the real property described thereunder (the "Leased Real Property").

--------------------------------------------------------------------------------

-7-

"Wind-Up" has the meaning set out in the preamble.

1.02           Headings

The division of this Agreement into Articles and Sections and the insertion of a
table of contents and headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement.  The
terms "hereof", "hereunder" and similar expressions refer to this Agreement and
not to any particular Article, Section or other portion hereof.  Unless
something in the subject matter or context is inconsistent therewith, references
herein to Articles, Sections and Schedules are to Articles and Sections of and
Schedules to this Agreement.

1.03           Extended Meanings

In this Agreement words importing the singular number include the plural and
vice versa, words importing any gender include all genders and words importing
persons include individuals, corporations, limited and unlimited liability
companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and Governmental Authorities.  The
term "including" means "including without limiting the generality of the
foregoing" and the term "third party" means any person other than ACCC and the
Partnership.

1.04           Statutory References

In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.

1.05           Currency

All references to currency herein are to lawful money of Canada.

1.06           Schedules

The following are the Schedules to this Agreement:

  Exhibit A - Permitted Encumbrances     Schedule 2.01(1)(a) - Owned Real
Property;     Schedule 2.01(1)(d) - Equipment;     Schedule 2.01(1)(g) - Owned
Intellectual Property;     Schedule 2.01(1)(h)(i) - Power Purchase Contracts;  
  Schedule 2.01(1)(h)(ii) - Interconnection Contracts;    
Schedule 2.01(1)(h)(iv) - Servitude Real Property;     Schedule 2.01(1)(h)(v) -
Equipment Leases;     Schedule 2.01(1)(h)(vi) - IP License Agreement;    
Schedule 2.01(1)(h)(vii)  - Other Contracts;     Schedule 2.01(1)(i) -
Environmental Permits and Other Permits;     Schedule 2.02 - Purchase Price of
Acquired Assets and  

                                          
                         
                  

--------------------------------------------------------------------------------

-8-

 

      Allocation; and     Schedule 4.02 - Form of Pension and Benefits
Agreement.  


 

Article 2 - TRANSFER OF ASSETS

2.01           Transfer of Acquired Assets

(1)                It is the intention of the parties hereof that the Business,
as an active business, be hereby sold by ACCC and purchased by the Partnership
as of the Effective Time upon the terms set forth herein.  Upon and subject to
the terms and conditions hereof, as of and with effect from the Effective Time,
ACCC hereby sells, conveys, transfers and assigns to the Partnership, on an "as
is" and "where is" basis (except as specifically set forth in Section 3.01), and
the Partnership hereby acquires from ACCC, the Acquired Assets as an active
business with the intent to carry on the Business including, without limiting
the generality of the foregoing, all of the right, title, benefit and interest
of ACCC in and to the following:

(a)                 the immovable property described in Schedule 2.01(1)(a)
(the "Owned Real Property");

(b)                the dam and all dikes, tunnels, reservoirs, water intakes,
spillway, tailraces, turbines, transmission lines (including all useful or
necessary ties), roadways, plants, buildings, substations, structures,
erections, improvements, appurtenances and fixtures (including fixed machinery
and fixed equipment) situate on or under the Leased Real Property, the Servitude
Real Property or the Owned Real Property or forming part of the Owned Real
Property or situate on lands over which MPCo does not have any underlying
permission to occupy;

(c)                 all rights, title and interests in the Leased Real Property
and in the Servitude Real Property;

(d)                all machinery and equipment (other than fixed machinery and
fixed equipment referred to in Section 2.01(1)(b)) and all vehicles, tools,
handling equipment, furniture, furnishings, computer hardware and peripheral
equipment, supplies and accessories used in the Business (collectively,
the "Equipment"), including the Equipment listed in Schedule 2.01(1)(d);

(e)                 all Inventories ;

(f)                  all accounts receivable of the Business (including all
accrued receivables from Alcoa Canada and its Affiliates);

(g)                 all Intellectual Property owned by ACCC (as assignee of MPCo
further to the Wind‑Up) and used in the Business (the "Owned Intellectual
Property"), including the Intellectual Property listed in Schedule 2.01(1)(g);

(h)                 all Contracts related to the Business excluding, however,
any Contracts relating to any Excluded Liability, but including, without
limitation:

 

--------------------------------------------------------------------------------

-9-

 

(i)                   all of the rights, title, benefit and interest of ACCC (as
assignee of MPCo further to the Wind‑Up) in and to (A) the power purchase
Contracts with Alcoa Canada listed in Part 1  of Schedule 2.01(1)(h)(i) (the
"Alcoa Power Purchase Contracts") and (B) the power purchase Contracts with ACCC
listed in Part 2  of Schedule  2.01(1)(h)(i) (the "Abitibi Power Purchase
Contracts");

(ii)                 the interconnection Contracts listed in
Schedule 2.01(1)(h)(ii);

(iii)                the Water Rights Lease;

(iv)               all Contracts pursuant to which ACCC (as assignee of MPCo
further to the Wind-Up) has been granted servitudes on immovable property in
relation to the Business (the "Servitude Real Property"), including those listed
in Schedule 2.01(1)(h)(iv);

(v)                 all Contracts pursuant to which ACCC (as assignee of MPCo
further to the Wind-Up) leases machinery or equipment used in the Business
(the "Equipment Leases "), including the Equipment Leases listed in
Schedule 2.01(1)(h)(v);

(vi)               all Contracts pursuant to which ACCC (as assignee of MPCo
further to the Wind-Up) has the right to use Intellectual Property that is not
owned by ACCC (as assignee of MPCo further to the Wind‑Up) but is used in the
Business (the "IP License Agreements "), including the IP License Agreement
listed in Schedule 2.01(1)(h)(vi); and

(vii)              the Contracts listed in Schedule 2.01(1)(h)(vii);

(i)                   all Permits required to carry on the Business in its usual
and ordinary course, including the Environmental Permits listed in
Schedule 2.01(1)(i);

(j)                  the exclusive electric power distribution rights conferred
upon the private electric power system of the Business pursuant to Section 62 of
the Act Respecting the Régie de l'Énergie, R.S.Q. c. R‑6.01;

(k)                the goodwill related to the Business;

(l)                   all pre-paid expenses and deposits relating to the
Business including all pre-paid taxes (other than income Taxes) and water rates,
all pre-paid purchases of gas, oil and hydro and all pre-paid lease payments;

(m)               all plans, specifications, archive documents, studies,
reports, statistical data and operation manuals in the possession or under the
control of ACCC relating to the dam and the dikes, tunnels, reservoirs, and
water intakes, spillway, tailraces, turbines, transmission lines (including all
useful or necessary ties), roadways, plants, buildings, structures, erections,
improvements, appurtenances and fixtures situate on or under the Leased Real
Property, the Servitude Real Property or the

--------------------------------------------------------------------------------

-10-

 

                Owned Real Property or forming part of the Owned Real Property
including all such electrical, mechanical and structural drawings related
thereto as are in the possession or under the control of ACCC;

(n)                 all personnel records, inspection records and other records,
books, documents and data bases recorded or stored by means of any device,
including in electronic form, relating to the Business, the Acquired Assets and
those employees who are, pursuant to the provisions of this Agreement, to be
employed by the Partnership as are in the possession or under the control of
ACCC; and

(o)                all cash, if any, held in bank accounts of MPCo immediately
prior to the Wind-Up and assigned to ACCC further to the Wind-Up;

but, for greater certainty, not including the Excluded Assets.

(2)                Title to, and ownership and possession of, the Acquired
Assets shall pass to the Partnership at the Effective Time.

2.02           Purchase Price

The purchase price agreed by the parties for the Acquired Assets will be equal
to the fair market value of such Acquired Assets as set out in Schedule 2.02
(the "Purchase Price").

2.03           Satisfaction of Purchase Price

(1)                The Purchase Price for the sale, conveyance, transfer and
assignment of the Acquired Assets by ACCC to the Partnership pursuant to
Section 2.01 is hereby satisfied in full by the Partnership:

(a)                 effective as of the Effective Time, hereby assuming and
undertaking to timely fulfil and perform all of the Assumed Liabilities, as
provided in Section 2.05; and

(b)                effective as of the Effective Time, hereby agreeing to issue
to ACCC [999,999] Class A Units.

(2)                The Purchase Price shall be allocated among the Acquired
Assets as set out in Schedule 2.02. ACCC and the Partnership hereby agree to
file their respective tax returns in a manner consistent with the allocation set
out in Schedule 2.02.

2.04           Price Adjustment Clause

(a)                 ACCC and the Partnership confirm that the Purchase Price is
intended to be the aggregate fair market value ("FMV") of the Acquired Assets at
the Effective Time. If any taxing authority having jurisdiction makes or
proposes to make an assessment or reassessment of tax on the basis that the
aggregate FMV of the Acquired Assets at the Effective Time differs from that set
out in Schedule 2.02, then the Purchase Price will be adjusted to reflect the
FMV of the Acquired Assets at the Effective Time that:

--------------------------------------------------------------------------------

-11-

 

(i)                   is agreed upon by such taxing authority, ACCC and the
Partnership in settlement of such proceeding;

(ii)                 serves as the basis for such proceeding against which no
defence or appeal is taken; or

(iii)                is established by a court or tribunal of competent
jurisdiction on the defence of or appeal from such proceeding after all rights
of appeal have been exhausted or after all times for appeal have expired without
appeals having been taken by any of the parties hereto or such taxing authority.

(b)                The Purchase Price, as so adjusted, will be deemed to be, and
always to have been, the amount so determined and the parties will make all
adjustments necessary to give effect to this Section 2.04, including the
necessary amendments to the allocation of Purchase Price set out in
Schedule 2.02.

(c)                 For greater certainty, the number of Class A Units issued
pursuant to Section 2.03(1)(b) shall not be adjusted notwithstanding any
adjustment contemplated in this Section 2.04.

2.05           Assumption of Liabilities

As of and with effect from the Effective Time, the Partnership will assume and
will timely fulfil and perform all of the Assumed Liabilities, to the complete
exoneration of ACCC.

2.06           Excluded Liabilities

The Partnership does not assume and will not be liable for any the following
MPCo Liabilities (the "Excluded Liabilities"):

(a)                 Liabilities that are not related to the Business or the
Acquired Assets;

(b)                Liabilities in respect of the Plans; and

(c)                 Liabilities of MPCo for any Taxes, assessments and
reassessments.

2.07           Tax Elections

(1)                ACCC and the Partnership will jointly execute an election, in
the prescribed form and containing the prescribed information, to have section
167 of the Excise Tax Act (Canada) and Sections 75 and 75.1 of An Act respecting
the Québec Sales Tax apply to the conveyance, transfer and assignment of the
Acquired Assets hereunder so that no tax is payable in respect of such
conveyance, transfer and assignment under Part IX of the Excise Tax Act (Canada)
(such tax is hereinafter referred to as "GST") and Title I of An Act respecting
the Québec Sales Tax (such tax is hereinafter referred to as "QST"). The
Partnership will file such election with the Ministère du revenu du Québec
("MRQ") within the time prescribed by the Excise Tax Act ( Canada) and An Act
respecting the Québec Sales Tax.

--------------------------------------------------------------------------------

-12-

 

(2)                ACCC and the Partnership, at the request of ACCC, will
execute and file, on a timely basis and using the prescribed form, a joint
election under section 22 of the Tax Act and Section 184 of the Taxation Act
(Québec) as to the sale of the accounts receivable conveyed, transferred and
assigned under this Agreement, and prepare their respective tax returns in a
manner consistent with such joint election.  For purposes of such joint
election, the elected amount in respect of the accounts receivable will be
consistent with the allocation set forth in Schedule 2.02 with respect to the
accounts receivable.

(3)                ACCC and the Partnership will, if applicable, execute and
file, on a timely basis and using any prescribed form, a joint election under
subsection 20(24) of the Tax Act and Section 157.10 of the Taxation Act (Québec)
as to the assumption hereunder of prepaid obligations to deliver goods or
provide services in the future, and prepare their respective tax returns in a
manner consistent with such joint election. To the extent such an election is
filed, ACCC and the Partnership acknowledge that ACCC is conveying, transferring
and assigning the Acquired Assets to the Partnership in part as consideration
for the Partnership assuming prepaid obligations of ACCC (as assignee of MPCo
further to the Wind-Up) to deliver goods or provide services in the future.

(4)                If the Purchase Price is adjusted pursuant to Section 2.04
hereof or if ACCC has reasonable grounds to believe that the Purchase Price will
be so adjusted and the result of such adjustment to the Purchase Price would be
to increase the aggregate proceeds of disposition to ACCC of the Acquired Assets
for Canadian tax purposes, at the request of ACCC, ACCC and the Partnership
shall, within the time limit set by subsection 96(5) of the Tax Act, complete
and file joint elections pursuant to subsection 97(2) of the Tax Act and
section 614 of the Taxation Act (Québec) in respect of each of the Acquired
Assets which are capital property, depreciable property, Canadian resource
property, foreign resource property, eligible capital property or inventory of
ACCC for purposes of subsection 97(2) of the Tax Act and section 614 of the
Taxation Act (Québec), other than the accounts receivable and cash, (the
"97(2) Assets") in the form prescribed therefor. All costs, including any late
filing fees, associated with such joint elections shall be borne by ACCC.

(5)                For purposes of the election in Section 2.07(4), ACCC and the
Partnership each hereby covenants and agrees to and with the other that the
parties shall file the tax election referred to in 2.07(4) hereof in a manner
such that the aggregate elected amounts for purposes of such elections shall not
exceed the aggregate amounts in Schedule 2.02 with respect to the 97(2) Assets.

 

2.08           Transfer Taxes

ACCC will be liable for and will pay all transfer, land transfer or other
similar Taxes, excluding GST and QST, payable by ACCC or the Partnership under
any Applicable Law (collectively, "Transfer Taxes") on or with respect to the
conveyance, transfer and assignment of the Acquired Assets under this
Agreement.  ACCC will prepare and file any affidavits or returns required in
connection with the foregoing at its own cost and expense.  The consideration
payable by the Partnership to ACCC hereunder does not include Transfer Taxes.

--------------------------------------------------------------------------------

-13-

 

Notwithstanding any election provided for in Section 2.07(1) of this Agreement,
if the Canada Revenue Agency ("CRA") or MRQ, as the case may be, determines that
ACCC had an obligation to collect and remit GST and QST on all or part of the
Purchase Price for the Acquired Assets, ACCC and the Partnership agree to use
their best efforts to obtain from CRA or MRQ, as the case may be, a cashless
settlement for the reduction of penalty and interest on wash transactions
resulting from such obligation to collect and report GST and QST. If the parties
are not able to obtain such a settlement on reasonable terms, the Partnership
shall pay to ACCC or to CRA and MRQ, as the case may be, on behalf of ACCC, an
amount equal to the GST and QST that ACCC had an obligation to collect and remit
on all or part of the Purchase Price so paid for the Acquired Assets. ACCC shall
reimburse, or cause to be reimbursed (i) GST and QST that is non-creditable and
non-refundable to the Partnership and (ii) all interest and penalties for which
the Partnership may be held liable.

2.09           Non-Assignable Contracts and Commitments

(1)                ACCC will use commercially reasonable efforts (other than the
payment of money or assumption of obligations) to obtain any third party
consents or waivers necessary to permit the assignment to, and assumption by,
the Partnership of all the Contracts to be assigned to and assumed by the
Partnership pursuant to this Agreement that have not been obtained prior to the
Effective Time.

(2)                Nothing in this Agreement will constitute an agreement to
assign or an attempted assignment of any Contract for which any requisite
consent or waiver to the assignment thereof has not been obtained. To the extent
permitted by Applicable Law, if any requisite consent or waiver has not been
obtained on or prior to the Effective Time, the applicable Contract will be held
by ACCC in trust for the benefit of the Partnership and the Partnership will
perform the obligations of ACCC thereunder and be entitled to receive all money
becoming due and payable under and other benefits derived from the Contract
immediately after receipt by ACCC.

Article 3 - NO REPRESENTATIONS AND WARRANTIES

3.01           No Representations and Warranties

Notwithstanding any other provision of this Agreement, no representations or
warranties, express, implied, legal, conventional or otherwise, are made with
respect to the ownership, title to, value, repair, condition (including physical
and environmental condition), quality, design, marketability, suitability, or
fitness of any of the Acquired Assets, it being the express intention of ACCC
and the Partnership that the Acquired Assets are hereby sold, conveyed,
transferred and assigned to the Partnership in their present condition and
state, on an "as is" and "where is" basis, with all faults and without any
representation or warranty of any kind.

Notwithstanding the foregoing, ACCC represents and warrants in favour of the
Partnership that it is conveying to the Partnership pursuant to this Agreement
and the Vesting Order as good title to the Acquired Assets as it received from
MPCo pursuant to the Liquidation Agreement.

--------------------------------------------------------------------------------

-14-

 

Article 4 - COVENANTS

4.01           Employees

(1)                The Partnership will, effective on the Effective Time:

(a)                 employ all of the Employees on substantially the same terms
and conditions of employment as are in effect on the date hereof for those
Employees who are not covered by a bargaining certificate; and

(b)                be the successor to MPCo pursuant to the provisions of
applicable labour legislation for those Employees who are covered by the
bargaining certificate to which MPCo was a named party (the "Bargaining
Certificate") and will be bound by and observe all of the terms, conditions,
rights and obligations under the Bargaining Certificate and under any collective
agreement that may have been concluded with the certified association named on
said Bargaining Certificate.

(2)                The Partnership will be responsible for and will discharge
all obligations and liabilities in respect of all Employees, with the exception
of the Excluded Liabilities contemplated in Section 2.06(b).

[NTD: This Section 4.01 may need to be updated at closing depending on the
outcome with respect to the collective agreement in respect of the employees of
the business.]  

4.02           Pension and Benefits

ACCC and the Partnership will enter into a "Pension and Benefits Agreement"
(the "Pension and Benefits Agreement") effective as of the Effective Time in the
form attached hereto as Schedule 4.02 to provide for the treatment of matters
relating to the treatment of pension and benefits matters in respect of the
employees and former employees of MPCo.

4.03           Environmental Matters

(1)                ACCC will be responsible for preparing and filing the
documentation for the transfer, modification, issuance or re-issuance of any
Environmental Permits and will take all actions necessary in connection
therewith.

(2)                Whenever possible, ACCC will invite the Partnership, with
prior written notice of no less than twenty-four (24) hours, to participate in
inspections, meetings or material discussions with Environmental Authorities
related to the transfer of Environmental Permits.

(3)                ACCC will provide the Partnership with a copy of any written
documents received or to be sent to the Environmental Authorities regarding the
transfer of Environmental Permits.

(4)                The Partnership will immediately inform ACCC upon receipt of
any verbal or written notice, demand, letter, claim or remediation order in
connection with transfer of Environmental Permits, including any letter
concerning inspections from the Environmental

 

--------------------------------------------------------------------------------

-15-

 

Authorities, meetings or discussions relating to the transfer of the
Environmental Permits or in connection with the transfer of the Business or the
Acquired Assets. The Partnership shall provide ACCC with a copy of any such
written notice, demand, letter, claim or remediation order within twenty-four
(24) hours upon receipt.

(5)                The Partnership shall not participate in any meetings or
discussions with Environmental Authorities in connection with the transfer of
Environmental Permits without the presence of ACCC or without the prior written
consent of ACCC that the meetings or discussions may proceed in the absence of
ACCC.

(6)                The Partnership shall not send to Environmental Authorities
any written documents in connection with the transfer of Environmental Permits
without the prior written consent of ACCC.

[NTD: Section 4.03 to be deleted if Permits are transferred before Closing,
which is what is contemplated.]  

4.04           Cooperation on Tax Matters

ACCC and the Partnership will furnish or cause to be furnished to each other,
each at its own expense, as promptly as practicable, such information and
assistance, and provide additional information and explanations of any material
provided, relating to the Acquired Assets as is reasonably necessary for the
filing of any tax returns, for the preparation of any audit, and for the
prosecution or defence of any Claim relating to any adjustment or proposed
adjustment with respect to taxes.

4.05           Implementation Agreement

The Partnership hereby recognizes having received a copy of the Implementation
Agreement and the Partnership, having taken cognizance of same, hereby accepts,
as contemplated in Section 3.10 of the Implementation Agreement, the
stipulations made in its favour in the Implementation Agreement and hereby
agrees to comply with the provisions of the Implementation Agreement which
impose obligations upon the Partnership, such as the payment of certain costs by
the Partnership pursuant to Section 2.1 of the Implementation Agreement.

Article 5 - INDEMNIFICATION

5.01           Survival

All covenants of each party contained in this Agreement will survive closing and
will continue in full force and effect after the Effective Time.

5.02           Indemnification by ACCC

Subject to the provisions of this Article 5, ACCC will indemnify and save
harmless the Partnership, the General Partner and their respective directors and
officers (collectively, the "Partnership Indemnitees") from and against any and
all losses, damages, Liabilities, claims, interest, penalties, judgments,
settlements and costs and expenses (including reasonable

--------------------------------------------------------------------------------

-16-

judicial and extra‑judicial attorneys' fees and court costs) (collectively,
"Losses") incurred directly or indirectly by any Partnership Indemnitee arising
out of or resulting from any of the Excluded Liabilities. Notwithstanding the
foregoing, ACCC will not be required to indemnify and save harmless any of the
Partnership Indemnitees for Losses incurred directly or indirectly by any
Partnership Indemnitee arising out of or resulting from (a) the discharge of the
obligations of the Partnership under the Pension and Benefits Agreement or (b)
the Partnership being the successor to MPCo as contemplated in Section
4.01(1)(b).

5.03           Indemnification by the Partnership

Subject to the provisions of this Article 5, the Partnership will indemnify and
save harmless ACCC and the directors and officers of ACCC (collectively,
the "ACCC Indemnitees") from and against any and all Losses incurred directly or
indirectly by any ACCC Indemnitee arising out of or resulting from:

(a)                 any of the Assumed Liabilities; and

(b)                ACCC holding in trust any Contract for the benefit of the
Partnership as contemplated in Section 2.09.

5.04           Limit on Rights to Indemnity

Notwithstanding any other provision of this Agreement, ACCC shall not have the
obligation, pursuant to Section 5.02, to indemnify and save harmless a
Partnership Indemnitee from and against a Loss in respect of which ACCC and ACI
have the obligation to indemnify and save harmless such Partnership Indemnitee
under Section 2.3 of the Implementation Agreement.

5.05           Exclusive Remedy

Subject to the rights of the parties set forth in the Implementation Agreement
(which shall in no manner be diminished or lost as a result of this Agreement),
the rights of indemnity set forth in this Article 5 are the sole and exclusive
remedies of each party  in respect of any breach of covenant or other obligation
by the other party under this Agreement and, accordingly, each of the parties
hereby waives any and all rights, remedies and Claims that it may have against
the other party, whether at law, under any statute or in equity (including but
not limited to Claims for contribution or other rights of recovery arising under
any Applicable Law, Claims for breach of contract or breach of warranty, and all
Claims for breach of duty), or otherwise, directly or indirectly, in connection
with this Agreement or the transactions contemplated by this Agreement, other
than remedies arising with respect to any fraud. This Article 5 will remain in
full force and effect in all circumstances and will not be terminated by any
breach (fundamental, negligent or otherwise) by any party of its covenants or
other obligations under this Agreement or by any termination or rescission of
this Agreement by any party.

--------------------------------------------------------------------------------

-17-

 

Article 6 - GENERAL

6.01           No Confusion

The parties hereby expressly deny the effects of confusion, as regards the
Abitibi Power Purchase Contracts, as a result of or following the Wind-Up.
Accordingly, notwithstanding the Wind-Up and the union of the qualities of
debtor and creditor of obligations under the Abitibi Power Purchase Contracts in
the same person for a period of time between the Wind-Up and the sale,
conveyance, transfer and assignment of the Acquired Assets pursuant to this
Agreement, the parties hereby acknowledge and agree: (a) that no obligation of
any party under any of the Abitibi Power Purchase Contracts shall have been
extinguished by confusion as a result of or following the Wind-Up, (b) that,
following the sale, conveyance, transfer and assignment to the Partnership,
pursuant to this Agreement (as more specifically contemplated in Section
2.01(1)(h)(i)), of the rights, title, benefit and interest of ACCC (as assignee
of MPCo further to the Wind‑Up) in and to the Abitibi Power Purchaser Contracts,
the Abitibi Power Purchase Contracts shall be legally binding Contracts between
ACCC and the Partnership, and (c) that the Abitibi Power Purchase Contracts, all
provisions thereof and all rights and obligations thereunder have remained,
continue to be, and will remain in full force and effect and legally binding, as
aforementioned,  without interruption.

6.02           Further Assurances

Each of ACCC and the Partnership will from time to time execute and deliver all
such further documents and instruments and do all acts and things as the other
party may reasonably require to effectively carry out or better evidence or
perfect the full intent and meaning of this Agreement including to fully vest
title to the Acquired Assets in the name of the Partnership.

6.03           Time of the Essence

Time is of the essence of this Agreement.

6.04           Benefit of the Agreement

This Agreement will enure to the benefit of and be binding upon the respective
heirs, executors, administrators, other legal representatives, successors and
permitted assigns of the parties.

6.05           Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between the parties with respect thereto.  There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the parties other than as
expressly set forth in this Agreement. Notwithstanding the foregoing, the
parties agree that the Acquired Assets are being sold, conveyed, transferred and
assigned to the Partnership, and the Assumed Liabilities are being assumed by
the Partnership, subject to and strictly in accordance with the terms of
paragraph 8 of the Order issued in the Judgment on Amended Motion for the
Issuance of an Order Authorizing the Sale of Petitioner Abitibi-

--------------------------------------------------------------------------------

-18-

Consolidated Company of Canada's Indirect Interest in the McCormick
Hydroelectric Facility (No. 500-11-036133-094, Superior Court, District of
Montreal, September 29, 2009) (the "September Order") and the [NTD: Insert
reference to the Vesting Order.] (the "Vesting Order"). Without limitation,
title to the Acquired Assets, free of any and all Encumbrances other than the
Permitted Encumbrances, is being acquired by the Partnership as ordered pursuant
to the September Order and the Vesting Order.

6.06           Amendments and Waivers

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by both of the parties.  No waiver of any breach of
any provision of this Agreement will be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided, will be limited to the specific breach waived.

6.07           Assignment

This Agreement may not be assigned by a party without the prior written consent
of the other party.

6.08           Notices

Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and will be given by personal delivery, by
registered mail or by electronic means of communication addressed to the
recipient as follows:

To ACCC :

Abitibi-Consolidated Company of Canada

1155, rue Metcalfe
Bureau 800
Montréal, Québec  H3B 5H2
Attn:    Legal Department
Fax:     (514) 394-3644

with copies to:

McCarthy Tetrault LLP
1000 de la Gauchetière Street West, Suite 2500
Montréal, Québec  H3B 0A2
Attn:    Marc Dorion
Fax:     (514) 397-5676

To the Partnership :

--------------------------------------------------------------------------------

-19-

 

Hydro-Québec, Production
75 René-Lévesque West, Blvd
Montréal, Québec  H2Z 1A4
Attn:    President
Fax:     (514) 289-3254

                                with copies to:

Hydro-Québec
75 René-Lévesque West, Blvd.
Montréal, Québec  H2Z 1A4
Attn: Executive Vice-President, Corporate Affairs and Secretary General

- and -

Ogilvy Renault LLP
1 Place Ville-Marie
Suite 2500
Montréal, Québec H3B 1R1
Attn:    Gino Martel
           Niko Veilleux
Fax:     (514) 286-5474

- and -

Alcoa Ltée

1 Place Ville Marie
Suite 2310
Montréal, Québec  H3B 3MS

Attn:    Vice-président, division énergie
Fax:     (514) 904-5029

- and -

Borden Ladner Gervais LLP

1000 Boulevard De La Gauchetière West
Suite 900
Montreal, Quebec  H3B 5H4

Attn:    Kenneth S. Atlas
Fax:     (514) 954-1905

- and -

--------------------------------------------------------------------------------

-20-

 

Stikeman Elliott LLP
1155 Boulevard René-Lévesque West
Suite 4000
Montreal, Quebec  H3B 3V2

Attn:    Kevin Kyte
Fax:     (514) 397-3446

or to such other street address, individual or electronic communication number
or address as may be designated by notice given by either party to the other. 
Any demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by registered mail, on the third Business Day following the
deposit thereof in the mail and, if given by electronic communication, on the
day of transmittal thereof if given during the normal business hours of the
recipient and on the Business Day during which such normal business hours next
occur if not given during such hours on any day.  If the party giving any
demand, notice or other communication knows or ought reasonably to know of any
difficulties with the postal system that might affect the delivery of mail, any
such demand, notice or other communication may not be mailed but must be given
by personal delivery or by electronic communication.

6.09           Governing Law

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Québec and the laws of Canada applicable therein.

6.10           Attornment

For the purpose of all legal proceedings this Agreement will be deemed to have
been performed in the Province of Québec and the courts of the Province of
Québec will have jurisdiction to entertain any action arising under this
Agreement. ACCC and the Partnership each attorns to the jurisdiction of the
courts of the Province of Québec.

6.11           Counterparts

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which taken together will be deemed to
constitute one and the same instrument.

6.12           Electronic Execution

Delivery of an executed signature page to this Agreement by any party by
electronic transmission will be as effective as delivery of a manually executed
copy of this Agreement by such party.

[Signature page follows.]

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF the parties have executed this Agreement.

 

 

 

 

ABITIBI-CONSOLIDATED COMPANY OF CANADA

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MANICOUAGAN POWER LIMITED PARTNERSHIP , by its general partner Manicouagan Power
General Partner ULC

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 4.02

 

PENSION AND BENEFITS AGREEMENT

 

BETWEEN

 

ABITIBI-CONSOLIDATED COMPANY OF CANADA

 

AND

 

MANICOUAGAN POWER, LIMITED PARTNERSHIP

 

MADE AS OF

 

● , 2009




 

--------------------------------------------------------------------------------


 

PENSION AND BENEFITS AGREEMENT

 

THIS AGREEMENT is made as of ●, 2009

BETWEEN

ABITIBI-CONSOLIDATED COMPANY OF CANADA, a company existing under the laws of the
Province of Québec ("ACCC")

-  and  -

MANICOUAGAN POWER, LIMITED PARTNERSHIP, a limited partnership created under the
laws of the Province of Québec (the "Partnership"), acting and represented by
its general partner, Manicouagan Power General Partner ULC, an unlimited
liability company existing under the laws of the Province of Nova Scotia,

WHEREAS ACCC and the Partnership have entered into an Asset Transfer Agreement
made as of the date hereof to effect the transfer of certain assets from ACCC to
the Partnership (the "Asset Transfer Agreement");

WHEREAS, Section 4.02 of the Asset Transfer Agreement contemplated that pension
and benefits matters will be dealt with as set out in a Pension and Benefits
Agreement;

NOW THEREFORE , in consideration of the premises and the covenants and
agreements herein contained, the parties hereto agree as follows:

ARTICLE 1 - INTERPRETATION

1.01           Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith, capitalized terms shall have the same respective
meanings as in the foregoing recitals or the Asset Transfer Agreement and:

"ACCC's Actuary" means Mercer (Canada) Limited, or such other qualified
actuarial firm as ACCC may advise;

"ACCC RPP" means the ACCC Non-Union and/or the ACCC Union RPP.

"ACCC Non-Union RPP" means the Régime de retraite à prestations déterminées des
employés non syndiqués d'Abitibi-Consolidated Inc. (Québec registration no.
101793 and CRA

--------------------------------------------------------------------------------

-2-

registration no. 940510) or, in the event that approval of certain plan merger
and division applications are not obtained, the Régime complémentaire de
retraite des employés non syndiqués d'Abitibi-Consolidated inc., anciennement
Donohue Inc. (Quebec registration no. 23058 and CRA registration no. 534313 or
other relevant pension plan;

"ACCC Union RPP" means the Régime complémentaire de retraite des employés
syndiqués de la Compagnie Abitibi-Consolidated du Canada – Division Pâtes et
Papier – Secteur Baie-Comeau (Quebec registration no. 22322 and CRA registration
no. 210542);

"ACCC Welfare Plans" means those plans (and any related fund or insurance
contract) sponsored by ACCC or for which ACCC is the policyholder or
contractholder and which provide life, health, dental, disability income or
other similar benefits to MPCo employees and former employees;

"Affected Members" means the Affected Union Members and the Affected Non-Union
Members.

"Affected Non-Union Members" means all Transferred Non-Union Employees and all
former non-union employees of MPCo (plus the relevant survivors and
beneficiaries of each such person) except for the MPCo DC Non-Union Employee,
and in respect of whom there are existing accrued benefits entitlements
immediately prior to the Effective Time under such ACCC Non-Union RPP and as
listed on Appendix 1.

"Affected Union Members" means all Transferred Union Employees and all former
Union employee of MPCo (plus the relevant survivors and beneficiaries of each
such person) and in respect of whom there are existing accrued benefits
entitlements immediately prior to the Effective Time under such ACCC Union RPP
and as listed on Appendix 2 hereto;

"Beneficiaries" has the meaning set out in Section 4.01(1);

"Final Transfer Amount" has the meaning set out in Section 3.01(9 );

"MPCo DC Non-Union Employee" means the person identified in Appendix 3;

"Partnership's Actuary" means Morneau Sobeco, or such other qualified actuarial
firm as the Partnership may advise;

"Partnership's RPP" has the meaning set out in Section 2.01;

"Partnership's Welfare Plans" has the meaning set out in Section 4.01(1);

"Pension Transfer Date" has the meaning set out in Section 3.01(11);

"Pension Transfer Report" ha s the meaning set out in Section 3.01(4);

"Third Party Actuary" has the meaning set out in Section 3.01(5);

"Transfer Amount" has the meaning set out in Section 3.01(4);

--------------------------------------------------------------------------------

-3-

"Transferred Employees" means the Transferred Non-Union Employees and the
Transferred Union Employees;

"Transferred Non-Union Employee" means each non-union employee of MPCo
immediately prior to the Effective Time;

"Transferred Union Employee" means each person employed by MPCo immediately
before the Effective Time who is represented by the Union; and

"Union" means the Section local 352 du Syndicat canadien des communications, de
l'énergie et du papier, secteur Baie-Comeau.

1.02           Headings

The division of this Agreement into Articles and Sections and the insertion of a
table of contents and headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement.  The terms
"hereof", "hereunder" and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof.  Unless something in
the subject matter or context is inconsistent therewith, references herein to
Articles, Sections and Schedules are to Articles and Sections of and Schedules
to this Agreement.

1.03           Extended Meanings

In this Agreement words importing the singular number include the plural and
vice versa, words importing any gender include all genders and words importing
persons include individuals, corporations, limited and unlimited liability
companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and Governmental Authorities.  The
term "including" means "including without limiting the generality of the
foregoing" and the term "third party" means any person other than ACCC and the
Partnership.

1.04           Statutory References

In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.

1.05           Currency

All references to currency herein are to lawful money of Canada.

--------------------------------------------------------------------------------

-4-

1.06           Appendices

The following are the Appendices to Agreement: 

Appendix 1 – List of Affected Non-Union Members

Appendix 2 – List of Affected Union Members

Appendix 3 – MPCo DC Non-Union Employee

1.07           Extended Meanings

In this Agreement, unless the context otherwise requires, words importing the
singular number only include the plural and vice versa, words importing any
gender include all genders and words importing persons include individuals,
partnerships, associations, trusts, unincorporated organizations and
corporations.

ARTICLE 2 - PENSION ARRANGEMENTS

2.01            Establishment of Partnership's RPP

The Partnership will establish and file for registration with the appropriate
Governmental Authority, a registered defined benefit pension plan (the
"Partnership's RPP") as soon as practicable after the Effective Time.

2.02            Defined Contribution Arrangement

From and after the Effective Time, the Partnership will provide the MPCo DC
Non-Union Employee with a defined contribution arrangement consistent with his
terms and conditions of employment in effect prior to the Effective Time.

ARTICLE 3 - Pension Transfer Terms

3.01              Pension Transfer Terms

(1)                ACCC will ensure that the relevant Transferred Employees
cease to participate in and accrue benefits under the relevant ACCC RPP as of
the Effective Time.

(2)                The Partnership's RPP will provide each eligible Transferred
Employee with pension benefits and ancillary benefits that are the same as those
that would have been provided to such Transferred Employees under the relevant
ACCC RPP as at the day prior to the Effective Time if such employee had
continued in the relevant ACCC RPP. 

(3)                The Partnership acknowledges that, as required by applicable
Laws, Partnership's RPP will recognize membership of the relevant Transferred
Employees in the relevant ACCC RPP for the purposes of eligibility for
membership in, eligibility for ancillary and pension benefits and locking-in
under the Partnership's RPP and, subject to the transfer of the Final Transfer
Amount, will also recognize for purposes of accrual of benefits in respect of
all Affected Members periods of credited service recognized in the relevant ACCC
RPP as of the

--------------------------------------------------------------------------------

-5-

Effective Time.  The Partnership and ACCC will co-operate to provide the other
party with such information (to the extent in its possession and control) in
respect of the Affected Members who participated in the relevant ACCC RPP  as at
the Effective Time as the Partnership reasonably requires to administer the
Partnership's RPP properly and as ACCC requires to administer the relevant ACCC
RPP properly.  For greater certainty, the Partnership's RPP will, conditional
upon receipt of the Final Transfer Amount defined in Section 3.01(9), assume all
obligations to provide pensions to Affected Members under the relevant ACCC RPP 
in respect of their service recognized thereunder up to the Effective Time, but
will not assume any other obligation or liability in respect of the ACCC RPPs.

(4)                As soon as practicable after the Effective Time but in any
event within sixty (60) days following the Effective Time, ACCC shall provide
all relevant data to and instruct ACCC's Actuary to prepare an actuarial report
with respect to each ACCC RPP  ( "Pension Transfer Report") in which ACCC's
Actuary will determine as of the Effective Time in respect of each ACCC RPP the
amount of assets to be transferred, in accordance with Chapter XII of the
Supplemental Pension Plans Act (Quebec), from the relevant ACCC RPP to the
Partnership's RPP with respect to the benefits entitlements of the Affected
Members under the relevant ACCC RPP as at the Effective Time (the "Transfer
Amount").  ACCC shall make the details of these calculations and their results,
including all data and information used by ACCC's Actuary to perform these
calculations and achieve these results and all relevant data and information
reasonably requested by the Partnership or the Partnership's Actuary, available
to the Partnership and the Partnership's Actuary for their review and
confirmation.

(5)                Prior to and following the Effective Time, ACCC shall cause
ACCC's Actuary to be reasonably available to the Partnership and the
Partnership's Actuary to respond to questions and information requests and shall
provide information and data that is available to ACCC or ACCC's Actuary and
reasonably requested by the Partnership or the Partnership's Actuary regarding
the assets and liabilities to be transferred pursuant to this Article 3. The
amounts calculated pursuant to this Article 3 will be calculated by ACCC's
Actuary, and will be subject to review by the Partnership's Actuary for the
purpose of confirming that the Pension Transfer Report was prepared in
accordance with Section 3.01 (4).  All expenses in connection with the
preparation of the Pension Transfer Reports shall be for the account of ACCC and
all expenses of the Partnership and the Partnership's Actuary in reviewing each
Pension Transfer Report shall be for the account of the Partnership.  As soon as
practicable after the Effective Time, and in any event within ninety (90) days
after the date ACCC has provided both instruction and data in accordance with
Section 3.01(5), ACCC shall or shall cause ACCC's Actuary to provide the
Partnership with a copy of the Pension Transfer Reports and any back-up data
reasonably requested by the Partnership's Actuary.  If the Partnership or the
Partnership's Actuary does not notify ACCC to the contrary within sixty (60)
days after the delivery to the Partnership of a Pension Transfer Report, such
Pension Transfer Report shall be deemed to be final, conclusive and binding on
the parties.  If, however, the Partnership notifies ACCC in writing within that
period that it and the Partnership's Actuary believe that the Pension Transfer
Report was not prepared in accordance with the requirements of  Section 3.01(4)
or with Applicable Law and the notice specifies (i) the precise items of the
calculations challenged, (ii) the basis of the challenge, and (iii) the amount
of the adjustment they propose with respect to each such item, the Partnership
and ACCC will then attempt to resolve their differences with respect thereto. 
ACCC and the Partnership shall attempt to resolve the differences but if the
Partnership and ACCC are

--------------------------------------------------------------------------------

-6-

unable to resolve their dispute within ninety (90) days after the date the
Partnership notifies ACCC of the disputed items, the disputed items shall be
submitted for resolution to a third party actuary (the "Third Party Actuary"),
who will be appointed jointly by ACCC and the Partnership.  The Third Party
Actuary will act as an expert and not an arbitrator and will determine the
content of the Pension Transfer Report in accordance with Section 3.01(4).  Such
determination will be final and binding on all parties.  The fees and expenses
of such Third Party Actuary will be borne equally by ACCC and the Partnership. 
Once a settlement or determination has been achieved, ACCC and the Partnership
shall be deemed to have accepted the revised calculation upon its delivery to
the Partnership.

(6)                As soon as practicable after the date on which a Pension
Transfer Report is accepted or deemed to be accepted by the Partnership, ACCC
shall make application to the applicable Governmental Authorities for the
approval of such Pension Transfer Report and the transfer of assets from the
funding medium of the relevant ACCC RPP to the funding medium of the Partnership
RPP.

(7)                If any Governmental Authority refuses to permit a transfer of
assets in the amount equal to the Transfer Amount, the Transfer Amount shall
then be the amount that the Governmental Authority advises would be acceptable
to it.

(8)                From the Effective Time to the Pension Transfer Date, the
Partnership shall provide ACCC with all necessary information required by ACCC
in order to compute benefit payments relating to Transferred Employees.  In
accordance with that information provided by the Partnership, ACCC shall cause
the funding agent for relevant ACCC RPP to pay and record, as required, all
benefit payments relating to Transferred Employees or the other Affected Members
in respect of service recognized under the relevant ACCC RPP prior to the
Effective Time.

(9)                As soon as practicable following receipt of all required
approvals from all Governmental Authorities for the transfer of assets from the
funding medium of the relevant ACCC RPP to the funding medium of the
Partnership's RPP, ACCC shall cause ACCC's Actuary to calculate the Final
Transfer Amount in respect of the relevant ACCC RPP and shall advise the
Partnership of such Final Transfer Amount.  For purposes of this Section
3.01(9), the term "Final Transfer Amount" in respect of  each relevant ACCC RPP
shall mean the Transfer Amount adjusted as follows:

(a)              credited with interest from the Effective Time to the Pension
Transfer Date;

(b)             reduced by any benefit payments paid pursuant to Section
3.01(8);

(c)              reduced by expenses incurred and charged to the fund, in
respect of the period between the Effective Time and the Pension Transfer Date
that are attributable to the administration of the relevant ACCC RPP in respect
of the Affected Members; calculated on a herefo basis of the solvency
liabilities of the Affected Members to the solvency liabilities of all members
of the relevant ACCC RPP determined as at the Effective Time, and

--------------------------------------------------------------------------------

-7-

(d)             reduced by the amount of interest that would have been earned on
the amount of any benefit payment, administration charge, expense or cost that
was paid in accordance with (b) – (c) above from the date the benefit payment,
administration charge, expense or cost was paid, to the Pension Transfer Date
and for the purposes of this Section 3.01(9)(d) interest shall be at the rate
determined for 3.01(9)(a), but commensurately reduced for the partial periods of
the cash flows in 3.01(9)(d).

(10)            For purposes of Section 3.01(9), except as otherwise required by
the relevant Governmental Authorities interest in respect of the relevant ACCC
RPP shall be based on the following rates:  

(a)                 for the period from the Effective Time to the last day of
the month immediately preceding the month in which the Pension Transfer Date
falls, interest shall be credited based on the investment return (net of
investment management expenses), whether positive or negative, earned by the
assets of the relevant ACCC RPP in the funding medium thereof; and

(b)                for the period from the first day of the month in which the
Pension Transfer Date falls to the applicable Pension Transfer Date, interest
shall be credited based on the prevailing rate for thirty (30) day Government of
Canada Treasury Bills (CANSIM Series v39063) as at the end of the calendar month
immediately preceding the applicable Pension Transfer Date.

(11)            ACCC shall make the details of the calculations (and the data
used to make the calculations) made in accordance with Section 3.01(9) and their
results available to the Partnership and its actuary for their review and
confirmation.  The Partnership shall notify ACCC within thirty (30) days of
receiving these calculations (and the data used to make the calculations) as to
its agreement or disagreement with ACCC's calculation of the Final Transfer
Amount.  If the Partnership disagrees with ACCC's calculation of the Final
Transfer Amount, the Partnership and ACCC shall have recourse to the dispute
resolution mechanism in Section 3.01(5) above.

(12)            As soon as practicable following the date on which the Final
Transfer Amount is finally determined, ACCC shall cause an amount of  cash,
equal to the Final Transfer Amount to be transferred (in a manner proposed by
ACCC in consultation with the Partnership), to the funding medium of the
Partnership's RPP.  The date on which the assets are transferred is, in respect
of a relevant ACCC RPP referred to herein as the "Pension Transfer Date".

ARTICLE 4 - WELFARE BENEFIT PLANS

4.01           Welfare Benefit Plans

(1)                The Partnership will establish, effective as of and from the
Effective Time, group insurance arrangements and other plans and programs for
the Affected Members and the MPCo DC Non-Union Employee (the "Beneficiaries")
that provide benefits which are substantially similar, where reasonably
possible, to the benefits in the corresponding ACCC Welfare Plans as at the
Effective Time (the "Partnership's Welfare Plans").  Except as may be otherwise

--------------------------------------------------------------------------------

-8-

provided in Section 4.01(2) or 4.01(3), effective as of the Effective Time, the
Beneficiaries who participated in the ACCC Welfare Plans will cease to
participate in and accrue benefits under such plans in accordance with the terms
thereof and will commence without interruption, participation in the
Partnership's Welfare Plans.  Each such Beneficiary will be entitled to credit
in the Partnership's Welfare Plans for service recognized by the ACCC Welfare
Plans as at the Effective Time for the purposes of determining eligibility for
participation and benefits under the Partnership's Welfare Plans.  For greater
certainty, Partnership will waive, or cause to be waived, any pre-existing
medical condition or other restriction under the Partnership's Welfare Plans
which is capable of being waived by it and will use all reasonable commercial
efforts to cause any other such condition or restriction to be so waived, that
would prevent immediate and full participation of any such Beneficiaries in any
Partnership's Welfare Plan, to the extent that each such Beneficiaries was
covered by the corresponding ACCC Welfare Plan.  Beneficiaries who are not
participants in the ACCC Welfare Plans will become eligible to become
participants in the Partnership's Welfare Plans after the Effective Time subject
to and in accordance with the terms thereof.

(2)              Except as provided in Section 4.01(3),

(a)              the ACCC Welfare Plans will retain and be responsible for and
will pay or cause to be paid all amounts payable by reason of events that took
place or illnesses, injuries, disabilities, or deaths that occurred prior to the
Effective Time in respect of all Beneficiaries, provided such amounts are
payable in accordance with the terms of the ACCC Welfare Plans;

(b)              the Partnership will be solely responsible for and will pay or
cause to be paid all amounts that become payable by reason of events that took
place or illnesses, injuries, disabilities, or deaths that occurred on or
following the Effective Time in respect of all Beneficiaries, provided such
amounts are payable in accordance with the terms of the Partnership's Welfare
Plan; and

(c)              for the purposes of this Section 4.01(2), a claim shall be
deemed to have been incurred: (i) with respect to all death or dismemberment
claims, on the actual date of death or dismemberment; (ii) with respect to all
health care, vision and dental claims, on the date the service or supply was
purchased or received by the Beneficiary (or his or her eligible spouse,
beneficiary or dependant); and (iii) with respect to all income replacement
claims, on the date of occurrence of the injury or other event that renders the
employee eligible herefore.

(3)              For greater certainty, with respect to any Beneficiary who is a
disabled employee as at the Effective time, ACCC and the relevant ACCC Welfare
Plans, will be responsible on and after the Effective Time for ensuring that any
such employee receives any income replacement benefits to which such employee is
entitled under the ACCC Welfare Plans as at the Effective Time, and the
Partnership will be responsible under the Partnership's Welfare Plans for any
life, medical, dental, and other similar benefits to which any such employee is
entitled while in receipt of such income replacement benefit.

--------------------------------------------------------------------------------

-9-

ARTICLE 5 - GENERAL

5.01           Further Assurances

Each of ACCC and the Partnership will from time to time execute and deliver all
such further documents and instruments and do all acts and things as the other
party may reasonably require to effectively carry out or better evidence or
perfect the full intent and meaning of this Agreement.

5.02           Time of the Essence

Time is of the essence of this Agreement.

5.03           Benefit of the Agreement

This Agreement will enure to the benefit of and be binding upon the respective
heirs, executors, administrators, other legal representatives, successors and
permitted assigns of the parties.

5.04           Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between the parties with respect thereto.  There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the parties other than as
expressly set forth in this Agreement.

5.05           Amendments and Waivers

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by both of the parties.  No waiver of any breach of
any provision of this Agreement will be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided, will be limited to the specific breach waived.

5.06           Assignment

This Agreement may not be assigned by a party without the prior written consent
of the other party.

5.07           Notices

Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and will be given by personal delivery, by
registered mail or by electronic means of communication addressed to the
recipient as follows:

--------------------------------------------------------------------------------

-10-

To ACCC:

Abitibi-Consolidated Company of Canada
1155, rue Metcalfe
Bureau 800
Montréal, Québec  H3B 5H2

Fax No.:             (514) 394-3644

Attention :         Legal Department

To the Partnership:      [NTD:  Ogilvy Renault to confirm whether these are the
correct addresses.]

Hydro-Québec, Production
75 René-Lévesque West, Blvd
Montréal, Québec  H2Z 1A4

Fax :    (514) 289-3254

Attention :        President

- and –

Hydro-Québec
75 René-Lévesque West, Blvd.
Montréal, Québec  H2Z 1A4

Fax No.:          ●

Attention :      Executive Vice-President, Corporate Affairs and Secretary
General

or to such other street address, individual or electronic communication number
or address as may be designated by notice given by either party to the other. 
Any demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by registered mail, on the third Business Day following the
deposit thereof in the mail and, if given by electronic communication, on the
day of transmittal thereof if given during the normal business hours of the
recipient and on the Business Day during which such normal business hours next
occur if not given during such hours on any day.  If the party giving any
demand, notice or other communication knows or ought reasonably to know of any
difficulties with the postal system that might affect the delivery of mail, any
such demand, notice or other communication may not be mailed but must be given
by personal delivery or by electronic communication.

5.08           Governing Law

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Québec and the laws of Canada applicable therein.

--------------------------------------------------------------------------------

-11-

5.09           Attornment

For the purpose of all legal proceedings this Agreement will be deemed to have
been performed in the Province of Québec and the courts of the Province of
Québec will have jurisdiction to entertain any action arising under this
Agreement. ACCC and the Partnership each attorns to the jurisdiction of the
courts of the Province of Québec.

5.10           Counterparts

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which taken together will be deemed to
constitute one and the same instrument.

5.11           Electronic Execution

Delivery of an executed signature page to this Agreement by any party by
electronic transmission will be as effective as delivery of a manually executed
copy of this Agreement by such party.

IN WITNESS WHEREOF the parties have executed this Agreement.

[Signature page follows.]


 

--------------------------------------------------------------------------------

-12-

 

 

ABITIBI-CONSOLIDATED COMPANY OF CANADA

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

MANICOUAGAN POWER, LIMITED PARTNERSHIP , by its general partner, Manicouagan
Power General Partner ULC

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 


 

--------------------------------------------------------------------------------

 

Appendix 1

LIST OF AFFECTED NON-UNION MEMBERS

 

[NTD: List to be added at closing.]

--------------------------------------------------------------------------------

-2-


Appendix 2

LIST OF AFFECTED UNION MEMBERS

 

[NTD: List to be added at closing.]

--------------------------------------------------------------------------------

-3-

Appendix 3

MPCO DC NON-UNION EMPLOYEE

 

[NTD: List to be added at closing.]

--------------------------------------------------------------------------------


 

EXHIBIT B TO ACQUISITION AGREEMENT -  

[INTENTIONALLY DELETED.]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO ACQUISITION AGREEMENT -

VESTING ORDER

 

 

SUPERIOR COURT

CANADA PROVINCE OF QUEBEC DISTRICT OF MONTREAL     No:              
500-11-036133-094     DATE:         November 17, 2009        
PRESENT:                    THE HONOURABLE MR. JUSTICE CLÉMENT GASCON , J.S.C.  
    IN THE MATTER OF THE PLAN OF COMPROMISE OR ARRANGEMENT OF:     
ABITIBIBOWATER INC.     And     ABITIBI-CONSOLIDATED INC.     And     BOWATER
CANADIAN HOLDINGS INC.     And     The other Petitioners listed on Schedules " A
" , " B " and " C "   Debtors   And   ERNST & YOUNG INC.   Monitor          

JUDGMENT ON MOTION FOR THE ISSUANCE OF A VESTING ORDER IN RESPECT OF THE SALE OF
THE MPCO ASSET (#324)

      [1] CONSIDERING Petitioners' Motion for the Issuance of a Vesting Order in
Respect of the MPCo Asset dated November 12 , 2009 (the "Motion");

   

--------------------------------------------------------------------------------

 

[2] CONSIDERING the Order of this Court dated September 29, 2009 (the "MPCo
Order") approving a certain Implementation Agreement (the "Implementation
Agreement") dated September 3, 2009 among ACI, ACCC, MPCo, Alcoa Canada and
Alcoa Ltd., to which has intervened HQ Énergie Inc.;     [3] CONSIDERING this
Court's approval and authorization, in the MPCo Order, of the transactions and
steps contemplated in the Implementation Agreement and the Step Plan (Exhibit A
thereto) (the "Proposed Transactions") with such alterations, amendments,
deletions or additions as the parties thereto may agree to with the consent of
the Monitor;     [4] CONSIDERING that upon the execution and delivery of the
Liquidation Agreement by and between MPCo and ACCC (the "Liquidation Agreement")
and as contemplated in one of the Proposed Transactions, MPCo will convey,
transfer and assign to ACCC, as of and with effect from the date and time set
forth in the Liquidation Agreement, all of the right, title and interest of MPCo
in and to all its property and assets, both corporeal and incorporeal and both
movable and immovable, wherever situated, and ACCC will assume, as of and with
effect from the date and time set forth in the Liquidation Agreement, all of the
obligations and liabilities (whether known or unknown, whether asserted or
unasserted, and whether or not required under GAAP to be accrued on the
financial statements) of MPCo and will indemnify MPCo and save it harmless
against and from all such obligations and liabilities;     [5] CONSIDERING the
request of the Land Registrar for the Land Registry Office in the Registration
Division of Saguenay for the inclusion of the specific wording appearing in
paragraph 7 of the conclusions of this Order;     [6] CONSIDERING the
authorization granted to ACI and ACCC to execute any and all documents necessary
in order to complete the Proposed Transactions;     [7] CONSIDERING the
representations of the parties;     [8] GIVEN the provisions of the Companies'
Creditors Arrangement Act ("CCAA");

FOR THESE REASONS, THE COURT:

[1] AUTHORIZES ACCC to enter into the Asset Transfer Agreement (the "Asset
Transfer Agreement") by and between ACCC, as acquiree, and Manicouagan Power
Limited Partnership (the "Partnership"), as acquiror , a draft of which is filed
as Exhibit R- 1 to the Motion, and into all the transactions contemplated
therein, with such alterations, changes, amendments, deletions or additions
thereto, as may be agreed to with the consent of each of Hydro-Québec, Alcoa
Canada Energy Company and the Monitor;      [2] AUTHORIZES ACCC and ACI to enter
into the Acquisition Agreement (the "Acquisition Agreement") by and between ACCC
and ACI, as selling parties, and HQ Énergie Inc. or another wholly-owned direct
subsidiary of Hydro-Québec, as purchaser (the purchaser under the Acquisition
Agreement, whether HQ Énergie Inc., another wholly-owned direct subsidiary of
Hydro-Québec or one of their permitted assignee under the Acquisition Agreement,
is hereinafter referred to as the "HQ Purchaser"),

 

--------------------------------------------------------------------------------

 

  an executed copy of which is filed as Exhibit R-2 to the Motion, and into all
the transactions contemplated therein, with such alterations, changes,
amendments, deletions or additions thereto as may be agreed to with the consent
of the Monitor;     [3] AUTHORIZES ACCC is authorized to enter into the Unit
Transfer Agreement (the "Unit Transfer Agreement") and the Share Purchase
Agreement (the "Share Purchase Agreement") by and between ACCC, as transferor,
and Alcoa Canada Energy Company, as transferee, drafts of which are filed, en
liasse, as Exhibit R-3 to the Motion, and into all the transactions contemplated
therein, with such alterations, changes, amendments, deletions or additions
thereto as may be agreed to with the consent of the Monitor;     [4] ORDERS and
DECLARES that upon the execution and delivery of the Asset Transfer Agreement
and upon all conditions to closing having been satisfied or waived (save and
except for the registration of the present Order in the Land Registry without
adverse entry), all obligations of the Partnership that are required to be
satisfied at or prior to closing under the Asset Transfer Agreement having been
satisfied and the delivery of a Monitor's certificate, substantially in the form
of the draft Monitor's Certificate appended as Annex "I" hereto, confirming same
(the "Monitor's Certificate"), all right, title and interest in and to the
assets described in the Asset Transfer Agreement (the "Transferred Assets"),
shall vest absolutely and exclusively in and with the Partnership , free and
clear of and from any and all claims, liabilities, obligations, interests, prior
claims, hypothecs, security interests (whether contractual, statutory or
otherwise), liens, assignments, judgments, executions, writs of seizure and
sale, options, adverse claims, levies, charges, liabilities (direct, indirect,
absolute or contingent), pledges, servitudes which materially interfere with the
operation, value or use of the Transferred Assets, executions, rights of first
refusal or other pre-emptive rights in favour of third parties, mortgages,
hypothecs, trusts or deemed trusts (whether contractual, statutory or
otherwise), restrictions on transfer of title, or other claims or encumbrances,
whether or not they have attached or been perfected, registered, published or
filed and whether secured, unsecured or otherwise (collectively, the
"Transferred Assets Encumbrances"), including without limiting the generality of
the foregoing: (i) any Transferred Assets Encumbrances created by the Order
issued on April 17, 2009 by Justice Clément Gascon, J.S.C., as amended, and/or
any other CCAA order; and (ii) all Transferred Assets Encumbrances evidenced by
registration, publication or filing pursuant to the Civil Code of Québec, any
other personal or movable property registry system, the Bank Act or any other
applicable legislation and, for greater certainty, ORDERS that all of the
Transferred Assets Encumbrances affecting or relating to the Transferred Assets
be expunged and discharged as against the Transferred Assets, in each case
effective as of the applicable time and date set out in the Asset Transfer
Agreement;     [5] ORDERS and DECLARES that upon the portion of the Purchase
Price (as defined in the Acquisition Agreement) that is payable at closing and
the Assignment Consideration Amount (as defined in the Acquisition Agreement)
(and all applicable taxes) having been paid, all conditions to closing having
been satisfied or waived (save and except for the registration of the present
Order in the Land Registry without adverse entry), all obligations of the
Purchaser that are required to be satisfied at or

 

--------------------------------------------------------------------------------

 

  prior to closing under the Acquisition Agreement having been satisfied and the
delivery of the Monitor's Certificate confirming same, all right, title and
interest in and to the partnership units in the capital of the Partnership, the
shares in the capital of Manicouagan Power General Partner ULC (the "General
Partner") and the Abitibi Power Purchase Contracts (as defined in the
Acquisition Agreement) described in the Acquisition Agreement as being sold to
the HQ Purchaser (the "HQ Assets"), shall vest absolutely and exclusively in and
with the HQ Purchaser , free and clear of and from any and all claims,
liabilities, obligations, interests, prior claims, hypothecs, security interests
(whether contractual, statutory or otherwise), liens, assignments, judgments,
executions, writs of seizure and sale, options, adverse claims, levies, charges,
liabilities (direct, indirect, absolute or contingent), pledges, servitudes
which materially interfere with the operation, value or use of the HQ Assets,
executions, rights of first refusal or other pre-emptive rights in favour of
third parties, mortgages, hypothecs, trusts or deemed trusts (whether
contractual, statutory or otherwise), restrictions on transfer of title, or
other claims or encumbrances, whether or not they have attached or been,
perfected, registered, published or filed and whether secured, unsecured or
otherwise (collectively, the "HQ Assets Encumbrances"), including without
limiting the generality of the foregoing: (i) any HQ Assets Encumbrances created
by the Order issued on April 17, 2009 by Justice Clément Gascon, J.S.C., as
amended, and/or any other CCAA order; and (ii) all HQ Assets Encumbrances
evidenced by registration, publication or filing pursuant to the Civil Code of
Québec, any other personal or movable property registry system, the Bank Act or
any other applicable legislation and, for greater certainty, ORDERS that all of
the HQ Assets Encumbrances affecting or relating to the HQ Assets be expunged
and discharged as against the HQ Assets, in each case effective as of the
applicable times and date set out in the Acquisition Agreement;     [6] ORDERS
and DECLARES that upon the execution and delivery of the Unit Transfer Agreement
and the Share Purchase Agreement and upon all conditions to closing having been
satisfied or waived, all obligations of Alcoa Canada Energy Company under the
Unit Transfer Agreement and the Share Purchase Agreement that are required to be
satisfied at or prior to closing having been satisfied and the delivery of the
Monitor's Certificate confirming same, all right, title and interest in and to
the partnership units in the capital of the Partnership and in and to the shares
in the capital of the General Partner described in the Unit Transfer Agreement
and in the Share Purchase Agreement (the "Alcoa Assets"), shall vest absolutely
and exclusively in and with Alcoa Canada Energy Company, free and clear of and
from any and all claims, liabilities, obligations, interests, prior claims,
hypothecs, security interests (whether contractual, statutory or otherwise),
liens, assignments, judgments, executions, writs of seizure and sale, options,
adverse claims, levies, charges, liabilities (direct, indirect, absolute or
contingent), pledges, servitudes which materially interfere with the operation,
value or use of the Alcoa Assets, executions, rights of first refusal or other
pre-emptive rights in favour of third parties, mortgages, hypothecs, trusts or
deemed trusts (whether contractual, statutory or otherwise), restrictions on
transfer of title, or other claims or encumbrances, whether or not they have
attached or been, perfected, registered, published or filed and whether secured,
unsecured or otherwise (collectively, the "Alcoa Assets Encumbrances"),
including without limiting the generality of the foregoing: (i) any Alcoa Assets
Encumbrances created by the Order issued on April 17, 2009 by Justice Clément
Gascon, J.S.C., as amended,

  

--------------------------------------------------------------------------------

 

  and/or any other CCAA order; and (ii) all Alcoa Assets Encumbrances evidenced
by registration, publication or filing pursuant to the Civil Code of Québec, any
other personal or movable property registry system, the Bank Act or any other
applicable legislation and, for greater certainty, ORDERS that all of the Alcoa
Assets Encumbrances affecting or relating to the Alcoa Assets be expunged and
discharged as against the Alcoa Assets, in each case effective as of the
applicable time and date set out in the Unit Transfer Agreement or the Share
Purchase Agreement, as applicable;     [7] ORDERS the Land Registrar for the
Land Registry Office in the Registration Division of Saguenay , upon
presentation of a certified copy of this Order accompanied by the required
application for registration and upon payment of the prescribed fees, to publish
this Order and (i) to proceed with an entry on the index of immovables showing
Abitibi-Consolidated Company of Canada as the absolute owner or as the absolute
tenant, as the case may be, in regards to the real property identified on Annex
" II " hereto (the "Real Property") and (ii) after the entry has been made in
(i), to proceed with an entry on the index of immovables showing the Partnership
as the absolute owner or as the absolute tenant, as the case made be, in regards
to the Real Property;     [8] ORDERS that notwithstanding:       a) the
proceedings under the CCAA;         b) any petitions for a receiving order now
or hereafter issued pursuant to the Bankruptcy and Insolvency Act ("BIA") and
any order issued pursuant to any such petition; or         c) the provisions of
any federal or provincial legislation;       the vesting of the Transferred
Assets, the HQ Assets and the Alcoa Assets as contemplated in this Vesting
Order, as well as the execution of the Asset Transfer Agreement, the Acquisition
Agreement, the Unit Transfer Agreement and the Share Purchase Agreement pursuant
to this Vesting Order, are to be binding on any trustee in bankruptcy that may
be appointed, and shall not be void or voidable nor deemed to be a settlement,
fraudulent preference, assignment, fraudulent conveyance, transfer at undervalue
or other reviewable transaction under the BIA or any other applicable federal or
provincial legislation, nor shall it give rise to an oppression or any other
remedy;    

 

--------------------------------------------------------------------------------

 

[9] AUTHORIZES ACCC, in order to comply with any applicable pension legislation
requirement to eliminate all or part of any deficit in connection with the
transfer of assets and liabilities to a successor pension plan in respect of
employees and former employees of MPCo, to make, or arrange to be made, a
contribution to either or both of (a) the Régime de retraite à prestations
déterminées des employés non syndiqués d'Abitibi-Consolidated Inc., (Québec
registration no. 101793 and CRA registration no. 940510) or, in the event that
approval of certain plan merger and division applications are not obtained, the
Régime complémentaire de retraite des employés non syndiqués
d'Abitibi-Consolidated inc., anciennement Donohue Inc. (Quebec registration no.
23058 and CRA registration no. 534313) and (b) the Régime complémentaire de
retraite des employés syndiqués de la Compagnie Abitibi-Consolidated du Canada –
Division Pâtes et Papier – Secteur Baie-Comeau (Quebec registration no. 22322
and CRA registration no. 210542);     [10] ORDERS the provisional execution of
this Vesting Order notwithstanding any appeal and without the necessity of
furnishing any security;     [11] WITHOUT COSTS.         /s/ Clément Gascon,
J.S.C.       CLÉMENT GASCON, J.S.C.           Me Guy Martel and Me Joseph
Reynaud   STIKEMAN, ELLIOTT   Attorneys for the Debtors       Me, Avram Fishman
  FLANZ FISHMAN MELAND PAQUIN   Attorneys for the Monitor       Me Robert
Thornton   THORNTON GROUT FINNIGAN   Attorneys for the Monitor       Me
Dominique Gibbens   FASKEN, MARTINEAU, DUMOULIN   Attorneys for Wells Fargo
Bank, N.A., Administrative Agent under the Credit and   Guarantee Agreement
Dated April 1, 2008       Me Alain Riendeau   FASKEN, MARTINEAU, DUMOULIN  
Attorneys for Wells Fargo Bank, N.A., Administrative Agent under the Credit and
  Guarantee Agreement Dated April 1, 2008       Me Marc Duchesne   BORDEN,
LADNER, GERVAIS   Attorneys for the Ad hoc Committee of the Senior Secured
Noteholders and U.S. Bank National   Association, Indenture Trustee for the
Senior Secured Noteholders       Me Jean-Yves Simard   LAVERY, DE BILLY  
Co-Counsel for the Ad hoc Committee of Unsecured Noteholders of AbitibiBowater
Inc. and   certain of its Affiliates       Me Patrice Benoît   GOWLING LAFLEUR
HENDERSON LLP   Attorneys for Investissement Québec       Me Anastasia Flouris  
KUGLER, KANDESTIN, LLP   Attorneys for Alcoa       Date of hearing: November 17,
2009

 

--------------------------------------------------------------------------------

 

SCHEDULE "A"

ABITIBI PETITIONERS    

1.

ABITIBI -CONSOLIDATED INC.

2.

ABITIBI -CONSOLIDATED COMPANY OF CANADA

3.

3224112 NOVA SCOTIA LIMITED

4.

MARKETING DONOHUE INC.

5.

ABITIBI -CONSOLIDATED CANADIAN OFFICE PRODUCTS HOLDINGS INC.

6.

3834328 CANADA INC.

7.

6169678 CANADA INC.

8.

4042140 CANADA INC.

9.

DONOHUE RECYCLING INC.

10.

1508756 ONTARIO INC.

11.

3217925 NOVA SCOTIA COMPANY

12.

LA TUQUE FOREST PRODUCTS INC.

13.

ABITIBI -CONSOLIDATED NOVA SCOTIA INCORPORATED

14.

SAGUENAY FOREST PRODUCTS INC.

15.

TERRA NOVA EXPLORATIONS LTD.

16.

THE JONQUIERE PULP COMPANY

17.

THE INTERNATIONAL BRIDGE AND TERMINAL COMPANY,

18.

SCRAMBLE MINING LTD.

19.

9150-3383 QUÉBEC INC.

20.

ABITIBI-CONSOLIDATED (U.K.) INC.

 

  

--------------------------------------------------------------------------------

 

SCHEDULE "B"

BOWATER PETITIONERS    

1.

BOWATER CANADIAN HOLDINGS INC.

2.

BOWATER CANADA FINANCE CORPORATION

3.

BOWATER CANADIAN LIMITED

4.

3231378 NOVA SCOTIA COMPANY

5.

ABITIBIBOWATER CANADA INC.

6.

BOWATER CANADA TREASURY CORPORATION

7.

BOWATER CANADIAN FOREST PRODUCTS INC.

8.

BOWATER SHELBURNE CORPORATION

9.

BOWATER LAHAVE CORPORATION

10.

ST-MAURICE RIVER DRIVE COMPANY LIMITED

11.

BOWATER TREATED WOOD INC.

12.

CANEXEL HARDBOARD INC.

13.

9068-9050 QUÉBEC INC.

14.

ALLIANCE FOREST PRODUCTS (2001) INC.

15.

BOWATER BELLEDUNE SAWMILL INC.

16.

BOWATER MARITIMES INC.

17.

BOWATER MITIS INC.

18.

BOWATER GUÉRETTE INC.

19.

BOWATER COUTURIER INC.

 

--------------------------------------------------------------------------------

 

SCHEDULE "C"

18.6 CCAA PETITIONERS    

1.

ABITIBIBOWATER INC.

2.

ABITIBIBOWATER US HOLDING 1 CORP.

3.

BOWATER VENTURES INC.

4.

BOWATER INCORPORATED

5.

BOWATER NUWAY INC.

6.

BOWATER NUWAY MID-STATES INC.

7.

CATAWBA PROPERTY HOLDINGS LLC

8.

BOWATER FINANCE COMPANY INC.

9.

BOWATER SOUTH AMERICAN HOLDINGS INCORPORATED

10.

BOWATER AMERICA INC.

11.

LAKE SUPERIOR FOREST PRODUCTS INC.

12.

BOWATER NEWSPRINT SOUTH LLC

13.

BOWATER NEWSPRINT SOUTH OPERATIONS LLC

14.

BOWATER FINANCE II, LLC

15.

BOWATER ALABAMA LLC

16.

COOSA PINES GOLF CLUB HOLDINGS LLC

 

--------------------------------------------------------------------------------

 

ANNEX I

[DRAFT] CERTIFICATE OF THE MONITOR

TO ONE OF THE HONOURABLE JUDGES OF THE SUPERIOR COURT, SITTING IN COMMERCIAL
DIVISION, IN AND FOR THE JUDICIAL DISTRICT OF MONTRÉAL, THE MONITOR RESPECTFULLY
SUBMITS THE FOLLOWING:

1. On April 17, 2009, the Superior Court of Quebec (the "Court") issued an order
(as subsequently amended and restated, the "Initial Order") pursuant to the
Companies' Creditors Arrangement Act (the "CCAA") in respect of
(i) Abitibi-Consolidated Inc. ("ACI") and subsidiaries thereof (collectively,
the "Abitibi Petitioners"),1 (ii) Bowater Canadian Holdings Inc. and
subsidiaries thereof (collectively, the "Bowater Petitioners")2 and
(iii) certain partnerships3.     2 . Pursuant to the terms of the Initial Order,
Ernst & Young Inc. (the "Monitor") was named monitor of, inter alia, the Abitibi
Petitioners.     3 . Any undefined capitalized expression used herein has the
meaning set forth in the Initial Order and in the Petitioners' Motion for the
Issuance of a Vesting Order in Respect of the MPCo Asset (the "MPCo Vesting
Motion") dated November 12, 2009.     4 . On November [●] , 2009, the Court
issued an Order (the "MPCo Vesting Order") thereby, inter alia:       (a)
approving the terms of an Asset Transfer Agreement by and between ACCC, as
acquiree, and the Partnership, as acquiror (the "Asset Transfer Agreement"), a
draft of which was communicated as Exhibit R-1 to the MPCo Vesting Motion,
providing for the vesting in the Partnership of ACCC's right, title and interest
in and

     

--------------------------------------------------------------------------------

1    The Abitibi Petitioners are Abitibi-Consolidated Inc., Abitibi-Consolidated
Company of Canada, 3224112 Nova Scotia Limited, Marketing Donohue Inc.,
Abitibi-Consolidated Canadian Office Products Holdings Inc., 3834328 Canada
Inc., 6169678 Canada Incorporated., 4042140 Canada Inc., Donohue Recycling Inc.,
1508756 Ontario Inc., 3217925 Nova Scotia Company, La Tuque Forest Products
Inc., Abitibi-Consolidated Nova Scotia Incorporated, Saguenay Forest Products
Inc., Terra Nova Explorations Ltd., The Jonquière Pulp Company, The
International Bridge and Terminal Company, Scramble Mining Ltd., 9150-3383
Québec Inc. and Abitibi-Consolidated (U.K.) Inc.

2    The Bowater Petitioners are Bowater Canadian Holdings Incorporated.,
Bowater Canada Finance Corporation, Bowater Canadian Limited, 3231378 Nova
Scotia Company, AbitibiBowater Canada Inc., Bowater Canada Treasury Corporation,
Bowater Canadian Forest Products Inc., Bowater Shelburne Corporation, Bowater
LaHave Corporation, St. Maurice River Drive Company Limited, Bowater Treated
Wood Inc., Canexel Hardboard Inc., 9068-9050 Québec Inc., Alliance Forest
Products (2001) Inc., Bowater Belledune Sawmill Inc., Bowater Maritimes Inc.,
Bowater Mitis Inc., Bowater Guérette Inc. and Bowater Couturier Inc.

3    The partnerships are Bowater Canada Finance Limited Partnership, Bowater
Pulp and Paper Canada Holdings Limited Partnership and Abitibi-Consolidated
Finance LP.

 

--------------------------------------------------------------------------------

 

    to the Transferred Assets, which vesting is to be effective with respect to
the Transferred Assets, as of the applicable time and date set out in the Asset
Transfer Agreement, upon the delivery by the Monitor of a certificate confirming
that (i) the Asset Transfer Agreement has been executed and delivered; (ii) all
conditions to closing have been satisfied or waived (save and except for the
registration of the MPCo Vesting Order in the Land Registry without adverse
entry); and (iii) all obligations of the Partnership that are required to be
satisfied at or prior to closing under the Asset Transfer Agreement have been
satisfied;         (b) approving the terms of an Acquisition Agreement (the
"Acquisition Agreement") by and between ACCC and ACI, as selling parties, and HQ
Énergie Inc., any wholly-owned direct subsidiary of Hydro-Québec or one of their
permitted assigns under the Acquisition Agreement (the "HQ Purchaser"), as
purchaser, a draft of which was communicated as Exhibit R-2 to the MPCo Vesting
Motion, providing for the vesting in HQ Purchaser of ACCC and ACI's right, title
and interest in and to the HQ Assets, which vesting is to be effective with
respect to the HQ Assets, as of the applicable times and date set out in the
Acquisition Agreement, upon the delivery by the Monitor of a certificate
confirming that (i) the portion of the Purchase Price (as defined in the
Acquisition Agreement) payable at closing and the Assignment Consideration
Amount (as defined in the Acquisition Agreement) (and all applicable taxes) have
been paid; (ii) all conditions to closing have been satisfied or waived (save
and except for the registration of the MPCo Vesting Order in the Land Registry
without adverse entry); and (iii) all obligations of the Purchaser that are
required to be satisfied at or prior to closing under the Acquisition Agreement
have been satisfied.         (c) approving the terms of a Unit Transfer
Agreement (the "Unit Transfer Agreement") and a Share Purchase Agreement (the
"Share Purchase Agreement") by and between ACCC, as transferor, and Alcoa Canada
Energy Company, as transferee, drafts of which were communicated, en liasse, as
Exhibit R-3 to the MPCo Vesting Motion, providing for the vesting in Alcoa
Canada Energy Company of ACCC's right, title and interest in and to the Alcoa
Assets, which vesting is to be effective with respect to the Alcoa Assets, as of
the applicable time and date set out in the Unit Transfer Agreement or the Share
Purchase Agreement as applicable, upon the delivery by the Monitor of a
certificate confirming that (i) the Unit Transfer Agreement and the Share
Purchase Agreement have been executed and delivered; (ii) all conditions to
closing have been satisfied or waived; and (iii) all obligations of Alcoa Canada
Energy Company under the Unit Transfer Agreement and the Share Purchase
Agreement that are required to be satisfied at or prior to closing have been
satisfied.             THE MONITOR CERTIFIES THAT IT HAS BEEN ADVISED BY ACI AND
ACCC THAT :         (a) the Asset Transfer Agreement, the Unit Transfer
Agreement and the Share Purchase Agreement have been executed and delivered;    
    (b) the portion of the Purchase Price (as defined in the Acquisition
Agreement)

 

--------------------------------------------------------------------------------

 

    payable at closing and the Assignment Consideration Amount (as defined in
the Acquisition Agreement) (and all applicable taxes) have been paid;        
(c) all conditions to closing in connection with the transactions contemplated
in the Asset Transfer Agreement, the Acquisition Agreement (Article 6), the Unit
Transfer Agreement and the Share Purchase Agreement have been satisfied or
waived by the parties thereto, save and except for the the publication of the
MPCo Vesting Order with the Land Registrar without adverse entry;         (d)
all obligations of the Partnership that are required to be satisfied at or prior
to closing under the Asset Transfer Agreement have been satisfied;         (e)
all obligations of the HQ Purchaser that are required to be satisfied at or
prior to closing under the Acquisition Agreement have been satisfied or waived;
        (f) all obligations of Alcoa Canada Energy Company under the Unit
Transfer Agreement and the Share Purchase Agreement that are required to be
satisfied at or prior to closing have been satisfied or waived.       D. This
Certificate was delivered by the Monitor at ____ [TIME] on ____________ [DATE].


 

 

 

Ernst & Young Inc. in its capacity as the monitor for the restructuration
proceedings under the Companies' Creditors Arrangement Act of AbitibiBowater
Inc., Abitibi-Consolidated Inc., Bowater Canadian Holdings Inc. and the other
Petitioners listed herein, and not in its personal capacity

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 

ANNEX II

DESCRIPTION OF REAL PROPERTY

A.   OWNED REAL PROPERTY           The immovable properties situated in the City
of Baie-Comeau, known and designated as composed of:       1.   Lot THREE
MILLION SIX HUNDRED NINETY-THREE THOUSAND NINE HUNDRED AND NINETEEN (3 693 919)
of the cadastre of Québec, Registration Division of Saguenay. 2.   Lot THREE
MILLION SIX HUNDRED FOUR THOUSAND AND EIGHT (3 604 008) of the cadastre of
Québec, Registration Division of Saguenay. 3.   Lot THREE MILLION SIX HUNDRED
FOUR THOUSAND AND TWELVE (3 604 012) of the cadastre of Québec, Registration
Division of Saguenay. 4.   Lot THREE MILLION SIX HUNDRED FOUR THOUSAND AND
THIRTEEN (3 604 013) of the cadastre of Québec, Registration Division of
Saguenay. 5.   Lot TWO MILLION NINE HUNDRED THREE THOUSAND EIGHT HUNDRED AND
SEVENTY-THREE (2 903 873) of the cadastre of Québec, Registration Division of
Saguenay. 6.   Lot THREE MILLION TWO HUNDRED ELEVEN THOUSAND AND SIXTY
(3 211 060) of the cadastre of Québec, Registration Division of Saguenay. 7.  
Lot THREE MILLION TWO HUNDRED TWELVE THOUSAND SIX HUNDRED AND FIFTY-SIX
(3 212 656) of the cadastre of Québec, Registration Division of Saguenay.      
    With all buildings, works and constructions thereon erected.       B.   
LEASED PROPERTY       B.1   All rights, titles and interests in the Lease
Agreement executed before Jean Panneton, Notary, on January 23, 1957 and
registered at the Land Register for the Registration Division of Saguenay (the
"Land Register") under number 159 778 as completed by supplemental deed
registered at the Land Register under number 159 779 as extended on February 23,
1986, as amended from time to time by deeds of abandonment registered at the
Land Register under numbers 65 067, 157 076, 177 038, 194 234 and 11 629 819,
undertakings of abandonment registered at the Land Register under number 164 005
and letters of abandonment dated April 13, 2001, July 18, 2003, March 3, 2006,
May 9, 2008, May 12, 2008 and May 13, 2008 affecting the following immovable
properties, namely:

       

--------------------------------------------------------------------------------

 

    PARCELLE 1 : Partie du lot 3 603 996 du cadastre du Québec           Une
partie du lot trois millionS six cent trois mille neuf cent q uatre-vingt-seize
(3 603 996) du cadastre du Québec, circonscription foncière de Saguenay, ville
de Baie-Comeau, de figure irrégulière, bornée vers le Nord par une autre partie
dudit lot 3 603 996, vers le Sud-Est et le Sud par le lot 3 603 987 du cadastre
du Québec, et vers l'Ouest par le lot 3 536 268 du cadastre du Québec.          
Cette partie du lot 3 603 996 peut être plus particulièrement décrite comme
suit :           Commençant au point représenté sur le plan préparé par Raynald
Babin, arpenteur-géomètre, le 25 octobre 2009, portant le numéro D10242DF-1 (le
« Plan ») par le point numéro « 10 ». Ledit point « 10 » est situé à
l'intersection des lots 3 603 996, 3 603 987 et 3 536 268, tous du cadastre du
Québec. Dudit point de départ, suivent les points représentés sur le Plan par
les chiffres 1, 2, 3, 4, 5, 6, 7, 8 et 9 tel qu'indiqué par le tableau
ci-dessous où chaque ligne y est déterminée par sa longueur.

 

DE

À

LIGNE

DISTANCE

10

1

DROITE

257,65 mètres

1

2

DROITE

1 507,0 mètres

2

3

COURBE

RAYON

86,02 mètres

184,01 mètres

3

4

DROITE

145,53 mètres

4

5

COURBE

RAYON

161,02 mètres

165,72 mètres

5

6

DROITE

739,37 mètres

6

7

COURBE

RAYON

67,87 mètres

864,08 mètres

7

8

DROITE

355,49 mètres

8

9

COURBE

RAYON

53,19 mètres

358,54 mètres

9

10

DROITE

17,21 mètres

 

    Fermant ainsi le périmètre de cette partie du lot 3 603 996, parcelle 1, tel
qu'indiqué sur le Plan.           La superficie de ladite parcelle représentée
sur le Plan par les chiffres 10, 1, 2, 3, 4, 5, 6, 7, 8, 9 et 10 est de
trente-six hectares et neuf cent quarante-deux millièmes. (36,942 ha)

 

--------------------------------------------------------------------------------

 

    PARCELLE 2 : Partie du lot 3 603 997 du cadastre du Québec           Une
partie du lot trois millions six cent trois mille neuf cent
quatre-vingt-dix-sept (3 603 997) du cadastre du Québec, circonscription
foncière de Saguenay, ville de Baie-Comeau, de figure irrégulière, bornée vers
le Nord et le Nord-Ouest par le lot 3 603 987 du cadastre du Québec, vers le
Nord-Est par une autre partie dudit lot 3 603 997, vers le Sud-Est et le Sud par
une autre partie dudit lot 3 603 997, étant un chemin d'accès à la rivière
Manicouagan, et vers l'Ouest par le lot 3 536 268 du cadastre du Québec.        
  Ladite partie du lot 3 603 997 peut être plus particulièrement décrite comme
suit :           Commençant au point représenté sur le Plan par le point numéro
« 11 ». Ledit point « 11 » est situé à l'intersection des lots 3 603 997,
3 603 987 et 3 536 268, tous du cadastre du Québec. Dudit point de départ,
suivent les points représentés sur le Plan par les chiffres 12, 13, 14, 15, 16,
17, 257, 254 et 25 tel qu'indiqué par le tableau ci-dessous où chaque ligne y
est déterminée par sa longueur.

                  

DE

À

LIGNE

DISTANCE

11

12

DROITE

21,72 mètres

12

13

COURBE

RAYON

46,41 mètres

312,82 mètres

13

14

DROITE

355,49 mètres

14

15

COURBE

RAYON

71,46 mètres

909,80 mètres

15

16

DROITE

739,37 mètres

16

17

COURBE

RAYON

205,44 mètres

211,44 mètres

17

257

DROITE

58,17 mètres

257

254

SINUEUSE

392,4 mètres

254

25

SINUEUSE

1 833,2 mètres

25

11

DROITE

167,92 mètres

 

    Fermant ainsi le périmètre de ladite partie du lot 3 603 997, parcelle 2,
tel qu'indiqué sur le Plan.           La superficie de ladite partie du lot
3 603 997 représentée sur le Plan par les chiffres 11, 12, 13, 14, 15, 16, 17,
257, 254, 25 et 11 est de trente et un hectares et quatre-vingt-onze millièmes.
(31,091 ha)

 

--------------------------------------------------------------------------------

 

          Une partie du lot trois millions six cent trois mille neuf cent
quatre-vingt-dix-sept (3 603 997) du cadastre du Québec, circonscription
foncière de Saguenay, ville de Baie-Comeau, de figure irrégulière, bornée vers
le Nord par une autre partie dudit lot 3 603 997, vers l'Est par les lots 3 536
267, 3 603 998 et 3 603 960, tous du cadastre du Québec, vers le Sud-Est par une
autre partie dudit lot 3 603 997, vers le Nord-Ouest, le Sud-Ouest, le Sud-Est
et le Sud par une autre partie dudit lot 3 603 997, étant un chemin d'accès à la
rivière Manicouagan, et vers l'Ouest par une autre partie dudit lot 3 603 997.  
        Ladite partie du lot 3 603 997 peut être plus particulièrement décrite
comme suit :           Commençant au point représenté sur le Plan par le point
numéro « 23 ». Ledit point « 23 » est situé à l'intersection des lots 3 603 960,
3 536 087 avec la limite « EST » du lot 3 603 997, tous du cadastre du Québec.
Dudit point de départ, suivent les points représentés sur le Plan par les
chiffres 24, 255, 256 et 22 tel qu'indiqué par le tableau ci-dessous où chaque
ligne y est déterminée par sa longueur.

 

DE

À

LIGNE

DISTANCE

23

24

DROITE

371,26 mètres

24

255

SINUEUSE

1793,6 mètres

255

256

SINUEUSE

359,6 mètres

256

22

DROITE

1 110,43 mètres

22

23

DROITE

1 012,71 mètres

 

    Fermant ainsi le périmètre de ladite partie du lot 3 603 997, parcelle 3, 
tel qu'indiqué sur le Plan.           La superficie de ladite partie du lot
3 603 997 représentée sur le Plan par les chiffres 23, 24, 255, 256, 22 et 23
est de cent deux hectares et cent quinze millièmes. (102,115 ha)          
PARCELLE 4 : Partie du lot 3 603 997 du cadastre du Québec           Une partie
du lot trois millions six cent trois mille neuf cent quatre-vingt-dix-sept
(3 603 997) du cadastre du Québec, circonscription foncière de Saguenay, ville
de Baie-Comeau, de figure irrégulière, bornée vers le Nord, le Nord-Ouest, le
Nord-Est, l'Est, et le Sud-Est par une autre partie dudit lot 3 603 997, étant
un chemin d'accès à la rivière Manicouagan, selon une orientation généralement
Sud par une partie de territoire non cadastré (rivière Manicouagan), vers le
Nord, l'Ouest et le Sud par une autre partie dudit lot 3 603 997 et vers l'Ouest
par le lot 3 536 268 du cadastre du Québec.           Ladite partie du lot
3 603 997 peut être plus particulièrement décrite comme suit :          
Commençant au point représenté sur le Plan par le point numéro « 26 ». Ledit
point « 26 » est situé à l'intersection de la limite séparative des lots
3 603 997 et 3 536 268, tous du cadastre du

 

--------------------------------------------------------------------------------

 

    Québec, avec une partie de territoire non cadastré (rivière Manicouagan).
Dudit point de départ, suivent les points représentés sur le Plan par les
chiffres 27, 253, 258, 259, 260, 261, 262 et 263 tel qu'indiqué par le tableau
ci-dessous où chaque ligne y est déterminée par sa longueur.

               

DE

À

LIGNE

DISTANCE

26

27

DROITE

440,48 mètres

27

253

SINUEUSE

4 070,9 mètres

253

258

SINUEUSE

2 677,3 mètres

258

259

DROITE

50,21 mètres

259

260

DROITE

41,36 mètres

260

261

DROITE

10,0 mètres

261

262

DROITE

44,70 mètres

262

263

DROITE

49,31 mètres

263

26

SINUEUSE

1 545,0 mètres

 

    Fermant ainsi le périmètre de ladite partie du lot 3 603 997, parcelle 4,
tel qu'indiqué sur le Plan.           La superficie de ladite partie du
3 603 997 représentée sur le Plan par les chiffres 26, 27, 253, 258, 259, 260,
261, 262, 263 et 26 est de cent soixante-treize hectares et trois cent
quatre-vingt-trois millièmes (173,383 ha).           PARCELLE 5 : Partie du lot
3 603 997 du cadastre du Québec           Une partie du lot trois millions six
cent trois mille neuf cent quatre-vingt-dix-sept (3 603 997) du cadastre du
Québec, circonscription foncière de Saguenay, ville de Baie-Comeau, de figure
irrégulière, bornée vers l'Est, le Sud-Est, le Nord-Est et l'Ouest par une autre
partie dudit lot 3 603 997, étant un chemin d'accès à la rivière Manicouagan,
vers le Nord-Est et le Nord par une autre partie dudit lot 3 603 997, vers l'Est
par les lots 3 604 012, 3 604 011 et 3 537 149, tous du cadastre du Québec, vers
le Sud par une partie de territoire non cadastré, étant l'emprise Nord de la
ligne électrique L3-L4 d'AbitibiBowater, ainsi que par les lots 3 693 895 et
3 693 896, du cadastre du Québec, vers l'Est, le Sud et l'Ouest par le lot
3 693 922 du cadastre du Québec et vers l'Ouest, le Nord-Ouest et le Nord par
une partie de territoire non cadastré (rivière Manicouagan).           Ladite
partie du lot 3 603 997 peut être plus particulièrement décrite comme suit :    
      Commençant au point représenté sur le Plan par le point numéro « 236 ».
Ledit point « 236 » est situé à l'intersection de la limite séparative des lots
3 603 997 et 3 537 149, tous du cadastre du Québec, avec une partie de
territoire non cadastré, étant l'emprise Nord de la ligne électrique L3-L4
d'AbitibiBowater. Dudit point de départ, suivent les points représentés sur le
Plan par les chiffres 237, 239, 34, 37, 36, 35, 240, 241, 242, 243, 244, 245,
246, 247, 248, 249,

 

--------------------------------------------------------------------------------

 

    250, 251, 252, 235 et 236 tel qu'indiqué par le tableau ci-dessous où chaque
ligne y est déterminée par sa longueur.

 

DE

À

LIGNE

DISTANCE

236

237

DROITE

99,26 mètres

237

239

COURBE

RAYON

199,63 mètres

1 669,41 mètres

239

34

DROITE

288,27 mètres

34

37

DROITE

54,87 mètres

37

36

DROITE

42,67 mètres

36

35

DROITE

56,12 mètres

35

240

COURBE

RAYON

67,75 mètres

612,63 mètres

240

241

SINUEUSE

1 339,0 mètres

241

242

COURBE

RAYON

122,92 mètres

803,17 mètres

242

243

DROITE

274,32 mètres

243

244

COURBE

RAYON

113,49 mètres

155,90 mètres

244

245

DROITE

235,96 mètres

245

246

COURBE

RAYON

75,74 mètres

112,56 mètres

246

247

DROITE

188,21 mètres

247

248

DROITE

22,48 mètres

248

249

DROITE

48,89 mètres

249

250

COURBE

RAYON

47,29 mètres

42,67 mètres

250

251

DROITE

141,89 mètres

251

252

DROITE

202,08 mètres

252

235

DROITE

255,91 mètres

235

236

DROITE

105,04 mètres

 

    Fermant ainsi le périmètre de ladite partie du lot 3 603 997, parcelle 5,
tel qu'indiqué sur le Plan.

 

--------------------------------------------------------------------------------

 

    La superficie de ladite partie du 3 603 997 représentée sur le Plan par les
chiffres 236, 237, 239, 34, 37, 36, 35, 240, 241, 242, 243, 244, 245, 246, 247,
248, 249, 250, 251, 252, 235 et 236 est de vingt hectares et neuf cent neuf
millièmes (20,909 ha).           PARCELLE 6 : Partie du Bloc D du cadastre du
canton de Manicouagan           Une partie du Bloc D du cadastre du canton de
Manicouagan, circonscription foncière de Saguenay, ville de Baie-Comeau, de
figure irrégulière, bornée vers le Nord-Est, l'Est et le Sud-Est par une partie
de territoire non cadastré (rivière Manicouagan), vers l'Ouest par le lot D-33
dudit Bloc D, et vers le Nord-Ouest par le lot D-32-3 (route 138) dudit Bloc D.
          Ladite partie du Bloc D du cadastre du canton de Manicouagan peut être
plus particulièrement décrite comme suit :           Commençant au point
représenté sur le Plan par le point numéro « 47 ». Ledit point « 47 » est situé
à l'intersection de la limite séparative des lots D-33, D‑32-2 (route 138) et
D-32-3 (route 138), tous du cadastre du canton de Manicouagan. Dudit point de
départ, suivent les points représentés sur le Plan par les chiffres 48, 49, 45
et 46 tel qu'indiqué par le tableau ci-dessous où chaque ligne y est déterminée
par sa longueur.

 

DE

À

LIGNE

DISTANCE

47

48

COURBE

RAYON

35,38 mètres

584,19 mètres

48

49

DROITE

98,40 mètres

49

45

SINUEUSE

166,1 mètres

45

46

DROITE

108,79 mètres

46

47

DROITE

38,28 mètres

 

    Fermant ainsi le périmètre de ladite partie du Bloc D du cadastre du canton
de Manicouagan, parcelle 6, tel qu'indiqué sur le Plan.           La superficie
de ladite partie du Bloc D du cadastre du canton de Manicouagan représentée sur
le Plan par les chiffres 47, 48, 49, 45, 46 et 47 est de douze mille sept cent
quatre-vingt-trois mètres carrés et deux dixièmes (12 783,2 m2).          
PARCELLE 7 : Partie du Bloc D du cadastre du canton de Manicouagan           Une
partie du Bloc D du cadastre du canton de Manicouagan, circonscription foncière
de Saguenay, ville de Baie-Comeau, de figure irrégulière, bornée vers le Nord
par le lot D-33 dudit Bloc D, vers l'Est, le Nord-Est, le Sud, le Sud-Ouest et
l'Ouest par une partie de territoire non cadastré (rivière Manicouagan), vers le
Sud-Ouest par une autre partie dudit Bloc D et vers le Nord-Ouest par le lot
D-32-1 (route 138) dudit Bloc D.           Ladite partie du Bloc D du cadastre
du canton de Manicouagan peut être plus particulièrement décrite comme suit :

 

--------------------------------------------------------------------------------

 

    Commençant au point représenté sur le Plan par le point numéro « 90 ». Ledit
point « 90 » est situé à l'intersection de la limite séparative des lots D-33,
D‑32-1 (route 138) et D-32-2 (route 138), tous du cadastre du canton de
Manicouagan. Dudit point de départ, suivent les points représentés sur le Plan
par les chiffres 91, 92, 88 et 89 tel qu'indiqué par le tableau ci-dessous où
chaque ligne y est déterminée par sa longueur.

 

DE

À

LIGNE

DISTANCE

90

91

DROITE

174,41 mètres

91

92

DROITE

109,90 mètres

92

88

SINUEUSE

509,4 mètres

88

89

DROITE

301,69 mètres

89

90

DROITE

216,15 mètres

 

    Fermant ainsi le périmètre de ladite partie du Bloc D du cadastre du canton
de Manicouagan, parcelle 7, tel qu'indiqué sur le Plan.           La superficie
de ladite partie du Bloc D du cadastre du canton de Manicouagan représentée sur
le Plan par les chiffres 90, 91, 92, 88, 89 et 90 est de soixante-dix-sept mille
huit cent trente-quatre mètres carrés et quatre dixièmes (77 834,4 m2).        
  PARCELLE 8 : Partie du Bloc D du cadastre du canton de Manicouagan          
Une partie du Bloc D du cadastre du canton de Manicouagan, circonscription
foncière de Saguenay, ville de Baie-Comeau, de figure irrégulière, bornée vers
le Nord-Ouest, le Nord et le Nord-Est par une partie du lot D-29-2 dudit Bloc D,
vers l'Est par le lot D-34 dudit Bloc D, vers le Sud, l'Est et le Nord-Est par
le lot D-27-1 dudit Bloc D, vers le Sud, le Nord-Est et le Nord-Ouest par le lot
D‑40 dudit Bloc D, vers le Nord-Est et l'Est par les lots D-25-1, D-25-2, D‑25-3
et D-25-4, tous dudit Bloc D, vers le Sud, l'Est et le Nord par le lot D-63
dudit Bloc D, vers l'Est par les lots D-25-7, D-25-8, D-25-9, D-25-10, D-25-11
et D-25-12, tous dudit Bloc D, vers le Nord par le lot D‑25-12 dudit Bloc D,
vers l'Est, le Nord et l'Ouest par le lot D-24 dudit Bloc D, vers le Nord et
l'Ouest par le lot D-20 dudit Bloc D, vers le Nord par le lot D-3 (rue) dudit
Bloc D, vers l'Est et le Nord par le lot D-35 dudit Bloc D, vers l'Est par le
lot D-2 (rue) dudit Bloc D, vers le Sud et le Nord-Est par le lot D-39 dudit
Bloc D, vers le Sud-Est par le lot D-32-1 (route 138) dudit Bloc D, vers le Sud
par une autre partie dudit Bloc D et vers le Nord-Ouest et le Sud-Ouest par le
lot D-62 dudit Bloc D.           Ladite partie du Bloc D du cadastre du canton
de Manicouagan peut être plus particulièrement décrite comme suit :          
Commençant au point représenté sur le Plan par le point numéro « 104 ». Ledit
point « 104 » est situé au sommet Nord du lot D-62 dudit Bloc D. Dudit point de
départ, suivent les points représentés sur le Plan par les chiffres 105, 106,
107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122,
123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138,
141, 139, 140, 142, 143, 144, 145, 93, 98, 97, 99, 100, 101, 102 et 103 tel
qu'indiqué par le tableau ci-dessous où chaque ligne y est déterminée par sa
longueur.

 

--------------------------------------------------------------------------------

 

DE

À

LIGNE

DISTANCE

104

105

DROITE

40,04 mètres

105

106

DROITE

246,29 mètres

106

107

DROITE

55,88 mètres

107

108

DROITE

149,30 mètres

108

109

DROITE

116,75 mètres

109

110

DROITE

58,12 mètres

110

111

DROITE

58,09 mètres

111

112

DROITE

142,76 mètres

112

113

DROITE

543,31 mètres

113

114

DROITE

151,37 mètres

114

115

DROITE

59,79 mètres

115

116

DROITE

150,61 mètres

116

117

DROITE

96,55 mètres

117

118

DROITE

120,99 mètres

118

119

DROITE

173,47 mètres

119

120

DROITE

81,83 mètres

120

121

DROITE

12,32 mètres

121

122

DROITE

6,66 mètres

122

123

COURBE

RAYON

136,99 mètres

259,38 mètres

123

124

DROITE

162,82 mètres

124

125

DROITE

24,38 mètres

125

126

DROITE

37,41 mètres

126

127

DROITE

41,20 mètres

127

128

DROITE

39,67 mètres

128

129

DROITE

15,76 mètres

129

130

DROITE

37,08 mètres

130

131

DROITE

28,89 mètres

131

132

DROITE

10,00 mètres

132

133

DROITE

23,69 mètres

 

 

--------------------------------------------------------------------------------

 

DE

À

LIGNE

DISTANCE

133

134

DROITE

10,00 mètres

134

135

DROITE

129,93 mètres

135

136

DROITE

30,48 mètres

136

137

DROITE

60,87 mètres

137

138

DROITE

57,01 mètres

138

141

DROITE

22,86 mètres

141

139

DROITE

29,88 mètres

139

140

DROITE

59,44 mètres

140

142

DROITE

168,45 mètres

142

143

COURBE

RAYON

134,56 mètres

314,25 mètres

143

144

DROITE

157,01 mètres

144

145

DROITE

144,04 mètres

145

93

DROITE

61,22 mètres

93

98

DROITE

145,02 mètres

98

97

DROITE

339,52 mètres

97

99

DROITE

95,79 mètres

99

100

DROITE

1341,41 mètres

100

101

DROITE

781,80 mètres

101

102

DROITE

161,98 mètres

102

103

DROITE

153,18 mètres

103

104

DROITE

192,96 mètres

 

    Fermant ainsi le périmètre de ladite partie du Bloc D du cadastre du canton
de Manicouagan, parcelle 8, tel qu'indiqué sur le Plan.           La superficie
de ladite partie du Bloc D du cadastre du canton de Manicouagan représentée sur
le Plan par les chiffres 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114,
115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130,
131, 132, 133, 134, 135, 136, 137, 138, 141, 139, 140, 142, 143, 144, 145, 93,
98, 97, 99, 100, 101, 102, 103 et 104 est de cent vingt hectares et six cent
quarante-quatre millièmes (120,644 ha).

 

--------------------------------------------------------------------------------

 

    PARCELLE 9 : Partie du Bloc D du cadastre du canton de Manicouagan          
Une partie du Bloc D du cadastre du canton de Manicouagan, circonscription
foncière de Saguenay, ville de Baie-Comeau, de figure irrégulière, bornée vers
le Nord par d'autres parties dudit Bloc D (chemin de la Scierie) et une partie
du lot D‑29-2 dudit Bloc D, vers le Nord-Est, le Nord-Ouest et le Nord par le
lot D‑7 dudit Bloc D (chemin de la Scierie) et vers le Sud par une autre partie
dudit Bloc D.           Ladite partie du Bloc D du cadastre du canton de
Manicouagan peut être plus particulièrement décrite comme suit :          
Commençant au point représenté sur le Plan par le point numéro « 205 ». Ledit
point « 205 » est situé à l'intersection des lots D-38, D-7 (chemin de la
Scierie) et D-6 (chemin de la Scierie), tous dudit Bloc D. Dudit point de
départ, suivent les points représentés sur le Plan par les chiffres 206, 207,
208, 209, 210, 211, 212, 213, 214, 215, 218 et 217 tel qu'indiqué par le tableau
ci-dessous où chaque ligne y est déterminée par sa longueur.

 

DE

À

LIGNE

DISTANCE

205

206

DROITE

1375,39 mètres

206

207

COURBE

RAYON

58,83 mètres

347,50 mètres

207

208

DROITE

187,00 mètres

208

209

COURBE

RAYON

93,51 mètres

1602,50 mètres

209

210

DROITE

150,90 mètres

210

211

DROITE

39,56 mètres

211

212

DROITE

73,19 mètres

212

213

DROITE

17,12 mètres

213

214

DROITE

87,87 mètres

214

215

DROITE

14,30 mètres

215

218

DROITE

15,34 mètres

218

217

COURBE

RAYON

658,03 mètres

476,17 mètres

217

205

DROITE

122,59 mètres

 

    Fermant ainsi le périmètre de ladite partie du Bloc D du cadastre du canton
de Manicouagan, parcelle 9, tel qu'indiqué sur le Plan.

 

--------------------------------------------------------------------------------

 

    La superficie de ladite partie du Bloc D du cadastre du canton de
Manicouagan représentée sur le Plan par les chiffres 205, 206, 207, 208, 209,
210, 211, 212, 213, 214, 215, 218, 217 et 205 est de vingt hectares et cinq cent
soixante-quatorze millièmes (20,574 ha).           PARCELLE 10 : Partie du Bloc
D du cadastre du canton de Manicouagan           Une partie du Bloc D du
cadastre du canton de Manicouagan, circonscription foncière de Saguenay, ville
de Baie-Comeau, de figure irrégulière, bornée vers le Nord-Ouest, le Nord et le
Nord-Est par une partie du lot D-29-2 dudit Bloc D, vers le Sud-Est par le lot
D-62 dudit Bloc D et vers le Sud par le lot D-7 dudit Bloc D (chemin de la
Scierie).           Ladite partie du Bloc D du cadastre du canton de Manicouagan
peut être plus particulièrement décrite comme suit :           Commençant au
point représenté sur le Plan par le point numéro « 201 ». Ledit point « 201 »
est situé à l'intersection des lots D-62 et D-7 (chemin de la Scierie) dudit
Bloc D. Dudit point de départ, suivent les points représentés sur le Plan par
les chiffres 146, 147, 148, 149 et 200 tel qu'indiqué par le tableau ci-dessous
où chaque ligne y est déterminée par sa longueur.

 

DE

À

LIGNE

DISTANCE

201

146

COURBE

RAYON

332,37 mètres

521,89 mètres

146

147

DROITE

57,63 mètres

147

148

DROITE

153,43 mètres

148

149

DROITE

69,22 mètres

149

200

DROITE

133,28 mètres

200

201

DROITE

13,78 mètres

 

    Fermant ainsi le périmètre de ladite partie du Bloc D du cadastre du canton
de Manicouagan, parcelle 10, tel qu'indiqué sur le Plan.           La superficie
de ladite partie du Bloc D du cadastre du canton de Manicouagan représentée sur
le Plan par les chiffres 201, 146, 147, 148, 149, 200 et 201 est de dix-sept
mille deux cents mètres carrés (17 200,0 m2).           PARCELLE 11 : Partie du
Bloc D du cadastre du canton de Manicouagan           Une partie du Bloc D du
cadastre du canton de Manicouagan, circonscription foncière de Saguenay, ville
de Baie-Comeau, de figure irrégulière, bornée vers le Nord, Nord-Est, l'Est, le
Nord-Ouest, le Sud-Ouest par une partie de territoire non cadastré (rivière
Manicouagan), vers le Sud et le Sud-Est par le lot D‑32‑3 (route 138) dudit Bloc
D, vers le Sud-Ouest, l'Ouest, le Nord-Ouest, le Sud, le Nord-Est, le Sud-Est et
l'Est par le lot D-34 dudit Bloc D, vers le Sud, le Sud-Ouest et le Sud-Est par
une partie du lot D-29-2 dudit Bloc D, vers le Sud, par une autre partie dudit
Bloc D (chemin de la Scierie), vers l'Ouest et le Sud par le lot D-65 dudit Bloc
D,

 

--------------------------------------------------------------------------------

 

    vers l'Ouest par une autre partie dudit Bloc D, vers le Nord par le lot D-18
dudit Bloc D et vers l'Ouest par le lot D-45 dudit Bloc D.           Ladite
partie du Bloc D du cadastre du canton de Manicouagan peut être plus
particulièrement décrite comme suit :           Commençant au point représenté
sur le Plan par le point numéro « 84 ». Ledit point « 84 » est situé au sommet
Nord-Est du lot D-32-3 (route 138) dudit Bloc D. Dudit point de départ, suivent
les points représentés sur le Plan par les chiffres 85, 86, 50, 51, 52, 53, 202,
203, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72,
73, 74, 75, 87, 76, 77, 78, 79, 80, 81, 82, 83, 38, 39, 40, 41, 42, 43 et 44 tel
qu'indiqué par le tableau ci-dessous où chaque ligne y est déterminée par sa
longueur.

 

DE

À

LIGNE

DISTANCE

84

85

DROITE

66,62 mètres

85

86

DROITE

24,42 mètres

86

50

COURBE

RAYON

50,01 mètres

523,01 mètres

50

51

DROITE

310,33 mètres

51

52

DROITE

91,30 mètres

52

53

DROITE

69,47 mètres

53

202

DROITE

26,0 mètres

202

203

DROITE

84,66 mètres

203

54

DROITE

185,15 mètres

54

55

DROITE

117,24 mètres

55

56

DROITE

120,59 mètres

56

57

DROITE

93,25 mètres

57

58

DROITE

83,92 mètres

58

59

DROITE

80,30 mètres

59

60

DROITE

170,86 mètres

60

61

DROITE

119,32 mètres

61

62

DROITE

98,34 mètres

62

63

DROITE

152,04 mètres

63

64

DROITE

60,99 mètres

64

65

DROITE

152,23 mètres

65

66

DROITE

543,48 mètres

 

--------------------------------------------------------------------------------

 

DE

À

LIGNE

DISTANCE

66

67

DROITE

142,58 mètres

67

68

DROITE

56,55 mètres

68

69

DROITE

57,65 mètres

69

70

DROITE

118,62 mètres

70

71

DROITE

151,34 mètres

71

72

DROITE

57,89 mètres

72

73

DROITE

246,57 mètres

73

74

DROITE

180,53 mètres

74

75

DROITE

64,93 mètres

75

87

DROITE

106,19 mètres

87

76

DROITE

25,53 mètres

76

77

DROITE

203,21 mètres

77

78

DROITE

75,78 mètres

78

79

DROITE

462,95 mètres

79

80

COURBE

RAYON

90,89 mètres

1 557,50 mètres

80

81

DROITE

145,57 mètres

81

82

DROITE

164,09 mètres

82

83

DROITE

90,43 mètres

83

38

DROITE

196,53 mètres

38

39

DROITE

455,51 mètres

39

40

DROITE

738,78 mètres

40

41

SINUEUSE

2133,0 mètres

41

42

DROITE

67,99 mètres

42

43

DROITE

10,00 mètres

43

44

DROITE

60,35 mètres

44

84

SINUEUSE

3412,1 mètres

 

    Fermant ainsi le périmètre de ladite partie du Bloc D du cadastre du canton
de Manicouagan, parcelle 11, tel qu'indiqué sur le Plan.

 

--------------------------------------------------------------------------------

 

    La superficie de ladite partie du Bloc D du cadastre du canton de
Manicouagan représentée sur le Plan par les chiffres 84, 85, 86, 50, 51, 52, 53,
202, 203, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70,
71, 72, 73, 74, 75, 87, 76, 77, 78, 79, 80, 81, 82, 83, 38, 39, 40, 41, 42, 43,
44 et 84 est de deux cent quatre-vingt-neuf hectares et quatre cent vingt-huit
millièmes (289,428 ha).           PARCELLE 12 : Partie du Bloc D du cadastre du
canton de Manicouagan           Une partie du Bloc D du cadastre du canton de
Manicouagan, circonscription foncière de Saguenay, ville de Baie-Comeau, de
figure irrégulière, bornée vers le Nord par une partie non divisée du cadastre
du canton d'Eudes ci-après décrite à la Parcelle 15, vers le Sud-Est, le Sud et
l'Est par les lots D‑45 et D-42 dudit Bloc D, vers le Sud par une autre partie
dudit Bloc D et vers l'Ouest par une partie non divisée du cadastre du canton de
Manicouagan.           Ladite partie du Bloc D du cadastre du canton de
Manicouagan peut être plus particulièrement décrite comme suit :          
Commençant au point représenté sur le Plan par le point numéro « 31 ». Ledit
point « 31 » est situé à l'intersection de la limite séparative dudit Bloc D et
d'une partie non divisée du cadastre du canton d'Eudes ci-après décrite à la
Parcelle 15. Dudit point de départ, suivent les points représentés sur le Plan
par les chiffres 204, 32 et 33 tel qu'indiqué par le tableau ci-dessous où
chaque ligne y est déterminée par sa longueur.

 

DE

À

LIGNE

DISTANCE

31

204

DROITE

686,28 mètres

204

32

SINUEUSE

573,3 mètres

32

33

DROITE

262,98 mètres

33

31

DROITE

264,55 mètres

 

    Fermant ainsi le périmètre de ladite partie du Bloc D du cadastre du canton
de Manicouagan, parcelle 12, tel qu'indiqué sur le Plan.           La superficie
de ladite partie du Bloc D du cadastre du canton de Manicouagan représentée sur
le Plan par les chiffres 31, 204, 32, 33 et 31 est de douze hectares et six cent
quatre-vingt-sept millièmes (12,687 ha).           PARCELLE 13 : Lot 3 693 922
du cadastre du Québec           Le lot trois millions six cent
quatre-vingt-treize mille neuf cent vingt-deux (3 693 922) du cadastre du
Québec, circonscription foncière de Saguenay, ville de Baie-Comeau, étant la
Parcelle 13 montrée au Plan.           La superficie dudit lot 3 693 922 est de
deux mille trois cent cinquante-sept mètres carrés et cinq dixièmes (2 357,5
m²).

 

--------------------------------------------------------------------------------

 

    PARCELLE 14 : Lot D-39 du Bloc D du cadastre du canton de Manicouagan      
    Le lot d-39 du Bloc d du cadastre du canton de Manicouagan, circonscription
foncière de Saguenay, ville de Baie-Comeau, étant la Parcelle 14 montrée au
Plan.           La superficie dudit lot D-39 du Bloc D est de trente-six mille
sept cent trente-quatre mètres carrés et cinq dixièmes (36 734,9 m²).          
PARCELLE 15 : Partie non divisée du cadastre du canton d'Eudes           Une
partie non divisée du cadastre du canton d'Eudes, circonscription foncière de
Saguenay, ville de Baie-Comeau, de figure irrégulière, bornée vers l'Ouest et le
Nord par une autre partie du cadastre du canton d'Eudes, vers le Nord-Est par
une partie de territoire non cadastré (rivière Manicouagan) et vers le Sud par
une partie du Bloc D du cadastre du canton de Manicouagan.           Ladite
partie non divisée du cadastre du canton d'Eudes peut-être plus particulièrement
décrite comme suit :           Commençant au point représenté sur le Plan par le
point numéro « 31 ».  Ledit point « 31 » est situé à l'intersection de la limite
séparative du Bloc D du cadastre du canton de Manicouagan et d'une partie non
divisée du cadastre du canton d'Eudes.  Dudit point de départ, suivent les
points représentés sur le Plan par les chiffres 28, 29 et 30 tel qu'indiqué par
le tableau ci-dessous où chaque ligne y est déterminée par sa longueur.

 

DE

À

LIGNE

DISTANCE

31

28

DROITE

1458,30 mètres

28

29

DROITE

205,62 mètres

29

30

SINUEUSE

1605,7 mètres

30

31

DROITE

792,94 mètres

 

    Fermant ainsi le périmètre de ladite partie non divisée du cadastre du
canton d'Eudes, parcelle 15, tel qu'indiqué sur le Plan.           La superficie
de cette partie non divisée du cadastre du canton d'Eudes représentée sur le
Plan par les chiffres 31, 28, 29, 30 et 31 est de soixante-deux hectares et neuf
cent quatre-vingt-quatorze millièmes (62,994 ha).           Dans la présente
description foncière, toutes les mesures sont exprimées en unités du système
international.

 

--------------------------------------------------------------------------------

 

   

(hereinafter referred to as the "Leased Real Property")

      B.2   All of the constructions, works, improvements and installations
(comprised, without limitation, of the dam and all dikes, tunnels, reservoirs,
water intakes, spillway, tailraces, turbines, transmission lines (including all
useful or necessary ties), roadways, plants, buildings, substations, structures,
erections, improvements, appurtenances and fixtures (including fixed machinery
and fixed equipment)) situate on or under the Leased Real Property.       C  
NETWORKS       C.1   LINE L5-L6:           All rights, titles and interests in
an electrical transmission line network for which no file has been opened at the
Land Register which crosses and extends over the cadastre of Québec and the
cadastre of the Township of Manicouagan, both of the Registration Division of
Saguenay, and more specifically the following properties:           – Block D of
the cadastre of the Township of Manicouagan, Registration Division of Saguenay;
            – A territory without cadastral survey (Manicouagan River),
Registration Division of Saguenay;             – Lot THREE MILLION SIX HUNDRED
EIGHTY-THREE THOUSAND SEVEN HUNDRED AND FIFTY-EIGHT (3 683 758) of the cadastre
of Québec, Registration Division of Saguenay;             – A territory without
cadastral survey (Manicouagan River), Registration Division of Saguenay;        
    – lot THREE MILLION SIX HUNDRED THREE THOUSAND NINE HUNDRED AND NINETY-SEVEN
(3 603 997) of the cadastre of Québec, Registration Division of Saguenay;      
      – lot THREE MILLION SIX HUNDRED FOUR THOUSAND AND TWELVE ( 3 604 012) of
the cadastre of Québec, Registration Division of Saguenay;             – lot
THREE MILLION SIX HUNDRED FOUR THOUSAND AND THIRTEEN ( 3 604 013) of the
cadastre of Québec, Registration Division of Saguenay;             – lot THREE
MILLION SIX HUNDRED FOUR THOUSAND AND EIGHT ( 3 604 008) of the cadastre of
Québec, Registration Division of Saguenay;             – lot THREE MILLION FIVE
HUNDRED THIRTY-SIX THOUSAND AND FIFTY ( 3 536 050) of the cadastre of Québec,
Registration Division of Saguenay;

 

--------------------------------------------------------------------------------

 

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SIXTY ( 3 536 060)
of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION SIX HUNDRED EIGHTY-THREE THOUSAND SIX HUNDRED AND
SIXTY-NINE ( 3 683 669) of the cadastre of Québec, Registration Division of
Saguenay;        

    – lot THREE MILLION SIX HUNDRED THREE THOUSAND NINE HUNDRED AND SIXTY-SIX (
3 603 966) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot FOUR MILLION THREE HUNDRED FIFTY-SIX THOUSAND AND NINE HUNDRED (
4 356 900) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot FOUR MILLION THREE HUNDRED FIFTY-SIX THOUSAND AND NINE HUNDRED AND ONE
( 4 356 901) of the cadastre of Québec, Registration Division of Saguenay;      
      – lot THREE MILLION SIX HUNDRED NINETY-THREE THOUSAND NINE HUNDRED AND
TWELVE ( 3 693 912) of the cadastre of Québec, Registration Division of
Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SIXTY-FOUR (
3 536 064) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SIXTY-EIGHT (
3 536 068) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SIXTY-SEVEN (
3 536 067) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SIXTY-NINE (
3 536 069) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SEVENTY (
3 536 070) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SEVENTY-ONE (
3 536 071) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SEVENTY-THREE (
3 536 073) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SEVENTY-FOUR (
3 536 074) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SEVENTY-FIVE (
3 536 075) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND SEVENTY-EIGHT (
3 536 078) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND EIGHTY-ONE (
3 536 081) of the cadastre of Québec, Registration Division of Saguenay;

 

--------------------------------------------------------------------------------

 

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND EIGHTY-TWO (
3 536 082) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND AND EIGHTY-THREE (
3 536 083) of the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION SIX HUNDRED THREE THOUSAND NINE HUNDRED AND EIGHTY-SIX (
3 603 986) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot THREE MILLION SIX HUNDRED NINETY-THREE THOUSAND NINE HUNDRED AND FOUR
(3 693 904) of the cadastre of Québec, Registration Division of Saguenay;      
      – lot THREE MILLION SIX HUNDRED EIGHTY-THREE THOUSAND SIX HUNDRED AND
EIGHTY-FOUR (3 683 684) of the cadastre of Québec, Registration Division of
Saguenay;

            – lot THREE MILLION SIX HUNDRED EIGHTY-THREE THOUSAND SIX HUNDRED
AND EIGHTY-FIVE (3 683 685) of the cadastre of Québec, Registration Division of
Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO HUNDRED AND
FORTY-EIGHT ( 3 536 248) of the cadastre of Québec, Registration Division of
Saguenay;             – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO
HUNDRED AND FORTY-NINE ( 3 536 249) of the cadastre of Québec, Registration
Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO HUNDRED AND
NINETY-THREE ( 3 536 293) of the cadastre of Québec, Registration Division of
Saguenay;             – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO
HUNDRED AND NINETY-FOUR ( 3 536 294) of the cadastre of Québec, Registration
Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO HUNDRED AND
NINETY-FIVE ( 3 536 295) of the cadastre of Québec, Registration Division of
Saguenay;             – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO
HUNDRED AND NINETY-SEVEN ( 3 536 297) of the cadastre of Québec, Registration
Division of Saguenay;             – lot THREE MILLION FIVE HUNDRED THIRTY-SIX
THOUSAND TWO HUNDRED AND NINETY-SIX ( 3 536 296) of the cadastre of Québec,
Registration Division of Saguenay;

 

--------------------------------------------------------------------------------

 

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND THREE HUNDRED AND
THIRTY-SEVEN (3 536 337) of the cadastre of Québec, Registration Division of
Saguenay;        

    – lot FOUR MILLION THREE HUNDRED THOUSAND TWO HUNDRED AND SIX ( 4 300 206)
of the cadastre of Québec, Registration Division of Saguenay;        

    – lot FOUR MILLION THREE HUNDRED FORTY-FOUR THOUSAND THREE HUNDRED AND
EIGHTY-EIGHT (4 344 388) of the cadastre of Québec, Registration Division of
Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO HUNDRED AND
EIGHTY-EIGHT ( 3 536 288) of the cadastre of Québec, Regist r ation Division of
Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO HUNDRED AND
EIGHTY-NINE ( 3 536 289) of the cadastre of Québec, Registration Division of
Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO HUNDRED AND NINETY
( 3 536 290) of the cadastre of Québec, Registration Division of Saguenay;      
 

    – a territory without cadastral survey, Registration Division of Saguenay;  
     

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND TWO HUNDRED AND
NINETY-ONE ( 3 536 291) of the cadastre of Québec, Registration Division of
Saguenay;        

    – lot THREE MILLION SIX HUNDRED FOUR THOUSAND AND FIFTEEN ( 3 604 015) of
the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND THREE HUNDRED AND
EIGHTY ( 3 536 380) of the cadastre of Québec, Registration Division of
Saguenay;        

    – lot FOUR MILLION FORTY THOUSAND ONE HUNDRED AND FORTY-SIX ( 4 040 146) of
the cadastre of Québec, Registration Division of Saguenay;        

    – lot FOUR MILLION FORTY THOUSAND ONE HUNDRED AND FORTY-NINE ( 4 040 149) of
the cadastre of Québec, Registration Division of Saguenay;        

    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND THREE HUNDRED AND
SEVENTY-NINE (3 536 379) of the cadastre of Québec, Registration Division of
Saguenay;        

    – lot FOUR MILLION FORTY THOUSAND ONE HUNDRED AND FORTY-SEVEN ( 4 040 147)
of the cadastre of Québec, Registration Division of Saguenay;        

    – lot FOUR MILLION FORTY THOUSAND ONE HUNDRED AND FORTY-EIGHT ( 4 040 148)
of the cadastre of Québec, Registration Division of Saguenay;

 

--------------------------------------------------------------------------------

 

    – lot THREE MILLION NINE HUNDRED FORTY-ONE THOUSAND FOUR HUNDRED AND
TWENTY-THREE ( 3 941 423) of the cadastre of Québec, Registration Division of
Saguenay;             – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND FOUR
HUNDRED AND SIXTEEN ( 3 536 416) of the cadastre of Québec, Registration
Division of Saguenay;             – lot THREE MILLION NINE HUNDRED FORTY-ONE
THOUSAND FOUR HUNDRED AND TWENTY-FOUR ( 3 941 424) of the cadastre of Québec,
Registration Division of Saguenay;             – lot THREE MILLION FIVE HUNDRED
THIRTY-SIX THOUSAND FOUR HUNDRED AND EIGHTEEN ( 3 536 418) of the cadastre of
Québec, Registration Division of Saguenay;             – lot THREE MILLION FIVE
HUNDRED THIRTY-SEVEN THOUSAND AND EIGHTY-SIX ( 3 537 086) of the cadastre of
Québec, Registration Division of Saguenay;             – lot THREE MILLION SIX
HUNDRED EIGHTY-THREE THOUSAND SIX HUNDRED AND EIGHTY ( 3 683 680) of the
cadastre of Québec, Registration Division of Saguenay;             – lot THREE
MILLION FIVE HUNDRED THIRTY-SIX THOUSAND FOUR HUNDRED AND FORTY-TWO ( 3 536 442)
of the cadastre of Québec, Registration Division of Saguenay;             – lot
THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND FOUR HUNDRED AND FORTY-THREE (
3 536 443) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND FOUR HUNDRED AND
FIFTY-SIX ( 3 536 456) of the cadastre of Québec, Registration Division of
Saguenay;             – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND FOUR
HUNDRED AND FIFTY-SEVEN ( 3 536 457) of the cadastre of Québec, Registration
Division of Saguenay;             – lot THREE MILLION FIVE HUNDRED THIRTY-SIX
THOUSAND FOUR HUNDRED AND SIXTY-EIGHT ( 3 536 468) of the cadastre of Québec,
Registration Division of Saguenay;             – lot THREE MILLION FIVE HUNDRED
THIRTY-SIX THOUSAND FOUR HUNDRED AND FIFTY-EIGHT ( 3 536 458) of the cadastre of
Québec, Registration Division of Saguenay;             – lot THREE MILLION FIVE
HUNDRED THIRTY-SIX THOUSAND FOUR HUNDRED AND SEVENTY-NINE (3 536 479) of the
cadastre of Québec, Registration Division of Saguenay;

 

 

--------------------------------------------------------------------------------

 

    – lot THREE MILLION SIX HUNDRED EIGHTY-THREE THOUSAND SEVEN HUNDRED AND
TWENTY-TWO (3 683 722) of the cadastre of Québec, Registration Division of
Saguenay;             – lot THREE MILLION FIVE HUNDRED THIRTY-SIX THOUSAND FOUR
HUNDRED AND EIGHTY-ONE ( 3 536 481) of the cadastre of Québec, Registration
Division of Saguenay;             – lot THREE MILLION FIVE HUNDRED THIRTY-SIX
THOUSAND FOUR HUNDRED AND EIGHTY-EIGHT (3 536 488) of the cadastre of Québec,
Registration Division of Saguenay;             – lot THREE MILLION SIX HUNDRED
NINETY-THREE THOUSAND NINE HUNDRED AND TWENTY-ONE ( 3 693 921) of the cadastre
of Québec, Registration Division of Saguenay;             – lot THREE MILLION
SIX HUNDRED NINETY-THREE THOUSAND NINE HUNDRED AND TWENTY ( 3 693 920) of the
cadastre of Québec, Registration Division of Saguenay;             – lot THREE
MILLION SIX HUNDRED NINETY-THREE THOUSAND EIGHT HUNDRED AND TWENTY-NINE
(3 693 829) of the cadastre of Québec, Registration Division of Saguenay;      
      – lot TWO MILLION NINE HUNDRED FIVE THOUSAND ONE HUNDRED AND NINETY-FOUR (
2 905 194) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot TWO MILLION NINE HUNDRED FIVE THOUSAND ONE HUNDRED AND NINETY-THREE (
2 905 193) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot TWO MILLION NINE HUNDRED FIVE THOUSAND ONE HUNDRED AND NINETY-ONE (
2 905 191) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot TWO MILLION NINE HUNDRED FOUR THOUSAND FIVE HUNDRED AND SIXTY-THREE (
2 904 563) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot TWO MILLION NINE HUNDRED SIX THOUSAND NINE HUNDRED AND FOURTEEN (
2 906 914) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot TWO MILLION NINE HUNDRED FOUR THOUSAND FIVE HUNDRED AND SIXTY-FOUR (
2 904 564) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot TWO MILLION NINE HUNDRED SIX THOUSAND THREE HUNDRED AND FOUR (
2 906 304) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot TWO MILLION NINE HUNDRED SIX THOUSAND THREE HUNDRED AND FIVE (
2 906 305) of the cadastre of Québec, Registration Division of Saguenay;

 

--------------------------------------------------------------------------------

 

    – lot TWO MILLION NINE HUNDRED FIVE THOUSAND AND THIRTY ( 2 905 030) of the
cadastre of Québec, Registration Division of Saguenay;             – lot TWO
MILLION NINE HUNDRED FIVE THOUSAND AND THIRTY-THREE ( 2 905 033) of the cadastre
of Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED FIVE THOUSAND AND THIRTY-ONE ( 2 905 031) of the cadastre of Québec,
Registration Division of Saguenay;             – lot TWO MILLION NINE HUNDRED
FIVE THOUSAND AND THIRTY-TWO ( 2 905 032) of the cadastre of Québec,
Registration Division of Saguenay;             – lot TWO MILLION NINE HUNDRED
SIX THOUSAND EIGHT HUNDRED AND FIFTY-FIVE ( 2 906 855) of the cadastre of
Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED SIX THOUSAND EIGHT HUNDRED AND FIFTY-THREE ( 2 906 853) of the cadastre
of Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED SIX THOUSAND THREE HUNDRED AND SEVENTY-FOUR ( 2 906 374) of the cadastre
of Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED FOUR THOUSAND EIGHT HUNDRED AND THIRTEEN ( 2 904 813) of the cadastre of
Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED FOUR THOUSAND EIGHT HUNDRED AND TWELVE ( 2 904 812) of the cadastre of
Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED FOUR THOUSAND EIGHT HUNDRED AND ELEVEN ( 2 904 811) of the cadastre of
Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED FOUR THOUSAND EIGHT HUNDRED AND TEN ( 2 904 810) of the cadastre of
Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED FOUR THOUSAND EIGHT HUNDRED AND NINE ( 2 904 809) of the cadastre of
Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED FOUR THOUSAND SEVEN HUNDRED AND NINETY-TWO ( 2 904 792) of the cadastre
of Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED FOUR THOUSAND SEVEN HUNDRED AND NINETY-ONE ( 2 904 791) of the cadastre
of Québec, Registration Division of Saguenay;             – lot TWO million NINE
hundred SIX thousand SEVEN HUNDRED and SIXTY-SEVEN ( 2 906 767) of the cadastre
of Québec, Registration Division of Saguenay;             – lot TWO MILLION NINE
HUNDRED FOUR THOUSAND SEVEN HUNDRED AND EIGHTY-SIX ( 2 904 786) of the cadastre
of Québec, Registration Division of Saguenay;

 

--------------------------------------------------------------------------------

 

    – lot TWO MILLION NINE HUNDRED SIX THOUSAND EIGHT HUNDRED AND SEVENTEEN (
2 906 817) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot TWO MILLION NINE HUNDRED FOUR THOUSAND SEVEN HUNDRED AND EIGHTY-THREE
( 2 904 783) of the cadastre of Québec, Registration Division of Saguenay;      
      – lot TWO MILLION NINE HUNDRED FOUR THOUSAND SEVEN HUNDRED AND EIGHTY-FOUR
( 2 904 784) of the cadastre of Québec, Registration Division of Saguenay;      
      – lot TWO MILLION NINE HUNDRED FOUR THOUSAND SEVEN HUNDRED AND EIGHTY-FIVE
( 2 904 785) of the cadastre of Québec, Registration Division of Saguenay;      
      – lot TWO MILLION NINE HUNDRED FOUR THOUSAND SEVEN HUNDRED AND
EIGHTY-EIGHT ( 2 904 788) of the cadastre of Québec, Registration Division of
Saguenay;             – lot TWO MILLION NINE HUNDRED FOUR THOUSAND SEVEN HUNDRED
AND EIGHTY-SEVEN ( 2 904 787) of the cadastre of Québec, Registration Division
of Saguenay;             – lot TWO MILLION NINE HUNDRED FOUR THOUSAND SEVEN
HUNDRED AND EIGHTY-NINE ( 2 904 789) of the cadastre of Québec, Registration
Division of Saguenay;             – lot TWO MILLION NINE HUNDRED FOUR THOUSAND
ONE HUNDRED AND FORTY-SIX (2 904 146) of the cadastre of Québec, Registration
Division of Saguenay;             – lot TWO MILLION NINE HUNDRED SIX THOUSAND
EIGHT HUNDRED AND SEVENTY-FOUR ( 2 906 874) of the cadastre of Québec,
Registration Division of Saguenay;             – lot TWO MILLION NINE HUNDRED
SIX THOUSAND EIGHT HUNDRED AND THIRTY ( 2 906 830) of the cadastre of Québec,
Registration Division of Saguenay;             – lot TWO MILLION NINE HUNDRED
SIX THOUSAND THREE HUNDRED AND EIGHTY-EIGHT ( 2 906 388) of the cadastre of
Québec, Registration Division of Saguenay;             – A territory without
cadastral survey (Amédée River), Registration Division of Saguenay;            
– lot TWO MILLION NINE HUNDRED THREE THOUSAND EIGHT HUNDRED AND SEVENTY-THREE (
2 903 873) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot THREE MILLION FOUR HUNDRED THREE THOUSAND TWO HUNDRED AND FOUR (
3 403 204) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot THREE MILLION FOUR HUNDRED THREE THOUSAND AND SEVENTY-SEVEN (
3 403 077) of the cadastre of Québec, Registration Division of Saguenay;

 

--------------------------------------------------------------------------------

 

    – lot THREE MILLION FOUR HUNDRED THREE THOUSAND TWO HUNDRED AND ONE (
3 403 201) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot THREE MILLION TWO HUNDRED TWELVE THOUSAND EIGHT HUNDRED AND FORTY-FOUR
( 3 212 844) of the cadastre of Québec, Registration Division of Saguenay;      
      – lot THREE MILLION TWO HUNDRED TWELVE THOUSAND EIGHT HUNDRED AND
FORTY-THREE ( 3 212 843) of the cadastre of Québec, Registration Division of
Saguenay;             – lot THREE MILLION TWO HUNDRED ELEVEN THOUSAND ONE
HUNDRED AND FIFTY-FIVE ( 3 211 155) of the cadastre of Québec, Registration
Division of Saguenay;             – lot THREE MILLION TWO HUNDRED ELEVEN
THOUSAND AND SIXTY ( 3 211 060) of the cadastre of Québec, Registration Division
of Saguenay;             – lot THREE MILLION TWO HUNDRED TWELVE THOUSAND SIX
HUNDRED AND FIFTY-SIX ( 3 212 656) of the cadastre of Québec, Registration
Division of Saguenay;             – lot THREE MILLION TWO HUNDRED TWELVE
THOUSAND SEVEN HUNDRED AND SIXTY-SIX ( 3 212 766) of the cadastre of Québec,
Registration Division of Saguenay;             – lot THREE MILLION TWO HUNDRED
ELEVEN THOUSAND AND THIRTY-SIX ( 3 211 036) of the cadastre of Québec,
Registration Division of Saguenay;             – lot THREE MILLION TWO HUNDRED
TWELVE THOUSAND EIGHT HUNDRED AND EIGHTY ( 3 212 880) of the cadastre of Québec,
Registration Division of Saguenay;             – lot THREE MILLION FOUR HUNDRED
THREE THOUSAND AND FORTY-FIVE ( 3 403 045) of the cadastre of Québec,
Registration Division of Saguenay; and             – lot THREE MILLION TWO
HUNDRED TWELVE THOUSAND SEVEN HUNDRED AND SIXTY-NINE ( 3 212 769) of the
cadastre of Québec, Registration Division of Saguenay.         C.2   LINE
L10-L11:             All rights, titles and interests in an electrical
transmission line network for which no file has been opened at the Land Register
which crosses and extends over the cadastre of Québec, Registration Division of
Saguenay, and more specifically the following properties:             – Lot
THREE MILLION SIX HUNDRED EIGHTY-THREE THOUSAND SEVEN HUNDRED AND FIFTY-NINE
(3 683 759) of the cadastre of Québec, Registration Division of Saguenay;      
      – Lot THREE MILLION SIX HUNDRED EIGHTY-THREE THOUSAND SEVEN HUNDRED AND
FIFTY-EIGHT (3 683 758) of the cadastre of Québec, Registration Division of
Saguenay ;

 

--------------------------------------------------------------------------------

 

    – A territory without cadastral survey (Manicouagan River), Registration
Division of Saguenay;             – lot THREE MILLION SIX HUNDRED THREE THOUSAND
NINE HUNDRED AND NINETY-SEVEN ( 3 603 997) of the cadastre of Québec,
Registration Division of Saguenay;             – lot THREE MILLION SIX HUNDRED
THREE THOUSAND NINE HUNDRED AND NINETY-SIX ( 3 603 996) of the cadastre of
Québec, Registration Division of Saguenay;             – lot THREE MILLION SIX
HUNDRED THREE THOUSAND NINE HUNDRED AND EIGHTY-SEVEN ( 3 603 987) of the
cadastre of Québec, Registration Division of Saguenay;             – A territory
without cadastral survey, Registration Division of Saguenay;             – lot
THREE MILLION SIX HUNDRED NINETY-THREE THOUSAND NINE HUNDRED AND NINETEEN (
3 693 919) of the cadastre of Québec, Registration Division of Saguenay;        
    – A territory without cadastral survey, Registration Division of Saguenay;  
          – lot THREE MILLION TWO HUNDRED TEN THOUSAND THREE HUNDRED AND NINE (
3 210 309) of the cadastre of Québec, Registration Division of Saguenay;        
    – lot THREE MILLION FOUR HUNDRED THREE THOUSAND ONE HUNDRED AND NINETY-NINE
( 3 403 199) of the cadastre of Québec, Registration Division of Saguenay;      
      – lot THREE MILLION FOUR HUNDRED THREE THOUSAND ONE HUNDRED AND
SEVENTY-TWO ( 3 403 172) of the cadastre of Québec, Registration Division of
Saguenay;             – lot THREE MILLION FOUR HUNDRED THREE THOUSAND TWO
HUNDRED AND NINE ( 3 403 209) of the cadastre of Québec, Registration Division
of Saguenay;             – lot THREE MILLION FOUR HUNDRED FORTY-SIX THOUSAND SIX
HUNDRED AND NINETY-EIGHT ( 3 446 698) of the cadastre of Québec, Registration
Division of Saguenay;             – lot THREE MILLION FOUR HUNDRED THREE
THOUSAND TWO HUNDRED AND TEN ( 3 403 210) of the cadastre of Québec,
Registration Division of Saguenay;             – lot THREE MILLION FOUR HUNDRED
THREE THOUSAND ONE HUNDRED AND SEVENTY-THREE ( 3 403 173) of the cadastre of
Québec, Registration Division of Saguenay; and             – lot THREE MILLION
TWO HUNDRED ELEVEN THOUSAND ONE HUNDRED AND FIFTY (3 211 150) of the cadastre of
Québec, Registration Division of Saguenay.         C.3   LINES LTA1-LTA2 :

 

--------------------------------------------------------------------------------

PAGE: 39

    All rights, titles and interests in an electrical transmission line network
for which no file has been opened at the Land Register which crosses and extends
over the cadastre of Québec and the cadastre of the Township of Manicouagan,
both of the Registration Division of Saguenay, and more specifically the
following properties:             – Lot THREE MILLION SIX HNDRED EIGHTY-THREE
THOUSAND SEVEN HUNDRED AND FIFTY-NINE (3 683 759) of the cadastre of Québec,
Registration Division of Saguenay;             – Lot THREE MILLION SIX HUNDRED
EIGHTY-THREE THOUSAND SEVEN HUNDRED AND FIFTY-EIGHT (3 683 758) of the cadastre
of Québec, Registration Division of Saguenay;             – A territory without
cadastral survey (Manicouagan River), Registration Division of Saguenay; and    
        – Block D of the cadastre of the Township of Manicouagan, Registration
Division of Saguenay.         C.4   LINES LT6-LT7 :             All rights,
titles and interests in an electrical transmission line network for which no
file has been opened at the Land Register which crosses and extends over the
cadastre of Québec and the cadastre of the Township of Manicouagan, both of the
Registration Division of Saguenay, and more specifically the following
properties:             – Lot THREE MILLION SIX HUNDRED EIGHTY-THREE THOUSAND
SEVEN HUNDRED AND FIFTY-NINE (3 683 759) of the cadastre of Québec, Registration
Division of Saguenay;             – Lot THREE MILLION SIX HUNDRED EIGHTY-TREE
THOUSAND SEVEN HUNDRED AND FIFTY-EIGHT (3 683 758) of the cadastre of Québec,
Registration Division of Saguenay;             – A territory without cadastral
survey (Manicouagan River), Registration Division of Saguenay; and             –
Block D of the cadastre of the Township of Manicouagan, Registration Division of
Saguenay.         C.5   LINES L1611-L1612 :             All rights, titles and
interests in an electrical transmission line network for which no file has been
opened at the Land Register which crosses and extends over the cadastre of
Québec and the cadastre of the Township of Manicouagan, both of the Registration
Division of Saguenay, and more specifically the following properties:          
  – Lot THREE MILLION SIX HUNDRED EIGHTY-THREE THOUSAND SEVEN HUNDRED AND
FIFTY-NINE (3 683 759) of the cadastre of Québec, Registration Division of
Saguenay;

     

--------------------------------------------------------------------------------

 

    – Lot THREE MILLION SIX HUNDRED EIGHTY-THREE THOUSAND SEVEN HUNDRED AND
FIFTY-EIGHT (3 683 758) of the cadastre of Québec, Registration Division of
Saguenay;             – A territory without cadastral survey (Manicouagan
River), Registration Division of Saguenay;             – lot THREE MILLION SIX
HUNDREDTHREE THOUSAND NINE HUNDRED AND NINETY-SEVEN ( 3 603 997) of the cadastre
of Québec, Registration Division of Saguenay;             – a territory without
cadastral survey, Registration Division of Saguenay;             – Block D of
the cadastre of the Township of Manicouagan, Registration Division of Saguenay;
and             – Subdivision NINE of the Block D (D-9 of Block D) of the
cadastre of the Township of Manicouagan, Registration Division of Saguenay.

 

    /s/ Clément Gascon, J.S.C.       CLÉMENT GASCON, J.S.C.

 

--------------------------------------------------------------------------------

 
 

EXHIBIT D TO ACQUISITION AGREEMENT -

PERMITTED ENCUMBRANCES

" Permitted Encumbrances " means:

(a)             Encumbrances, prior claims and legal hypothecs for taxes, local
improvements, duties, rates, assessments or other governmental charges or levies
of whatever nature that, in each case, are not yet due and payable or for which
instalments have been paid based on reasonable estimates pending final
assessments, or if due, the validity of which is being contested diligently and
in good faith by appropriate proceedings in that regard;

(b)             undetermined or inchoate Encumbrances arising or potentially
arising under statutory provisions which have not at the time been filed or
registered in accordance with applicable Laws or of which written notice has not
been filed or registered in accordance with applicable Laws or of which written
notice has not been given in accordance with applicable Laws;

(c)              reservations, limitations, provisions and conditions in any
original grants from the Crown of any land or interest therein, statutory
exceptions to title and reservations of mineral rights in any grants from the
Crown or from any other predecessors in title;

(d)             applicable federal, provincial and municipal by-laws, building
and zoning restrictions (including, without limitation, zoning regulations and
flood zone or risk zone restrictions), affecting the use or value of the Real
Estate which do not constitute a Material Adverse Effect in respect of the
Business;

(e)              any rights of expropriation, access or use, or any other
similar rights conferred or reserved by or in any statute of Canada or Québec
not known by the Selling Parties and disclosed to the Purchaser under this
Agreement;

(f)               legal servitudes, watercourse restrictions and defects or
irregularities in title to the Real Estate which do not individually or in the
aggregate affect the operation of the Business or detract from the value of the
Real Estate;

(g)             undetermined, inchoate or statutory liens and charges
(including, without limitation, the liens of public utilities, workers,
suppliers of materials, builders, contractors, architects and unpaid vendors of
movable property) incidental to the current operation of the Real Estate which
relate to obligations not yet due or delinquent and which have not been
registered or published in accordance with applicable Laws;

(h)             reservations, limitations, provisions and conditions expressed
in the Water Rights Lease or in any permission or other right granted by a
municipality or Governmental Entity with respect to any of the Real Estate;

(i)               servitudes created in favour of Quebec North Shore Paper
Company under the deed of sale executed before William F.W. Pratt, Notary, on
June 28, 1960 and published at the Land Register under number 31202;

--------------------------------------------------------------------------------

       

-2-

 

(j)               servitudes created in favour of Hydro-Québec under the
agreement executed under private writing executed on June 10, 1991 and
registered at the Land Register under number 164005;

(k)             servitudes created in favour of Ville de Baie-Comeau under the
deed executed before David Giasson, Notary, on November 12, 1984 and registered
at the Land Register under number 157076;

(l)               servitudes created in favour of Ville de Baie-Comeau under the
deed of servitude executed before Pauline Comeau, Notary, on August 19, 1997 and
registered at the Land Register under number 190129;

(m)             servitudes created in favour of Corporation de la Ville de
Hauterive (now Ville de Baie-Comeau) under the deed of servitudes executed
before Laurent Samson, Notary, on October 22, 1980 and registered at the Land
Register under number 116801;

(n)             permission to maintain a part of a building within the servient
land of the servitude registered at the Land Register under number 14 747
granted to Mr. Carl Haddad, Hotel Motel Hauterive, by letter dated May 12, 2008;
and

(o)             Transmission L12 which belongs to Alcoa or an affiliate thereof,
is erected on part of the Real Estate.

 

--------------------------------------------------------------------------------


 

EXHIBIT E TO ACQUISITION AGREEMENT -

FORM OF POWER PURCHASE CONTRACTS ASSIGNMENT AGREEMENT

 

POWER PURCHASE CONTRACTS ASSIGNMENT AGREEMENT

THIS POWER PURCHASE CONTRACTS ASSIGNMENT AGREEMENT (the "Agreement") is entered
into as of ●, 2009 [NTD:  Insert Closing Date.], by and among
ABITIBI-CONSOLIDATED COMPANY OF CANADA, a Québec company ("Assignor"), [HQ
MANICOUAGAN INC.], a Québec company ("Assignee") and a wholly-owned subsidiary
of Hydro-Québec and MANICOUAGAN POWER LIMITED PARTNERSHIP, a limited partnership
formed under the laws of Québec (the "Partnership").

WITNESSETH:

WHEREAS, Assignor, Abitibi-Consolidated Inc. ("ACI"), Alcoa Canada Ltée ("Alcoa
Canada"), Alcoa Ltd., Manicouagan Power Company ("MPCo") and the Assignee
implemented certain transactions in respect of MPCo and the Business (as such
term is defined in the Acquisition Agreement (as defined herein)), the whole
substantially as described in the implementation agreement (the "Implementation
Agreement") made as of September  3 , 2009 among ACI, Assignor, Alcoa Canada,
Alcoa Ltd. and to which intervened HQ Énergie Inc., a wholly-owned subsidiary of
Hydro-Québec (such transactions being hereinafter referred to as the
"Implementation Transactions");

WHEREAS, on the date hereof, prior to the Effective Time (as defined below),
pursuant to the Implementation Transactions, among other things: (a) Assignor
acquired Alcoa Canada's 40% interest in MPCo; (b) MPCo was wound-up into
Assignor (the "MPCo Wind-Up"); and (c) all of the assets and all of the
obligations and liabilities related to the Business (including, without
limitation, the MPCo Rights and Obligations under the Abitibi Power Purchase
Contracts (as defined below)), other than the Excluded Liabilities (as such
expression is defined in the Acquisition Agreement), were transferred by
Assignor to the Partnership pursuant to an Asset Transfer Agreement dated as of
the date hereof (the "Business Transfer");

WHEREAS, pursuant to the Implementation Transactions, Assignor, Assignee and ACI
entered into an acquisition agreement (the "Acquisition Agreement"), dated
November ● , 2009, pursuant to which (a) Assignee has agreed to purchase from
Assignor a 59.9994% interest in the Partnership and a 60% interest in
Manicouagan Power General Partner ULC (the "General Partner"), the general
partner of the Partnership upon and subject to the terms and conditions set
forth therein; and (b) Assignor has agreed to assign to Assignee all of
Assignor's right, title and interest in and to the Abitibi Power Purchase
Contracts (as defined below), and Assignee has agreed to accept such assignment
and to assume and agree to perform all of the duties, obligations, terms,
provisions, and covenants thereunder, and to pay and discharge all of the
liabilities thereunder, by entering into this Agreement;

Whereas Assignor (as successor in interest of the Québec North Shore Paper
Company) and the Partnership (as successor in interest of MPCo, further to the
MPCo Wind-Up and the Business Transfer) are parties to the memoranda of
agreement and letter of agreement listed in Exhibit A attached hereto
(collectively, the "Abitibi Power Purchase Contracts") in respect of the sale or
purchase of power produced by the Business at its hydro-electric plant at the
"First Falls" on the Manicouagan River in the Province of Québec; and

--------------------------------------------------------------------------------

-2-

WHEREAS, as contemplated in the Acquisition Agreement, Assignor desires to
assign to Assignee all of Assignor's right, title and interest in and to all of
the Abitibi Power Purchase Contracts, and Assignee desires to accept such
assignment and to assume and agree to perform all obligations pursuant to the
Abitibi Power Purchase Contracts;

Now, therefore in consideration for the Assignment Consideration (as such
expression is defined in the Acquisition Agreement) and other good and valuable
consideration, the adequacy and receipt of which are hereby acknowledged, the
parties hereby agree as follows:

1.                   ASSIGNMENT

1.1               Assignor does hereby assign to Assignee, effective as of
[12:00PM] on the date hereof (the "Effective Time"), all right, title and
interest of Assignor in and to the Abitibi Power Purchase Contracts in
consideration for the Assignment Consideration.

1.2               No later than 15 days following the day upon which the
Effective Time occurred, the Partnership shall invoice Assignor for the
outstanding amounts owing by Assignor with respect to electricity delivered by
MPCo and, if applicable, the Partnership to Assignor under the Abitibi Power
Purchase Contracts from 0:01 a.m. on the fifth day immediately preceding the
date hereof up to the Effective Time. In doing so, the Partnership shall provide
Assignor with all documentation and evidence necessary to support the invoiced
outstanding amounts, including any document or data requested by Assignor acting
reasonably. Assignor shall pay the invoiced outstanding amounts within 15 days
from the receipt of the invoice.

1.3               Effective as of and from the Effective Time, Assignee does
hereby accept the assignment and assumes and agrees to be legally bound by,
observe and perform all of the duties, obligations, terms, provisions, and
covenants, and to pay and discharge all of the liabilities of Assignor to be
observed, performed, paid or discharged under the Abitibi Power Purchase
Contracts from or after the Effective Time, and agrees to pay the Assignment
Consideration in consideration therefor in accordance with the terms of the
Acquisition Agreement.

1.4               The Partnership hereby (a) consents to the assignment and
assumption effectuated hereby (the "Assignment"); (b) agrees to recognize
Assignee as a party to each of the Abitibi Power Purchase Contracts and thereby
establish direct privity of contract with Assignee; and (c) represents and
warrants that the Partnership has the authority to enter into this Agreement
without the consent or approval of any other person or entity.

2.                   REPRESENTATIONS AND WARRANTIES

2 .1               Assignor hereby represents and warrants to Assignee that (a)
the Abitibi Power Purchase Contracts, copies of which are attached hereto as
Exhibit A, are in full force and effect as of the Effective Time; (b) no default
or breach exists on the

--------------------------------------------------------------------------------

-3-

part of Assignor, MPCo or the Partnership, nor does any circumstance currently
exist that, but for the giving of notice or the passage of time, or both, would
constitute a breach or default or permit the termination, amendment,
modification or alteration of the Abitibi Power Purchase Contracts; (c) all the
conditions to the Assignment set forth in the Abitibi Power Purchase Contracts
have been satisfied as of the date hereof; and (d) the Abitibi Power Purchase
Contracts constitute all of the contractual obligations between Assignor and the
Partnership in respect of the sale or purchase of power produced by the Business
at its hydro-electric plant at the "First Falls" on the Manicouagan River in the
Province of Québec.

2 .2               Assignor further represents and warrants that (a) other than
the Assignment effected hereby, it has not transferred, assigned, or otherwise
disposed of the Abitibi Power Purchase Contracts or any of its rights, title or
interests therein; and (b) it owns good and transferable title to each of the
Abitibi Power Purchase Contracts and, at the Effective Time, title thereto will
vest in the Assignee free and clear of any Encumbrances (as such term is defined
in the Acquisition Agreement).

3.                   NO CONFUSION

3 .1               The parties hereby expressly deny the effects of confusion,
as regards the Abitibi Power Purchase Contracts, as a result of or following the
MPCo Wind-Up. Accordingly, notwithstanding the MPCo Wind-Up and the union of the
qualities of debtor and creditor of obligations under the Abitibi Power Purchase
Contracts in the same person for a period of time between the MPCo Wind-Up and
the Business Transfer, the parties hereby acknowledge and agree : (a) that no
obligation of any party under any of the Abitibi Power Purchase Contracts shall
have been extinguished by confusion as a result of or following the MPCo
Wind-Up, and (b) that the Abitibi Power Purchase Contracts, all provisions
thereof and all rights and obligations thereunder have remained, continue to be,
and will remain in full force and effect and legally binding, without
interruption. Accordingly, (a) Assignor and the Partnership hereby acknowledge
and agree that, following the assignment by Assignor to and the assumption by
the Partnership, pursuant to the Business Transfer, of all of the MPCo Rights
and Obligations under the Abitibi Power Purchase Contracts, and until the
Transfer to Assignee (as defined below), the Abitibi Power Purchase Contracts
and all provisions thereof are in full force and effect between Assignor and the
Partnership and are legally binding upon each of them, and (b) the Partnership
and Assignee hereby acknowledge and agree that, following the assignment by
Assignor to and the assumption by Assignee, pursuant to this Agreement, of all
of the Assignor Rights and Obligations under the Abitibi Power Purchase
Contracts (the "Transfer to Assignee"), the Abitibi Power Purchase Contracts and
all provisions thereof are in full force and effect between the Partnership and
Assignee and are legally binding upon each of them.

3 .2               For the purposes hereof:

--------------------------------------------------------------------------------

-4-

3.2.1                     "Assignor Rights and Obligations under the Abitibi
Power Purchase Contracts" means the rights and obligations of Assignor, prior to
the MPCo Wind-Up, under the Abitibi Power Purchase Contracts, which rights and
obligations Assignor continued to have after the MPCo Wind‑Up, and which rights
and obligations are assigned by Assignor to and assumed by Assignee pursuant to
this Agreement.

3.2.2                     "MPCo Rights and Obligations under the Abitibi Power
Purchase Contracts" means the rights and obligations of MPCo, prior to the MPCo
Wind-Up, under the Abitibi Power Purchase Contracts, as such rights and
obligations have been assigned by MPCo to and assumed by Assignor pursuant to
the MPCo Wind-Up, and as such rights and obligations have subsequently been
assigned by Assignor to and assumed by the Partnership pursuant to the Business
Transfer.

4.                   MISCELLANEOUS

4.1               The sole remedy of Assignee for any breach by Assignor of any
of its obligations, covenants, representations and warranties contained in this
Agreement shall be pursuant to Article VIII of the Acquisition Agreement and
Assignor shall not otherwise have any liability to Assignee or the Partnership
and Assignee and the Partnership shall not otherwise have any recourse against
Assignor under or in connection with this Agreement for any breach by Assignor
of any of its obligations, covenants, representations and warranties contained
in this Agreement, or otherwise.

4.2               (a) The notice address pertaining to Assignor, if any, as set
forth in the Abitibi Power Purchase Contracts is hereby deleted and the
following substituted therefor:

HQ Manicouagan Inc.
75 René-Lévesque West, Blvd
Montréal, Québec  H2Z 1A4
Attention : President
Fax : (514) 289-3254

With a copy to:

Ogilvy Renault LLP
1 Place Ville-Marie
Montréal, Québec  H3B 1R1
Attention: Gino Martel and Niko Veilleux
Fax : (514) 286-5474

(b) The notice address pertaining to the Partnership (as successor in interest
of MPCo, further to the MPCo Wind-Up and the Business Transfer) , if any, as set

--------------------------------------------------------------------------------

-5-

forth in the Abitibi Power Purchase Contracts is hereby deleted and the
following substituted therefor:

[HQ Manicouagan Inc.]
75 René-Lévesque West, Blvd
Montréal, Québec  H2Z 1A4
Attention : President
Fax : (514) 289-3254

With a copy to:

Ogilvy Renault LLP
1 Place Ville-Marie
Montréal, Québec  H3B 1R1
Attention: Gino Martel and Niko Veilleux
Fax : (514) 286-5474

4.3               Each party to this Agreement shall execute, acknowledge and
deliver to the other party all documents, and shall take all actions, reasonably
required by such other party from time to time to confirm or effect the matters
set forth in this Agreement, or to otherwise carry out the purposes of this
Agreement.

4.4               Subject to the terms of the Acquisition Agreement, this
Agreement constitutes the entire agreement between Assignor, Assignee and the
Partnership with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.  This Agreement may not be amended, modified or terminated orally, and
may only be so amended, modified or terminated by an instrument in writing
signed by each of Assignor, Assignee and the Partnership.

4.5               This Agreement and the rights hereunder are not assignable
unless such assignment is consented to in writing by each of Assignor, Assignee
and the Partnership; provided, however, that Assignee may without such consent
assign, directly or indirectly, its rights and its obligations hereunder to
Hydro-Québec or any of Hydro-Québec's wholly-owned subsidiaries.  Subject to the
preceding sentence, this Agreement and all the provisions hereof shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns. 

4.6               If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.  The parties shall engage in good faith negotiations to replace any
provision which is declared invalid, illegal or unenforceable with a valid,
legal and enforceable provision, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provision which it
replaces.

--------------------------------------------------------------------------------

-6-

4.7             This Agreement may be executed in any number of counterparts,
each of which when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument binding upon all of
the parties notwithstanding the fact that all of the parties are not signatory
to the original or the same counterpart.  For purposes of this Agreement,
facsimile or pdf signatures shall be deemed originals.

4.8               This Agreement shall in all respects be governed by and
construed in accordance with the laws in force in the Province of Québec and the
laws of Canada applicable therein.  The parties hereby irrevocably submit to the
exclusive jurisdiction of the courts in the judicial district of Montréal,
Québec for the purpose of any dispute, controversy or claim arising out of or in
connection with this Agreement and waive any and all objections to jurisdiction
that they may have under the laws of such jurisdiction or any other
jurisdiction.

 

[signature page follows]

--------------------------------------------------------------------------------

-7-

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above. 

 

 

 

ABITIBI-CONSOLIDATED COMPANY OF CANADA

 

 

By :

 

 

Name:

 

Title:

 

 

 

[HQ MANICOUAGAN INC.]

 

 

By :

 

 

Name:

 

Title:

 

 

 

MANICOUAGAN POWER LIMITED PARTNERSHIP by its general partner Manicouagan Power
General Partner ULC

 

 

By :

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

-8-

EXHIBIT A

ABITIBI POWER PURCHASE AGREEMENTS

 

1.             Memorandum of Agreement dated September 17, 1956 between MPCo and
Abitibi-Consolidated Company of Canada (as successor in interest to Québec North
Shore Paper Company) – See attached copy.

2.             Letter of Agreement dated December 13, 1961 between MPCo and
Abitibi-Consolidated Company of Canada (as successor in interest to Québec North
Shore Paper Company) – See attached copy.

3.             Memorandum of Agreement dated 1962 between MPCo and
Abitibi-Consolidated Company of Canada (as successor in interest to Québec North
Shore Paper Company) – See attached copy.

4.             Memorandum of Agreement dated April 19, 1974 between MPCo and
Abitibi-Consolidated Company of Canada (as successor in interest to Québec North
Shore Paper Company) – See attached copy.

5.             Agreement regarding the 15 MW excess capacity generated from the
refurbishment of generation units 1 to 5 of the MPCo facilities.

 

 

 

 

 

 

 